Exhibit 10.1

Execution Version

SERIES B PREFERRED UNIT

PURCHASE AGREEMENT

among

BLACK STONE MINERALS, L.P.

and

MINERAL ROYALTIES ONE, L.L.C.

November 22, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.01

  Definitions      1  

Section 1.02

  Accounting Procedures and Interpretation      6  

ARTICLE II. AGREEMENT TO SELL AND PURCHASE

     7  

Section 2.01

  Sale and Purchase      7  

Section 2.02

  Closing      7  

Section 2.03

  Mutual Conditions      7  

Section 2.04

  Conditions to the Purchaser’s Obligations      7  

Section 2.05

  Conditions to the Partnership’s Obligations      8  

Section 2.06

  Deliveries at the Closing      8  

Section 2.07

  Further Assurances      10  

ARTICLE III. REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP

     10  

Section 3.01

  Existence      10  

Section 3.02

  Capitalization and Valid Issuance of Units      11  

Section 3.03

  Ownership of the Material Subsidiaries      12  

Section 3.04

  BSM SEC Documents      12  

Section 3.05

  Financial Statements      13  

Section 3.06

  Independent Registered Public Accounting Firm      13  

Section 3.07

  No Material Adverse Effect      14  

Section 3.08

  No Registration Required      14  

Section 3.09

  No Restrictions or Registration Rights      14  

Section 3.10

  Litigation      14  

Section 3.11

  No Default      14  

Section 3.12

  No Conflicts      14  

Section 3.13

  Authority; Enforceability      15  

Section 3.14

  Approvals      15  

Section 3.15

  Distribution Restrictions      16  

Section 3.16

  MLP Status      16  

Section 3.17

  Investment Company Status      16  

Section 3.18

  Certain Fees      16  

Section 3.19

  Labor and Employment Matters      16  

Section 3.20

  Insurance      16  

Section 3.21

  Internal Controls      17  

Section 3.22

  Disclosure Controls and Procedures      17  

Section 3.23

  Sarbanes-Oxley      17  

Section 3.24

  Listing and Maintenance Requirements      17  

Section 3.25

  Environmental Compliance      17  



--------------------------------------------------------------------------------

Section 3.26

  ERISA Compliance      18  

Section 3.27

  Tax Returns; Taxes      19  

Section 3.28

  Permits      19  

Section 3.29

  Required Disclosures and Descriptions      19  

Section 3.30

  Title to Property      19  

Section 3.31

  Rights-of-Way      20  

Section 3.32

  Form S-3 Eligibility      20  

Section 3.33

  No Unlawful Payments      20  

Section 3.34

  Money Laundering Laws      20  

Section 3.35

  OFAC      20  

Section 3.36

  Related Party Transactions      21  

Section 3.37

  No Side Agreements      21  

Section 3.38

  Reserve Engineer Independence      21  

Section 3.39

  Reserve Report Information      21  

Section 3.40

  Reserve Reports      21  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASER

     22  

Section 4.01

  Existence      22  

Section 4.02

  Authorization; Enforceability      22  

Section 4.03

  No Breach      22  

Section 4.04

  Certain Fees      22  

Section 4.05

  Unregistered Securities      22  

Section 4.06

  Sufficient Funds      24  

Section 4.07

  No Prohibited Trading      24  

ARTICLE V. COVENANTS

     24  

Section 5.01

  Conduct of Business      24  

Section 5.02

  Listing of Units      25  

Section 5.03

  Cooperation; Further Assurances      25  

Section 5.04

  Lock-up Agreement      25  

Section 5.05

  Tax Estimates      27  

Section 5.06

  Use of Proceeds      27  

Section 5.07

  Credit Agreement Amendment      27  

ARTICLE VI. INDEMNIFICATION, COSTS AND EXPENSES

     27  

Section 6.01

  Indemnification by the Partnership      27  

Section 6.02

  Indemnification by the Purchaser      28  

Section 6.03

  Indemnification Procedure      29  

Section 6.04

  Tax Matters      30  

ARTICLE VII. TERMINATION

     30  

Section 7.01

  Termination      30  

Section 7.02

  Certain Effects of Termination      30  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII. MISCELLANEOUS

     31  

Section 8.01

  Expenses      31  

Section 8.02

  Interpretation      31  

Section 8.03

  Survival of Provisions      31  

Section 8.04

  No Waiver: Modifications in Writing      32  

Section 8.05

  Binding Effect      32  

Section 8.06

  Assignment of Rights      32  

Section 8.07

  Non-Disclosure.      33  

Section 8.08

  Communications      33  

Section 8.09

  Removal of Legend      34  

Section 8.10

  Entire Agreement      35  

Section 8.11

  Governing Law; Submission to Jurisdiction      35  

Section 8.12

  Waiver of Jury Trial      36  

Section 8.13

  Exclusive Remedy.      36  

Section 8.14

  No Recourse Against Others      37  

Section 8.15

  No Third-Party Beneficiaries      37  

Section 8.16

  Execution in Counterparts      37  

 

SCHEDULE A – Material Subsidiaries    EXHIBIT A – Form of Opinion of Vinson &
Elkins L.L.P.    A-1 EXHIBIT B – Form of Amendment No. 2    B-1 EXHIBIT C – Form
of Registration Rights Agreement    C-1 EXHIBIT D – Form of Noble Purchase
Agreement    D-1 EXHIBIT E – Form of VCOC Letter    E-1

 

iii



--------------------------------------------------------------------------------

SERIES B PREFERRED UNIT PURCHASE AGREEMENT

This SERIES B PREFERRED UNIT PURCHASE AGREEMENT, dated as of November 22, 2017
(this “Agreement”), is entered into by and among BLACK STONE MINERALS, L.P., a
Delaware limited partnership (the “Partnership”), and Mineral Royalties One,
L.L.C., a Delaware limited liability company (the “Purchaser”).

WHEREAS, the Partnership desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Partnership, the Purchased Units (as
defined below), in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership has agreed to provide the Purchaser with certain
registration rights with respect to the Purchased Units, the PIK Units (as
defined below) and the Conversion Units (as defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the Partnership Entities, on the one
hand, and the Purchaser, on the other, shall not be considered Affiliates and
(b) any fund or account managed, advised or subadvised, directly or indirectly,
by the Purchaser or its Affiliates, shall be considered an Affiliate of the
Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Amendment No. 2” has the meaning specified in Section 2.06(a)(ii).

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“BSM SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed by it under the Exchange Act or the
Securities Act, as applicable.

“Closing” has the meaning specified in Section 2.02.

 

1



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Closing occurs.

“Code” has the meaning specified in Section 3.16.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Confidentiality Agreement” means the confidentiality agreement entered into by
the Partnership and Carlyle Investment Management L.L.C., dated as of
October 31, 2017, as may be amended from time to time.

“Consent” has the meaning specified in Section 3.14.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units or the PIK Units.

“Credit Agreement” means the Fourth Amended and Restated Credit Agreement, among
Black Stone Minerals Company, L.P., as Borrower, Black Stone Minerals, L.P., as
Parent MLP, Wells Fargo Bank, National Association, as Administrative Agent,
Bank of America, N.A. and Compass Bank, as Co-Syndication Agents, ZB Bank, N.A.,
dba Amegy Bank, National Association, as Documentation Agent, and the lenders
signatory thereto, dated as of November 1, 2017.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Drop-Dead Date” means December 5, 2017.

“Environmental Laws” has the meaning specified in Section 3.25.

“ERISA” has the meaning specified in Section 3.26.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Funding Obligation” means, with respect to the Purchaser, an amount equal to
the Series B Preferred Unit Purchase Price multiplied by the number of Purchased
Units to be purchased by the Purchaser on the Closing Date pursuant to
Section 2.01.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.

 

2



--------------------------------------------------------------------------------

“General Partner” means Black Stone Minerals GP, L.L.C., a Delaware limited
liability company and the general partner of the Partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Entities or any of their respective
Properties.

“Indemnified Party” has the meaning specified in Section 6.03(b).

“Indemnifying Party” has the meaning specified in Section 6.03(b).

“Knowledge” means, with respect to the Partnership or the Partnership Parties,
the actual knowledge, after reasonable inquiry, of Thomas L. Carter, Jr.,
Jeffrey P. Wood, Holbrook F. Dorn or Brock Morris.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had or would
reasonably be expected to have a material adverse effect on (a) the condition
(financial or otherwise), business, prospects, Properties, assets or results of
operations of the Partnership Entities, taken as a whole or (b) the ability of
any of the Partnership Entities, as applicable, to perform its obligations under
the Transaction Documents; provided, however, that a Material Adverse Effect
shall not include any adverse effect on the foregoing to the extent such adverse
effect results from, arises out of, or relates to (i) a general deterioration in
the economy or changes in the general state of the markets or industries in
which any of the Partnership Entities operates (including, for the avoidance of
doubt, adverse changes (A) in commodity prices, (B) in capital spending by
energy sector participants or their customers, (C) in production profiles in oil
and gas producing basins in North America and (D) otherwise associated with the
effects of distress in the energy sector as of the date of this Agreement and
the resulting effect on the Partnership Entities, taken as a whole), (ii) any
deterioration in the condition of the capital markets or any inability on the
part of the Partnership Entities to access the capital markets, (iii) the
outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency, acts of war (whether
or not declared) or the occurrence of any other calamity or crisis, including
acts of terrorism, (iv) any change in accounting requirements or principles
imposed upon the Partnership Entities or their respective businesses or any
change in applicable Law, or the interpretation

 

3



--------------------------------------------------------------------------------

thereof, other than a change that would result in the Partnership being treated
as a corporation for United States federal tax purposes, (v) any change in the
credit rating and/or outlook of any of the Partnership Entities or any of their
securities (except that the underlying causes of any such changes may be
considered in determining whether a Material Adverse Effect has occurred), (vi)
changes in the market price or trading volume of the Common Units (except that
the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred) or (vii) any failure of the
Partnership to meet any internal or external projections, forecasts or estimates
of revenue or earnings for any period (except that the underlying causes of any
such failures may be considered in determining whether a Material Adverse Effect
has occurred), except, with respect to clauses (i), (ii), (iii) and (iv), to the
extent that such Partnership Entities, taken as a whole, are adversely affected
in a disproportionate manner as compared to other industry participants.

“Material Subsidiaries” means the Subsidiaries of the Partnership listed on
Schedule A.

“Mineral Interests” has the meaning specified in Section 3.30.

“Money Laundering Laws” has the meaning specified in Section 3.34.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).

“Noble Purchase Agreement” means a Purchase and Sale Agreement, substantially in
the form attached hereto as Exhibit D, entered into on November 22, 2017, by and
among Noble Energy Inc., a Delaware corporation, Noble Energy Wyco, LLC, a
Delaware limited liability company, Noble Energy US Holdings, LLC, a Delaware
limited liability company, Rosetta Resources Operating LP, a Delaware limited
partnership, and Black Stone Minerals Company, L.P., a Delaware limited
partnership.

“NSAI” has the meaning specified in Section 3.38.

“NYSE” means the New York Stock Exchange.

“OFAC” has the meaning specified in Section 3.35.

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of May 6, 2015, as amended and
supplemented from time to time in accordance with the terms thereof (including,
as the context requires, by Amendment No. 2 and the Supplemental Terms Annex).

“Partnership Entities” means, collectively, the Partnership Parties and the
Material Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Partnership Parties” means, collectively, the General Partner and the
Partnership.

“Partnership Related Parties” has the meaning specified in Section 6.02.

“Permit” has the meaning specified in Section 3.28.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PIK Units” means any additional Series B Preferred Units issued by the
Partnership to the Purchaser as in-kind distributions pursuant to the
Supplemental Terms Annex.

“Placement Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Barclays Capital Inc.

“Placement Agent Fees” means the fees that the Partnership is obligated to pay
to the Placement Agents upon Closing.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchased Units” has the meaning specified in Section 2.01.

“Purchaser” has the meaning specified in the introductory paragraph of this
Agreement.

“Purchaser Related Parties” has the meaning specified in Section 6.01.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership and the Purchaser,
substantially in the form attached hereto as Exhibit C.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Rights-of-Way” has the meaning specified in Section 3.31.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series A Preferred Units” has the meaning specified in Section 3.02(a).

“Series B Preferred Unit Purchase Price” has the meaning specified in
Section 2.01.

“Series B Preferred Units” means the Partnership’s Series B Cumulative
Convertible Preferred Units and PIK Units.

 

5



--------------------------------------------------------------------------------

“Subordinated Units” has the meaning specified in Section 3.02(a).

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“Supplemental Terms Annex” has the meaning specified in Section 2.06(a)(ii).

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

“Taxes” means any and all domestic or foreign, federal, state, local or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem, value added, production or severance taxes, escheat obligations, and
including any liability in respect of any items described above as a transferee
or successor, pursuant to Section 1.1502-6 of the Treasury Regulations
promulgated under the Code (or any similar provisions of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract.

“Third-Party Claim” has the meaning specified in Section 6.03(b).

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, Amendment No. 2 (including the Supplemental Terms Annex) and
any and all other agreements or instruments executed and delivered to the
Purchaser by the Partnership or the General Partner hereunder or thereunder, as
applicable.

“VCOC Letter” means a management rights letter executed by the Partnership,
substantially in the form attached hereto as Exhibit E.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchaser hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

 

6



--------------------------------------------------------------------------------

ARTICLE II.

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof, at
the Closing, the Purchaser hereby agrees to purchase from the Partnership, and
the Partnership hereby agrees to issue and sell to the Purchaser, 14,711,219
Series B Preferred Units (the “Purchased Units”) for a cash purchase price of
$20.3926 per Purchased Unit (the “Series B Preferred Unit Purchase Price”) less
applicable expenses referred to in Section 8.01.

Section 2.02 Closing. The consummation of the purchase and sale of the Purchased
Units hereunder (the “Closing”) shall take place (a) on the day on which the
conditions set forth in Section 2.03, Section 2.04 and Section 2.05 (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the fulfillment or waiver of those conditions) shall be satisfied or
waived in accordance with this Agreement, or (b) at such other time and place as
the Partnership and the Purchaser may agree. The Closing shall take place at the
offices of Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York, New
York 10103 (or such other location as agreed to by the Partnership and the
Purchaser).

Section 2.03 Mutual Conditions. The respective obligations of each party to
consummate the purchase and sale of the Purchased Units at the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

(c) the closing of the transactions contemplated by, and materially in
accordance with the terms and conditions of, the Noble Purchase Agreement shall
have occurred, or shall occur concurrently with the Closing.

Section 2.04 Conditions to the Purchaser’s Obligations. The obligation of the
Purchaser to consummate its purchase of Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser in writing, in whole or in
part, to the extent permitted by applicable Law):

(a) the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties contained in Section 3.01, Section 3.02,
Section 3.03, Section 3.13, Section 3.16 or Section 3.18 or other
representations and warranties that are qualified by materiality or Material
Adverse Effect, which, in each case, shall be true and correct in all respects)
when made and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct as of such
date only);

 

7



--------------------------------------------------------------------------------

(b) the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Conversion Units;

(d) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) there shall not have occurred a Material Adverse Effect; and

(f) the Partnership shall have delivered, or caused to be delivered, to the
Purchaser the Partnership’s closing deliveries described in Section 2.06(a), as
applicable.

Section 2.05 Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate the sale and issuance of the Purchased Units to the
Purchaser shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions (any or all of which may be waived by the
Partnership in writing, in whole or in part, to the extent permitted by
applicable Law):

(a) the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality, which, in each
case, shall be true and correct in all respects) when made and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only);

(b) the Purchaser shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the Closing Date;
and

(c) the Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries described in Section 2.06(b), as
applicable.

Section 2.06 Deliveries at the Closing.

(a) Deliveries of the Partnership. At the Closing, the Partnership shall
deliver, or cause to be delivered, to the Purchaser:

(i) an opinion from Vinson & Elkins L.L.P., counsel for the Partnership, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchaser and dated the Closing Date;

(ii) a fully executed copy of Amendment No. 2 to the Partnership Agreement
adopting the Supplemental Terms Annex B to the Partnership Agreement,
substantially in the form attached hereto as Exhibit B (“Amendment No. 2” and
such annex, the “Supplemental Terms Annex”);

 

8



--------------------------------------------------------------------------------

(iii) an executed counterpart of the Registration Rights Agreement;

(iv) a fully executed “Supplemental Listing Application” approving the
Conversion Units for listing by the NYSE;

(v) evidence of issuance of the Purchased Units credited to book-entry accounts
maintained by the transfer agent of the Partnership, bearing a restrictive
notation meeting the requirements of the Partnership Agreement, free and clear
of any Liens, other than transfer restrictions under this Agreement, the
Partnership Agreement or the Delaware LP Act and applicable federal and state
securities Laws and those created by the Purchaser;

(vi) a certificate of the Secretary of the General Partner, on behalf of the
Partnership, dated the Closing Date, certifying as to and attaching (A) the
certificate of limited partnership of the Partnership, (B) the Partnership
Agreement, (C) board resolutions authorizing the execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Units, the PIK Units and the
Conversion Units, and (D) the incumbency of the officers authorized to execute
the Transaction Documents on behalf of the Partnership or the General Partner,
as applicable, setting forth the name and title and bearing the signatures of
such officers;

(vii) a certificate of the Secretary of State of each applicable state, dated
within ten (10) Business Days prior to the Closing Date, to the effect that each
of the Partnership Entities is in good standing in its jurisdiction of
formation;

(viii) a certificate of the Chief Executive Officer and the Chief Financial
Officer of the General Partner, on behalf of the Partnership, dated the Closing
Date, certifying, in their applicable capacities, to the effect that the
conditions set forth in Section 2.03(c), Section 2.04(a) and Section 2.04(b)
have been satisfied;

(ix) a cross-receipt executed by the Partnership and delivered to the Purchaser
certifying as to the amounts that it has received from the Purchaser;

(x) an executed counterpart of the VCOC Letter; and

(xi) such other documents relating to the transactions contemplated by this
Agreement as the Purchaser or its counsel may reasonably request.

(b) Deliveries of the Purchaser. At the Closing, the Purchaser shall deliver or
cause to be delivered to the Partnership:

(i) a counterpart of the Registration Rights Agreement, which shall have been
duly executed by the Purchaser;

 

9



--------------------------------------------------------------------------------

(ii) a cross-receipt executed by the Purchaser and delivered to the Partnership
certifying that it has received from the Partnership the number of Purchased
Units to be received by the Purchaser in connection with the Closing;

(iii) a certificate of an authorized officer of the Purchaser, dated the Closing
Date, in his or her applicable capacity, to the effect that the conditions set
forth in Section 2.05(a) and Section 2.05(b) have been satisfied;

(iv) payment of the Funding Obligation, less applicable expenses referred to in
Section 8.01, payable by wire transfer of immediately available funds to an
account designated in advance of the Closing Date by the Partnership;

(v) a duly executed Internal Revenue Service Form W-9 from the Purchaser;

(vi) a counterpart of the VCOC Letter, which shall have been duly executed by
the Purchaser; and

(vii) such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.

Section 2.07 Further Assurances. From time to time after the date hereof,
without further consideration, the Partnership and the Purchaser shall use its
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES AND

COVENANTS RELATED TO THE PARTNERSHIP

The Partnership represents and warrants to and covenants with the Purchaser as
follows:

Section 3.01 Existence.

(a) Each of the Partnership Entities has been duly formed and is validly
existing as a corporation, limited partnership or limited liability company, as
the case may be, and is in good standing under the Laws of its jurisdiction of
incorporation or formation, with full corporate, limited partnership or limited
liability company power and authority to own, lease and operate its Properties
and to conduct its business as described in the BSM SEC Documents and (i) to
execute and deliver this Agreement and the other Transaction Documents to which
such Partnership Entity is a party and consummate the transactions contemplated
hereby and thereby, (ii) in the case of the Partnership, to issue, sell and
deliver the Purchased Units and (iii) in the case of the General Partner, to act
as the general partner of the Partnership.

(b) Each of the Partnership Entities is duly qualified to do business as a
foreign corporation, limited partnership or limited liability company, as the
case may be, and is in good standing in each jurisdiction where the ownership or
lease of its Properties or the conduct of its business requires such
qualification, except for any failures to be so qualified and in good standing
that would not, individually or in the aggregate, (i) constitute a Material
Adverse Effect or (ii) subject the limited partners of the Partnership to any
material liability or disability.

 

10



--------------------------------------------------------------------------------

(c) The Organizational Documents of each of the Partnership Entities have been,
and in the case of Amendment No. 2 and the Supplemental Terms Annex, at the
Closing will be, duly authorized, executed and delivered by any Partnership
Entity party thereto and are, and in the case of Amendment No. 2 and the
Supplemental Terms Annex, at the Closing will be, valid and legally binding
agreements of the applicable Partnership Entity, enforceable against such
Partnership Entity thereto in accordance with their respective terms; provided,
that, with respect to each such agreement, the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).

Section 3.02 Capitalization and Valid Issuance of Units.

(a) As of the date hereof, the issued and outstanding limited partner interests
of the Partnership consist of 103,398,042 Common Units, 95,388,424 subordinated
units representing limited partner interests in the Partnership (the
“Subordinated Units”) and 26,363 Series A preferred units representing limited
partner interests in the Partnership (the “Series A Preferred Units”). As of the
date hereof, the Series A Preferred Units are convertible into 800,017 Common
Units and 1,047,810 Subordinated Units, and there are 11,898,873 Common Units
remaining available for issuance under the Partnership’s long-term incentive
plan, not including any Common Units subject to performance unit awards under
the Partnership’s long-term incentive plan. All outstanding Common Units,
Subordinated Units, Series A Preferred Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act). As of the date hereof, other than the outstanding Series A
Preferred Units, there are no, and as of the Closing Date, there will be no,
limited partner interests of the Partnership that are senior to or pari passu
with, in right of distribution, the Series B Preferred Units.

(b) The General Partner is the sole general partner of the Partnership, with a
non-economic general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens, except for restrictions on transferability
contained in the Partnership Agreement or the Delaware LP Act.

(c) The Purchased Units and the limited partner interests represented thereby
will be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to the Closing and, when issued and delivered to the Purchaser against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to the
Purchaser’s Purchased Units and the limited partner interests represented
thereby, such Liens as are created by the Purchaser and (iii) such Liens as
arise under the Partnership Agreement or the Delaware LP Act.

 

11



--------------------------------------------------------------------------------

(d) There are no persons entitled to statutory, preemptive or other similar
contractual rights to subscribe for the Purchased Units or any other securities
of the Partnership; and, except (i) for the Purchased Units to be issued
pursuant to this Agreement, (ii) for awards issued pursuant to the Partnership’s
long-term incentive plans or (iii) as disclosed in the BSM SEC Documents, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, partnership securities or ownership interests in the Partnership are
outstanding.

(e) Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to the
Purchaser’s PIK Units and Conversion Units, such Liens as are created by the
Purchaser and (iii) such Liens as arise under the Partnership Agreement or the
Delaware LP Act.

Section 3.03 Ownership of the Material Subsidiaries. All of the outstanding
shares of capital stock or other equity interests of each Material Subsidiary
(a) have been duly authorized and validly issued (in accordance with the
Organizational Documents of such Material Subsidiary), and are fully paid (in
the case of an interest in a corporation, limited partnership or limited
liability company, to the extent required under the Organizational Documents of
such Material Subsidiary) and nonassessable (except as such nonassessability may
be affected by the applicable Law of such Material Subsidiary’s jurisdiction of
formation), and (b) are wholly-owned, directly or indirectly, by the
Partnership, free and clear of all Liens, except (i) restrictions on
transferability in the Organizational Documents of such Material Subsidiary or
as described in the BSM SEC Documents or (ii) Liens created or arising under the
Credit Agreement. As of the date hereof, the Subsidiaries of the Partnership
other than the Material Subsidiaries and the General Partner would not have,
individually or in the aggregate, accounted for (i) more than 10% of the total
assets of the Partnership and its Subsidiaries, taken as a whole, as of the most
recent fiscal year end or (ii) more than 10% of the net income of the
Partnership and its Subsidiaries, taken as a whole, for the most recent fiscal
year.

Section 3.04 BSM SEC Documents. Since January 1, 2017, the Partnership’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act have been filed with the Commission on a timely
basis. The BSM SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness), except to the extent
corrected by a subsequent BSM SEC Document, (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made in the case of any such documents
other than a registration statement, not misleading and (b) complied as to form
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be.

 

12



--------------------------------------------------------------------------------

Section 3.05 Financial Statements.

(a) The historical financial statements (including the related notes and
supporting schedule) contained or incorporated by reference in the BSM SEC
Documents, (i) comply as to form in all material respects with the applicable
accounting requirements, rules and regulations under the Securities Act and the
Exchange Act (except that certain supporting schedules are omitted because they
are not required, significant or applicable or the information is included in
the financial statements or related notes), (ii) present fairly in all material
respects the financial position, results of operations and cash flows of the
entities purported to be shown thereby on the basis stated therein at the
respective dates or for the respective periods and (iii) have been prepared in
accordance with GAAP consistently applied throughout the periods involved, in
each case except to the extent disclosed therein. The other financial
information of the Partnership Entities, including non-GAAP financial measures,
if any, contained or incorporated by reference in the BSM SEC Documents has been
derived from the accounting records of the Partnership Entities, and fairly
presents in all material respects the information purported to be shown thereby.
Nothing has come to the attention of the Partnership that has caused it to
believe that the statistical and market-related data included in the BSM SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable BSM SEC
Documents were filed.

(b) Since the date of the most recent balance sheet of the Partnership audited
by the Partnership’s auditor, (i) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the BSM SEC
Documents fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto in all material respects, and (ii) based on an annual
evaluation of disclosure controls and procedures, the Partnership is not aware
of (A) any significant deficiencies in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
the ability of the Partnership to record, process, summarize and report
financial information, or any material weaknesses in internal controls over
financial reporting of the Partnership or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls over financial reporting of the Partnership.

Section 3.06 Independent Registered Public Accounting Firms. Each of BDO USA,
LLP and Ernst and Young LLP, which has audited the financial statements
contained or incorporated by reference in the BSM SEC Documents, is an
independent registered public accounting firm with respect to the Partnership
and the General Partner within the meaning of the Securities Act and the
applicable rules and regulations thereunder adopted by the Commission and the
Public Company Accounting Oversight Board (United States). Ernst & Young LLP has
not resigned or been dismissed as independent registered public accountants of
the Partnership as a result of or in connection with any disagreement with the
Partnership or any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.

 

 

13



--------------------------------------------------------------------------------

Section 3.07 No Material Adverse Effect. Since December 31, 2016, except as
described in the BSM SEC Documents, there has not been any Material Adverse
Effect.

Section 3.08 No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Article IV, the
issuance and sale of the Purchased Units to the Purchaser pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the Partnership’s Knowledge, any Person acting
on its behalf, has taken nor will take any action hereafter that would cause the
loss of such exemption.

Section 3.09 No Restrictions or Registration Rights. Except as described in the
Partnership Agreement, there are no restrictions upon the voting or transfer of,
any equity securities of the Partnership. Except for such rights that have been
waived or as expressly set forth in the Registration Rights Agreement, neither
the offering nor sale of the Purchased Units as contemplated by this Agreement
or the Partnership’s entry into the Registration Rights Agreement gives rise to
or conflicts with any rights for or relating to the registration of any
Purchased Units or other securities of the Partnership.

Section 3.10 Litigation. Except as described in the BSM SEC Documents, there are
no actions, suits, claims, investigations, orders, injunctions or proceedings
pending or, to the Knowledge of the Partnership Parties, threatened or
contemplated, to which any Partnership Entity or any of their respective
directors or officers is or would be a party or to which any of their respective
Properties is or would be subject at law or in equity, before or by any
Governmental Authority, or before or by any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NYSE), which would, individually or in the aggregate, if resolved adversely to
any Partnership Entity, constitute a Material Adverse Effect, or which challenge
the validity of any of the Transaction Documents or the right of either of the
Partnership or the General Partner to enter into any of the Transaction
Documents or to consummate the transactions contemplated thereby.

Section 3.11 No Defaults. No Partnership Entity is in breach or violation of or
in default under (nor has any event occurred which, with notice, lapse of time
or both, would result in any breach or violation of, constitute a default under
or give the holder of any indebtedness (or a person acting on such holder’s
behalf) the right to require the repurchase, redemption or repayment of all or a
part of such indebtedness under) (a) any of its Organizational Documents,
(b) any Contract to which it is a party or by which it or any of its Properties
may be bound or affected, (c) any Law, (d) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of the NYSE), or
(e) any decree, judgment or order applicable to it or any of its Properties,
except in the case of clauses (b) through (e) for any such breaches, violations
or defaults that would not, individually or in the aggregate, constitute a
Material Adverse Effect.

Section 3.12 No Conflicts. The issuance and sale by the Partnership of the
Purchased Units, the application of the proceeds thereof, the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby will not conflict with, result in any
breach or violation of, constitute a default under (or constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a

 

14



--------------------------------------------------------------------------------

default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under), or result in the creation or
imposition of a Lien (other than Liens arising under or in connection with the
Credit Agreement) on any Property or assets of any Partnership Entity pursuant
to (a) the Organizational Documents of any of the Partnership Entities, (b) any
Contract to which any of the Partnership Entities is a party or by which any of
the Partnership Entities or any of their respective Properties may be bound or
affected, (c) any Law, (d) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the NYSE), or (e) any decree, judgment
or order applicable to any of the Partnership Entities or any of their
respective Properties, except in the cases of clauses (b) through (e) for any
such conflicts, breaches, violations or defaults that would not, individually or
in the aggregate, constitute a Material Adverse Effect.

Section 3.13 Authority; Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. All
corporate, limited partnership and limited liability company action, as the case
may be, required to be taken by the Partnership Entities or any of their
partners or members for the authorization, issuance, sale and delivery of the
Purchased Units, the execution and delivery of the Transaction Documents and the
Noble Purchase Agreement and the consummation of the transactions contemplated
thereby shall have been validly taken. No approval from the holders of
outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchaser. Each of the Transaction Documents and the
Noble Purchase Agreement has been duly and validly authorized and has been or,
with respect to the Transaction Documents to be delivered at the Closing, will
be, validly executed and delivered by the applicable Partnership Entity and, to
the Knowledge of the Partnership Parties, the other parties thereto. Each of the
Transaction Documents and the Noble Purchase Agreement constitutes, or will
constitute, the legal, valid and binding obligations of the applicable
Partnership Entity and, to the Knowledge of the Partnership Parties, each of the
parties thereto, in each case enforceable in accordance with its terms; provided
that, with respect to each such agreement, the enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).

Section 3.14 Approvals. No approval, authorization, consent, waiver, license,
qualification, written exemption from, or order of or filing with any
Governmental Authority, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or approval of the security holders of any of the Partnership Entities (each, a
“Consent”), is required in connection with the issuance and sale of the
Purchased Units by the Partnership, the execution, delivery and performance of
this Agreement and the other Transaction Documents by the Partnership Entities
party hereto or thereto and the consummation by the Partnership Entities of the
transactions contemplated hereby or thereby, other than Consents (a) required by
the Commission in connection with the Partnership’s obligations under the
Registration Rights Agreement, (b) required under the state securities or “Blue
Sky” Laws, (c) that have been, or prior to the Closing Date will be, obtained
and (d) Consents, the absence or omission of which would not, individually or in
the aggregate, constitute a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

Section 3.15 Distribution Restrictions. No Partnership Entity is prohibited, or
as a result of the transactions contemplated by this Agreement, will be
prohibited, directly or indirectly, from making distributions with respect to
its equity securities, from repaying to any other Partnership Entity any loans
or advances or from transferring any Property to the Partnership or any other
Partnership Entity, except (a) pursuant to the Credit Agreement, (b) such
prohibitions mandated by the Laws of each such Partnership Entity’s state of
formation and the terms of any such Partnership Entity’s Organizational
Documents or (c) where such prohibition would not constitute a Material Adverse
Effect.

Section 3.16 MLP Status. For each taxable year since the Partnership has been
publicly traded within the meaning of Section 7704(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Partnership has met the gross income
requirements of Section 7704(c)(2) of the Code and has otherwise satisfied the
requirements for treatment as a partnership for U.S. federal income tax
purposes. The Partnership expects to meet these requirements for its current
taxable year and following the consummation of the transactions contemplated by
the Noble Purchase Agreement and the Transaction Documents.

Section 3.17 Investment Company Status. None of the Partnership Entities is, and
immediately after the sale of the Purchased Units hereunder and the application
of the net proceeds from such sale none of the Partnership Entities will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended, and
the rules and regulations promulgated by the Commission thereunder.

Section 3.18 Certain Fees. Except for the Placement Agent Fees, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission from the Partnership with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of any Partnership
Entities. The Partnership agrees that it will indemnify and hold harmless the
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Partnership Entities or alleged to have been incurred by the Partnership
Entities in connection with the sale of the Purchased Units or the consummation
of the transactions contemplated by this Agreement.

Section 3.19 Labor and Employment Matters. No labor disturbance by or with the
employees of any of the Partnership Entities exists, or, to the Knowledge of the
Partnership, is contemplated or threatened that could reasonably be expected to
constitute, individually or in the aggregate, a Material Adverse Effect.

Section 3.20 Insurance. The Partnership Entities maintain insurance covering the
Properties, operations, personnel and businesses of the Partnership Entities as
such Partnership Entities reasonably deem adequate; such insurance insures
against losses and risks to an extent which is reasonably adequate, in
accordance with customary industry practice, to protect the Partnership Entities
and their respective businesses in a commercially reasonable manner; all such

 

 

16



--------------------------------------------------------------------------------

insurance is fully in force on the date hereof; and the Partnership Entities
have no reason to believe that they will not be able to renew such insurance as
and when such insurance expires, except for such insurance for which the failure
to be outstanding and duly in force would not constitute a Material Adverse
Effect; and no Partnership Entity has received notice from any insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance.

Section 3.21 Internal Controls. The Partnership Entities, taken as a whole,
maintain a system of internal accounting controls that comply with the
requirements of the Exchange Act sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

Section 3.22 Disclosure Controls and Procedures. (a) To the extent required by
Rule 13a-15 under the Exchange Act, each of the Partnership Entities has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act, (b) such disclosure controls and procedures
are designed to ensure that the information required to be disclosed by the
Partnership in the reports to be filed or submitted under the Exchange Act and
recorded, processed, summarized and reported with the time period specified in
the Commission’s rules and forms, is accumulated and communicated to management
of the Partnership, including the principal executive officer and principal
financial officer of the General Partner, as appropriate, to allow timely
decisions regarding required disclosure to be made and (c) to the extent
required by Rule 13a-15 under the Exchange Act, such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established. Additionally, the Partnership has carried out
evaluations of the effectiveness of its disclosure controls and procedures as of
the end of the most recently completed fiscal quarter covered by the
Partnership’s periodic reports.

Section 3.23 Sarbanes-Oxley. The Partnership and, to the Partnership’s
Knowledge, the General Partner’s directors or officers, in their capacities as
such, are in compliance in all material respects with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

Section 3.24 Listing and Maintenance Requirements. The Common Units are listed
on the NYSE, and the Partnership has not received any notice of delisting. The
issuance and sale of the Purchased Units and issuance of Common Units upon
conversion of the Purchased Units do not contravene NYSE rules and regulations.

Section 3.25 Environmental Compliance. (i) Each of the Partnership Parties is in
compliance with all applicable Laws of any Governmental Authority relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to the use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or

 

17



--------------------------------------------------------------------------------

toxic substances or wastes, pollutants or contaminants (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct its business, and (ii) no
Partnership Party has received notice or otherwise has Knowledge of any actual
or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, individually or in the aggregate,
reasonably be expected to constitute a Material Adverse Effect. Except as
described in the BSM SEC Documents, (x) there are no proceedings that are
pending, or known to be contemplated, against any of the Partnership Parties
under Environmental Laws in which a Governmental Authority is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) none of the
Partnership Parties is aware of any issues regarding compliance with
Environmental Laws, including any pending or proposed Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of any of the Partnership Parties and (z) none
of the Partnership Parties anticipates material capital expenditures relating to
Environmental Laws.

Section 3.26 ERISA Compliance. None of the following events has occurred or
exists with respect to any of the Partnership Entities: (a) a failure to fulfill
the obligations, if any, under the minimum funding standards of Section 302 of
the Employee Retirement Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to any Plan
(as defined below), determined without regard to any waiver of such obligations
or extension of any amortization period, and which would constitute a Material
Adverse Effect, (b) an audit or investigation by the Internal Revenue Service,
the U.S. Department of Labor, the Pension Benefit Guaranty Corporation or any
other federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees of or seconded to the
Partnership Entities that would constitute a Material Adverse Effect or (c) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees of or seconded to the Partnership Entities by any such Partnership
Entity that would constitute a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur with respect to any of the
Partnership Entities that would constitute a Material Adverse Effect: (w) an
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year compared to the amount of such contributions
made by the Partnership Entities in the most recently completed fiscal year,
(x) an increase in the Partnership Entities’ “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the most recently
completed fiscal year, (y) any event or condition giving rise to a liability
under Title IV of ERISA or (z) the filing of a claim by one or more employees
of, former employees of, or employees seconded to the Partnership Entities
related to its or their employment. For purposes of this Section 3.26 only, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which any Partnership Entity may have any
liability.

 

18



--------------------------------------------------------------------------------

Section 3.27 Tax Returns; Taxes. Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, (a) each of the Partnership
Entities has prepared and timely filed (taking into account any extension of
time within which to file) all Tax Returns required to be filed by any of them
and all such filed Tax Returns are complete and accurate, (b) each of the
Partnership Entities has timely paid all Taxes that are required to be paid by
any of them, (c) there are no audits, examinations, investigations, actions,
suits, claims or other proceedings in respect of any Taxes pending or threatened
in writing nor has any deficiency for any Tax been assessed by any Governmental
Authority in writing against any Partnership Entity, and (d) all Taxes required
to be withheld by any Partnership Entity have been withheld and paid over to the
appropriate Tax authority (except in the case of this clause (d) or clause
(a) or (b) above, with respect to matters contested in good faith and for which
adequate reserves have been established on the Partnership’s financial
statements included or incorporated by reference in the BSM SEC Documents). None
of the Partnership Entities has entered into any transaction that, as of the
date of this Agreement, has been identified by the Internal Revenue Service in
published guidance as a “listed transaction” as defined under
Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.

Section 3.28 Permits. Except as described in the BSM SEC Documents, and
excluding Permits addressed under Section 3.25, (a) each of the Partnership
Entities has all necessary licenses, authorizations, permits, variances,
waivers, exemptions, consents and approvals (each, a “Permit”) and has made all
necessary filings required under any applicable Law, and has obtained all
necessary Permits from other persons, in order to conduct its business and own
its Properties as such business is currently conducted and such Properties are
currently owned, except for such Permits the absence or omission of which would
not, individually or in the aggregate, constitute a Material Adverse Effect;
(b) no Partnership Entity is in violation of or default under, or has received
notice of any proceedings relating to the revocation or modification of, any
such Permit or any Law applicable to such Partnership Entity, except for any
such violations, defaults, revocations or modifications that would not,
individually or in the aggregate, constitute a Material Adverse Effect; and
(c) each of the Partnership Entities is in compliance with all such Permits,
except for any failure to comply with such Permits that would not, individually
or in the aggregate, constitute a Material Adverse Effect.

Section 3.29 Required Disclosures and Descriptions. There are no legal or
governmental proceedings (including an audit or examination by any taxing
authority) pending or, to the Knowledge of the Partnership Parties, threatened,
against any of the Partnership Entities, or to which any of the Partnership
Entities is a party, or to which any of their respective Properties is subject,
that are required to be described in the BSM SEC Documents but are not described
as required, and there are no Contracts that are required to be described in the
BSM SEC Documents or to be filed as an exhibit to the BSM SEC Documents that are
not described or filed as required by the Securities Act or the Exchange Act.

Section 3.30 Title to Property. Except as disclosed in the BSM SEC Documents,
each of the Partnership Entities has (i) good and marketable title to the
interests in the oil and natural gas properties underlying the estimates of
proved reserves contained in BSM SEC Documents (the “Mineral Interests”) and
(ii) good and marketable or indefeasible title to all other real and personal
property reflected in the BSM SEC Documents as assets owned by it, in each case
of (i) and (ii) above, free and clear of all liens, encumbrances and defects
except such as (x) are described

 

19



--------------------------------------------------------------------------------

in the BSM SEC Documents, (y) arise under or in connection with the Credit
Agreement or (z) do not materially affect the value of the Properties of the
Partnership Entities, taken as a whole, and do not interfere in any material
respect with the use made or proposed to be made of such Properties by the
Partnership Entities, taken as a whole.

Section 3.31 Rights-of-Way. Each Partnership Entity, directly or indirectly, has
such consents, easements, rights-of-way or licenses from any Person
(“Rights-of-Way”) as are necessary to enable it to conduct its business in the
manner described in the BSM SEC Documents, subject to such qualifications as may
be set forth in the BSM SEC Documents, except for (a) qualifications,
reservations and encumbrances that would not, individually or in the aggregate,
constitute a Material Adverse Effect and (b) such Rights-of-Way the absence or
omission of which would not, individually or in the aggregate, constitute a
Material Adverse Effect; and, except as described in the BSM SEC Documents or as
would not interfere with the consummation of the transactions contemplated
hereby, none of such Rights-of-Way contains any restriction that is materially
burdensome to the Partnership Entities, taken as a whole.

Section 3.32 Form S-3 Eligibility. The Partnership is eligible to register the
Series B Preferred Units and the Conversion Units for resale by the Purchaser
under Form S-3 promulgated under the Securities Act.

Section 3.33 No Unlawful Payments. No Partnership Entity, nor to the Knowledge
of the Partnership Parties, any director, officer, agent, employee or other
person associated with or acting on behalf of any Partnership Entity, (i) has
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity, (ii) has made any direct
or indirect unlawful payment from corporate funds to any foreign or domestic
government official or employee, (iii) has violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iv) has
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

Section 3.34 Money Laundering Laws. The operations of the Partnership Entities
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or Governmental Authority or any
arbitrator or non-governmental authority involving the Partnership Entities with
respect to Money Laundering Laws is pending or, to the Knowledge of the
Partnership Parties, threatened.

Section 3.35 OFAC. No Partnership Entity nor, to the Knowledge of the
Partnership Parties, any director, officer, agent, employee, controlled
affiliate or any other Person acting on behalf of the Partnership Entities is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Partnership
Entities will not directly or indirectly use the proceeds of the transactions
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any other Person, to finance the activities of any Person currently
subject to any U.S. sanctions administered by OFAC or in a manner that will
result in any Person violating such sanctions.

 

20



--------------------------------------------------------------------------------

Section 3.36 Related Party Transactions. Except as described in the BSM SEC
Documents, no Partnership Entity has, directly or indirectly (a) extended
credit, arranged to extend credit, or renewed any extension of credit, in the
form of a personal loan, to or for any director or executive officer of the
General Partner or its Affiliates, or to or for any family member or Affiliate
of any director or executive officer of the General Partner or its Affiliates or
(b) made any material modification to the term of any personal loan to any
director or executive officer of the General Partner or its Affiliates, or any
family member or Affiliate of any director or executive officer of the General
Partner or its Affiliates.

Section 3.37 No Side Agreements. There are no binding agreements by, among or
between the Partnership or any of its Affiliates, on the one hand, and the
Purchaser or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Transaction Documents and the
Confidentiality Agreement.

Section 3.38 Reserve Engineer Independence. Netherland, Sewell & Associates,
Inc. (“NSAI”), a reserve engineer that prepared a reserve report on estimated
net proved oil and natural gas reserves with respect to the Mineral Interests as
of December 31, 2016 was, as of the date of preparation of such reserve report,
and is, as of the date hereof, an independent petroleum engineer with respect to
the Partnership Entities.

Section 3.39 Reserve Report Information. The information contained or
incorporated by reference in the BSM SEC Documents regarding estimated proved
reserves is based upon the reserve report prepared by NSAI as of December 31,
2016. The historical information underlying the estimates of the proved reserves
of the Partnership Entities provided to NSAI by the Partnership Entities for
purposes of preparing such reserve report, including, without limitation,
information as to production, costs of operation and development, current prices
for production, agreements relating to current and future operations and sales
of production, was true and correct in all material respects in accordance with
customary industry practice on the date that such report was prepared.

Section 3.40 Reserve Reports. The reserve report prepared by NSAI setting forth
the estimated proved reserves with respect to the Mineral Interests accurately
reflects in all material respects the ownership interests of the Partnership
Entities in the Properties therein as of December 31, 2016. Other than normal
production of reserves, intervening market commodity price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other facts, in each case in the ordinary
course of business, and except as disclosed in the BSM SEC Documents, none of
the Partnership Parties is aware of any facts or circumstances that would result
in a material adverse change in the aggregate estimated net proved reserves as
described in the BSM SEC Documents; and estimates of such reserves as described
in the BSM SEC Documents comply in all material respects with the applicable
requirements of Regulation S-X and Subpart 1200 of Regulation S-K under the
Securities Act.

 

21



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES AND

COVENANTS OF THE PURCHASER

The Purchaser represents and warrants and covenants to the Partnership as
follows:

Section 4.01 Existence. The Purchaser is duly organized and validly existing and
in good standing under the Laws of its state of formation, with all necessary
power and authority to own Properties and to conduct its business as currently
conducted.

Section 4.02 Authorization; Enforceability. The Purchaser has all necessary
limited liability company power and authority to enter into, deliver and perform
its obligations under the Transaction Documents to which it is a party. The
execution, delivery and performance of such Transaction Documents by the
Purchaser and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by all necessary legal limited liability
company action on the part of the Purchaser, and no further consent or
authorization by any other Person is required for the execution, delivery and
performance of such Transaction Documents by the Purchaser and the consummation
by the Purchaser of the transactions contemplated thereby. Each of the
Transaction Documents to which the Purchaser is a party has been, or will be at
Closing, duly executed and delivered by the Purchaser, where applicable, and
constitutes, or will constitute at Closing, a legal, valid and binding
obligation of the Purchaser; provided, however, that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which the Purchaser is a party by the Purchaser and the
consummation by the Purchaser of the transactions contemplated thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
the property or assets of the Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of the
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over the Purchaser or the property or assets of the Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not reasonably be expected to have a material
adverse effect on the ability of the Purchaser to perform its obligations under
the Transaction Documents or consummate the transactions contemplated thereby.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement except for fees or commissions for which no
Partnership Entity shall be responsible. The Purchaser agrees that it will
indemnify and hold harmless the Partnership Entities from and against any and
all claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by or on behalf of the Purchaser or alleged
to have been incurred by or on behalf of the Purchaser in connection with the
purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units, the PIK
Units and the Conversion Units, as applicable. The Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units, as applicable.

 

22



--------------------------------------------------------------------------------

(b) Institutional Account. The Purchaser is an Institutional Account as defined
in FINRA Rule 4512(c) and a sophisticated investor, experienced in investing in
private equity transactions and capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, including the
transactions contemplated hereby.

(c) Information. The Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of, and investment in, the Purchased Units and Conversion Units, as
applicable, that have been requested by the Purchaser. The Purchaser and its
Representatives have been afforded the opportunity to ask questions of the
Partnership and its Representatives. Neither such inquiries nor any other due
diligence investigations conducted at any time by the Purchaser and its
Representatives shall modify, amend or affect the Purchaser’s right (i) to rely
on the Partnership’s representations and warranties contained in Article III
above or (ii) to indemnification or any other remedy based on, or with respect
to the accuracy or inaccuracy of, or compliance with, the representations,
warranties, covenants and agreements in any Transaction Document. The Purchaser
understands that its purchase of the Purchased Units involves a high degree of
risk. The Purchaser has sought such accounting, legal and Tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Purchased Units.

(d) Residency. The Purchaser shall cooperate with the Partnership to provide any
information reasonably necessary for any applicable securities filings.

(e) Legends. The Purchaser understands that, until such time as the Purchased
Units, the PIK Units and the Conversion Units, as applicable, have been sold
pursuant to an effective registration statement under the Securities Act, or the
Purchased Units, the PIK Units and the Conversion Units, as applicable, are
eligible for resale pursuant to Rule 144 promulgated under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Purchased Units, the PIK Units and the
Conversion Units, as applicable, will bear a restrictive legend as provided in
the Partnership Agreement.

(f) Purchase Representation. The Purchaser is purchasing the Purchased Units for
its own account and not with a view to distribution in violation of any
securities Laws. The Purchaser has been advised and understands that neither the
Purchased Units, the PIK Units nor the Conversion Units have been registered
under the Securities Act or under the “blue sky” Laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act).

 

23



--------------------------------------------------------------------------------

(g) Rule 144. The Purchaser understands that there is no public trading market
for the Series B Preferred Units, that none is expected to develop, that the
Purchased Units are characterized as restricted securities under the federal
securities Laws and that the Purchased Units, the PIK Units and the Conversion
Units must be held indefinitely unless and until the Purchased Units, the PIK
Units or the Conversion Units, as applicable, are registered under the
Securities Act or an exemption from registration is available. The Purchaser has
been advised of and is knowledgeable with respect to the provisions of Rule 144
promulgated under the Securities Act.

(h) Reliance by the Partnership. The Purchaser understands that the Purchased
Units are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Purchased Units and the PIK Units,
and the Conversion Units issuable upon conversion thereof.

Section 4.06 Sufficient Funds. The Purchaser will have available to it at the
Closing sufficient funds to enable the Purchaser to pay in full at the Closing
the entire amount of the Funding Obligation in immediately available cash funds.

Section 4.07 No Prohibited Trading. During the 15 day period prior to the date
hereof, the Purchaser has not (a) offered, sold, contracted to sell, sold any
option or contract to purchase, purchased any option or contract to sell,
granted any option, right or warrant to purchase, lent, or otherwise transferred
or disposed of, directly or indirectly, any of the Purchased Units or
(b) directly or indirectly engaged in any short sales or other derivative or
hedging transactions with respect to the Purchased Units, including by means of
any swap or other transaction or arrangement that transfers or that is designed
to, or that might reasonably be expected to, result in the transfer to another,
in whole or in part, of any of the economic consequences of ownership of any
Purchased Units, regardless of whether any transaction described in this
Section 4.07 is to be settled by delivery of Series B Preferred Units, Common
Units or other securities, in cash or otherwise.

ARTICLE V.

COVENANTS

Section 5.01 Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will use commercially reasonable efforts to conduct its business in the ordinary
course of business (other than as contemplated by the Noble Purchase Agreement),
preserve intact its existence and business organization, Permits, goodwill and
present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Partnership Entities (or any of them), to the extent the Partnership
believes in its sole discretion that such relationships are and continue to be
beneficial to the Partnership Entities and their businesses; provided, however,
that during such period, the Partnership shall provide reasonably prompt written
notice to the Purchaser regarding any material adverse developments in respect
of the foregoing.

 

24



--------------------------------------------------------------------------------

Section 5.02 Listing of Units. Prior to the Closing, the Partnership will use
its commercially reasonable efforts to obtain approval for listing, subject to
notice of issuance, of the Conversion Units on the NYSE.

Section 5.03 Cooperation; Further Assurances. Each of the Partnership and the
Purchaser shall use its respective commercially reasonable efforts to obtain all
approvals and consents required by or necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Documents. Each of the
Partnership and the Purchaser agrees to execute and deliver all such documents
or instruments, to take all commercially reasonable action and to do all other
commercially reasonable things it determines to be necessary, proper or
advisable under applicable Laws and regulations or as otherwise reasonably
requested by the other to consummate the transactions contemplated by this
Agreement.

Section 5.04 Lock-up Agreement.

(a) Without the prior written consent of the Partnership, except as specifically
provided in this Agreement or as otherwise provided in the Partnership
Agreement, the Purchaser and its Affiliates shall not, (i) during the period
commencing on the Closing Date and ending on the first anniversary of the
Closing Date, offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of the Purchased Units, PIK Units or Conversion Units,
(ii) during the period commencing on the date hereof and ending on the second
anniversary of the Closing Date, directly or indirectly engage in any short
sales or other derivative or hedging transactions with respect to the Series B
Preferred Units or Common Units of the Partnership that are designed to, or that
might reasonably be expected to, result in the transfer to another, in whole or
in part, any of the economic consequences of ownership of any Purchased Units,
PIK Units or Conversion Units, (iii) transfer any Purchased Units, PIK Units or
Conversion Units to any non-U.S. resident individual, non-U.S. corporation or
partnership, or any other non-U.S. entity, including any foreign governmental
entity, including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, of any of the economic
consequences of ownership of any Purchased Units, PIK Units or Conversion Units,
regardless of whether any transaction described above is to be settled by
delivery of Series B Preferred Units, Common Units or other securities, in cash
or otherwise (provided, however, that the foregoing shall not apply if, prior to
any such transfer or arrangement, such individual, corporation, partnership or
other entity establishes to the satisfaction of the Partnership, its entitlement
to a complete exemption from tax withholding, including under Code Sections
1441, 1442, 1445 and 1471 through 1474, and the Treasury regulations
thereunder), or (iv) effect any transfer of Purchased Units, PIK Units or
Conversion Units in a manner that violates the terms of the Partnership
Agreement; provided, however, that the Purchaser may pledge all or any portion
of its Purchased Units to any holders of obligations owed by the Purchaser,
including to the trustee for, or Representative of, such holders, and any such
pledge, and any foreclosure by the pledge thereupon, shall not be considered a
breach of this Section 5.04(a); provided, further, that the Purchaser may
(subject to complying with Section 5.04(a)(iii) above) transfer, any Purchased
Units or PIK Units to an Affiliate of the Purchaser. Notwithstanding the
foregoing, any transferee receiving any Purchased Units pursuant to this
Section 5.04(a) shall (y) agree to the restrictions set forth in this
Section 5.04(a) and (z) to the extent still applicable, take all actions
necessary to

 

25



--------------------------------------------------------------------------------

become a party to the Confidentiality Agreement between the transferee of such
Purchased Units and the Partnership. For the avoidance of doubt, in no way does
this Section 5.04(a) (i) prohibit changes in the composition of the Purchaser or
its partners or members so long as such changes in composition only relate to
changes in direct or indirect ownership of the Purchaser or its partners or
members so long as such changes in composition only relate to changes in direct
or indirect ownership of the Purchaser among the Purchaser, its Affiliates and
the limited partners of the private equity fund vehicles that indirectly own the
Purchaser, (ii) prohibit members of the general partner of the Purchaser from
changing over time or (iii) prohibit limited partners or members of the ultimate
fund that indirectly owns the Purchaser from transferring interests to other
Persons in the ordinary course of business in the secondary market. After the
first anniversary of the Closing Date, the Purchaser or other holders of
Purchased Units may only transfer Purchased Units involving an underlying value
of Common Units in an amount not less than $50 million based on the closing
trading price of Common Units on the date immediately preceding the date of such
transfer on the NYSE or other National Securities Exchange on which the Common
Units are then listed for trading (or such lesser amount if it (y) constitutes
the remaining holdings of the Purchaser or holder or (z) has been approved by
the General Partner, in its sole discretion), subject to compliance with
applicable securities Laws and the Partnership Agreement; provided, however,
that the provisions of this sentence shall not eliminate, modify or reduce the
obligations set forth in clauses (ii), (iii) or (iv) above.

(b) For a period commencing on the date hereof and ending on the date that is 60
days after the Closing Date, the Partnership will not, without the prior written
consent of the Purchaser, directly or indirectly, (i) offer for sale, sell,
pledge, grant any option to purchase or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Common Units or
securities convertible into or exercisable or exchangeable for Common Units
(other than (A) as specifically provided in the Transaction Documents,
(B) Common Units issued pursuant to employee benefit plans, qualified option
plans or other employee compensation plans existing on the date hereof
(including, without limitation, Common Units issued pursuant to the long-term
incentive plan of the Partnership), (C) the Common Units and Subordinated Units
issued upon conversion of the Series A Preferred Units pursuant to the terms of
the Series A Preferred Units as set forth in the Partnership Agreement,
(D) offers or sales of Common Units pursuant to the Partnership’s
“at-the-market” offering program pursuant to the registration statement on Form
S-3 (File No. 333-215857) filed with the Commission on February 2, 2017 or
(E) up to $50 million of Common Units or securities convertible, exercisable or
exchangeable into Common Units or any other securities of the Partnership to
sellers of assets or entities in connection with acquisitions by the Partnership
Entities), or sell or grant options, rights or warrants with respect to any
Common Units or securities convertible into or exchangeable for Common Units
(other than the grant of such options, rights or warrants pursuant to employee
benefit plans, qualified option plans or other employee compensation plans
existing on the date hereof (including, without limitation, Common Units issued
pursuant to the long-term incentive plan of the Partnership)), (ii) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of such Common
Units, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Units or other securities, in cash or
otherwise, be a party to any solicitations, negotiations or discussions with
regard to the foregoing or (iii) publicly disclose the intention to do any of
the foregoing.

 

26



--------------------------------------------------------------------------------

Section 5.05 Tax Estimates. As soon as reasonably practical following receipt of
a written request from the Purchaser or the Purchaser’s permitted assignees
pursuant to Section 8.06, so long as the Purchaser and any of its Affiliates or
the Purchaser’s permitted assignees and their Affiliates continues to own at
least $50.0 million in Purchased Units (based on the Series B Preferred Unit
Purchase Price), the Partnership shall provide the Purchaser with (i) any
information the Purchaser and its Representatives may reasonably request in
order to determine the Purchaser’s current and anticipated Capital Account in
relation to each Common Unit to evaluate the economic and tax implications of
either a liquidation or conversion of the Series B Preferred Units and (ii) a
good faith estimate (and reasonable supporting calculations) of whether there is
sufficient Unrealized Gain attributable to the Partnership property on the date
of such request such that, if any of the Purchaser’s Series B Preferred Units
were converted to Common Units and such Unrealized Gain was allocated to the
Purchaser pursuant to Section 5.4(d)(i) of the Partnership Agreement (taking
proper account of allocations of higher priority), the Purchaser’s Capital
Account in respect of its Common Units would be equal to the Per Unit Capital
Amount for an Initial Common Unit without any need for corrective allocations
under Section 6.2(i) of the Partnership Agreement. Each of the Purchaser,
together with its Affiliates, and each permitted assignee of the Purchaser,
together with its affiliates, shall be entitled to make such a request not more
than once per calendar year.

For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Partnership Agreement.

Section 5.06 Use of Proceeds. The Partnership shall use the proceeds of the
offering of the Purchased Units to acquire assets as contemplated by the Noble
Purchase Agreement.

Section 5.07 Credit Agreement Amendment. The Partnership shall use commercially
reasonable efforts to obtain an amendment to the Credit Agreement to exclude the
Series B Preferred Units from the definition of Disqualified Capital Stock
therein on or before January 5, 2018.

ARTICLE VI.

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon demand, pay or reimburse each of them for any and all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third-Party Claim,
as a result of, arising out of, or in any way related to (a) the failure of any
of the representations or warranties made by the Partnership contained herein to
be true and correct in all material respects (other than those representations
and warranties contained in Section 3.01, Section 3.02, Section 3.03,
Section 3.13, Section 3.16 or Section 3.18 or other representations and
warranties that are qualified by materiality or Material

 

27



--------------------------------------------------------------------------------

Adverse Effect, which, in each case, shall be true and correct in all respects)
when made and as of the Closing Date (except for any representations and
warranties made as of a specific date, which shall be required to be true and
correct as of such date only) or (b) the breach of any covenants of the
Partnership contained herein; provided that, in the case of the immediately
preceding clause (a), such claim for indemnification is made prior to the
expiration of the survival period of such representation or warranty; provided,
further, that for purposes of determining when an indemnification claim has been
made, the date upon which the Purchaser Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to the
Partnership shall constitute the date upon which such claim has been made; and
provided, further, that the aggregate liability of the Partnership to the
Purchaser pursuant to this Section 6.01 shall not be greater in amount than the
Funding Obligation, and the aggregate liability of the Partnership to the
Purchaser pursuant to this Section 6.01 shall not exceed the Funding Obligation.
No Purchaser Related Party shall be entitled to recover special, indirect,
exemplary, lost profits, speculative or punitive damages under this
Section 6.01; provided, however, that such limitation shall not prevent any
Purchaser Related Party from recovering under this Section 6.01 for any such
damages to the extent that such damages are payable to a third party in
connection with any Third-Party Claims.

Section 6.02 Indemnification by the Purchaser. The Purchaser agrees to indemnify
each of the Partnership Parties and their respective Representatives
(collectively, “Partnership Related Parties”) from, costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, promptly upon demand, pay or reimburse each of them for
any and all costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Purchaser contained herein to be true and correct in all
material respects (other than those representations and warranties that are
qualified by materiality, which, in each case, shall be true and correct in all
respects) when made and as of the Closing Date or (b) the breach of any of the
covenants of the Purchaser contained herein; provided, however, that, in the
case of the immediately preceding clause (a), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of the survival period of the representation or warranty; and
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Partnership Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the Purchaser shall constitute the date upon which such
claim has been made; and provided, further, that the liability of the Purchaser
shall not be greater in amount than the sum of the Funding Obligation plus any
distributions paid to the Purchaser with respect to the Purchased Units, the PIK
Units and the Conversion Units, if applicable. No Partnership Related Party
shall be entitled to recover special, indirect, exemplary, lost profits,
speculative or punitive damages under this Section 6.02; provided, however, that
such limitation shall not prevent any Partnership Related Party from recovering
under this Section 6.02 for any such damages to the extent that such damages are
payable to a third party in connection with any Third-Party Claims.

 

28



--------------------------------------------------------------------------------

Section 6.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification which it may claim in
accordance with this Article VI, except as otherwise provided in Section 6.01
and Section 6.02.

(b) Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third Person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim, which shall state the nature and basis
of such Third-Party Claim to the extent then known; provided, however, that
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than ten (10) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within 10 Business Days of when the
Indemnified Party provides written notice of a Third-Party Claim, failed (1) to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (2) to notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

 

29



--------------------------------------------------------------------------------

Section 6.04 Tax Matters. All indemnification payments under this Article VI
shall be adjustments to the Funding Obligation except as otherwise required by
applicable Law.

ARTICLE VII.

TERMINATION

Section 7.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of the Partnership and the Purchaser;

(b) by written notice from either the Partnership or the Purchaser if any
Governmental Authority with lawful jurisdiction shall have issued a final order,
decree or ruling or taken any other final action restraining, enjoining or
otherwise prohibiting the transactions contemplated by the Transaction Documents
and such order, decree, ruling or other action is or shall have become final and
nonappealable;

(c) by written notice from either the Partnership or the Purchaser if the Noble
Purchase Agreement is terminated for any reason; or

(d) by written notice from the Partnership or the Purchaser if the Closing does
not occur by 11:59 p.m. on the Drop-Dead Date; provided, however, that no party
may terminate this Agreement pursuant to this Section 7.01(d) if such party is,
at the time of providing such written notice, in breach of any of its
obligations under this Agreement.

Section 7.02 Certain Effects of Termination. In the event that this Agreement is
terminated pursuant to Section 7.01:

(a) except as set forth in Section 7.02(b), this Agreement shall become null and
void and have no further force or effect, but the parties shall not be released
from any liability arising from or in connection with any breach hereof
occurring prior to such termination;

(b) regardless of any purported termination of this Agreement, the provisions of
Article VI and all indemnification rights and obligations of the Partnership and
the Purchaser thereunder, this Section 7.02 and the provisions of Article VIII
shall remain operative and in full force and effect as between the Partnership
and the Purchaser, unless the Partnership and the Purchaser execute a writing
that expressly (with specific references to the applicable Articles, Sections or
subsections of this Agreement) terminates such rights and obligations as between
the Partnership and the Purchaser; and

(c) the Confidentiality Agreement shall remain in effect in accordance with
Section 8.07(a).

 

30



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

Section 8.01 Expenses. Except as set forth below, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with the Transaction Documents and the transactions
contemplated thereby shall be paid by the party incurring such costs and
expenses; provided, however, that promptly following receipt of an invoice
therefore containing reasonable supporting detail, the Partnership shall
reimburse the Purchaser for customary out-of-pocket expenses paid to
third-parties in connection with the transactions contemplated by this
Agreement, subject to a cap of $250,000.

Section 8.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by the Purchaser, such action shall be in the Purchaser’s sole discretion,
unless otherwise specified in this Agreement. If any provision in the
Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the Transaction
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Transaction
Documents, and the remaining provisions shall remain in full force and effect,
and (b) the parties hereto shall negotiate in good faith to modify the
Transaction Documents so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

Section 8.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01, Section 3.02, Section 3.03, Section 3.13, Section 3.16,
Section 3.17, Section 3.18, Section 4.01, Section 4.02, Section 4.04,
Section 4.05(a) and Section 4.05(c) hereunder shall survive the execution and
delivery of this Agreement indefinitely, the representations and

 

31



--------------------------------------------------------------------------------

warranties set forth in Section 3.27 shall survive until 60 days after the
applicable statute of limitations (taking into account any extensions thereof)
and the other representations and warranties set forth herein shall survive for
a period of 18 months following the Closing Date, regardless of any
investigation made by or on behalf of the Partnership or the Purchaser. The
covenants made in this Agreement or any other Transaction Document shall survive
the Closing and remain operative and in full force and effect in accordance with
their respective terms until fully performed. Regardless of any purported
general termination of this Agreement, the provisions of Article VI and all
indemnification rights and obligations of the Partnership and the Purchaser
thereunder, and this Article VIII shall remain operative and in full force and
effect as between the Partnership and the Purchaser, unless the Partnership and
the Purchaser execute a writing that expressly (with specific references to the
applicable Section or subsection of this Agreement) terminates such rights and
obligations as between the Partnership and the Purchaser.

Section 8.04 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
pursuant to Article XIII thereof) shall be effective unless signed by each of
the parties thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Transaction Document, any waiver of any provision of any Transaction
Document and any consent to any departure by the Partnership from the terms of
any provision of any Transaction Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances. Any investigation by
or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

Section 8.05 Binding Effect. This Agreement shall be binding upon the
Partnership, the Purchaser and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.

Section 8.06 Assignment of Rights. The Purchaser may assign all or any portion
of its rights and obligations under this Agreement to (i) any Affiliate of the
Purchaser, or (ii) with respect to its rights under Section 5.05 or Article VI,
any person to whom the Purchaser transfers at least $50.0 million in Purchased
Units (based on the Series B Preferred Unit Purchase Price), in each case
without the consent of the Partnership by delivery of an agreement to be bound
by the provisions of this Agreement, but no such assignment shall relieve the
Purchaser of its obligations

 

32



--------------------------------------------------------------------------------

to purchase the Purchased Units to be purchased by it without giving effect to
such assignment in the event the assignee fails to purchase all or any portion
of such Purchased Units; provided that in any claim by the Purchaser on any of
its permitted transferees under Article VI, the Purchaser shall designate one
representative of all parties making such claim for all purposes of Article VI.
Except as expressly permitted by this Section 8.06, no portion of the rights and
obligations under this Agreement of the Purchaser may be transferred except with
the prior written consent of the Partnership (which consent shall not be
unreasonably withheld), in which case the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement.

Section 8.07 Non-Disclosure.

(a) This Agreement shall not impact the terms and provisions of the
Confidentiality Agreement. The Confidentiality Agreement shall continue to be in
full force and effect, pursuant to the terms and conditions thereof.

(b) Other than filings made by the Partnership with the Commission, the
Partnership and any of its Representatives may disclose the identity of, or any
other information concerning, the Purchaser or any of its Affiliates only after
providing the Purchaser a reasonable opportunity to review and comment on such
disclosure (with such comments being incorporated or reflected, to the extent
reasonable, in any such disclosure); provided, however, that nothing in this
Section 8.07 shall delay any required filing or other disclosure with the NYSE
or any Governmental Authority or otherwise hinder the Partnership Entities’ or
their Representatives’ ability to timely comply with all Laws or rules and
regulations of the NYSE or other Governmental Authority.

(c) Notwithstanding anything to the contrary in this Section 8.07 or the
Confidentiality Agreement, the Partnership and the General Partner agree that
the Purchaser may (i) publicize its ownership in the Partnership, as well as the
identity of the Partnership, the size of the investment and its pricing terms
with respect to the Series B Preferred Units on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium and (ii) display the Partnership’s corporate
logo in conjunction with any such reference.

Section 8.08 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, facsimile, electronic mail, air courier guaranteeing
overnight delivery or personal delivery to the following addresses:

 

  (a) If to the Purchaser, to:

Mineral Royalties One, L.L.C.

520 Madison Avenue, 38th Floor

New York, New York 10022

Attention: Arleen Spangler

                 Emily Chang

Email: Arleen.Spangler@carlyle.com

            Emily.Chang@carlyle.com

 

33



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

1221 McKinney Street

Houston, TX 77010-2046

Attention: Shalla Prichard

                 Gerry Spedale

Email: sprichard@gibsondunn.com

            gspedale@gibsondunn.com

 

  (b) If to the Partnership, to:

Black Stone Minerals, L.P.

1001 Fannin Street, Suite 2020

Houston, Texas 77002

Attention: Steve Putman

Email: sputman@blackstoneminerals.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: Mike Rosenwasser

                 Brenda Lenahan

Email: mrosenwasser@velaw.com

            blenahan@velaw.com

or to such other address as the Partnership or the Purchaser may designate in
writing from time to time, upon providing such additional address to the
Partnership or the Purchaser, as applicable. All notices and communications
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; upon actual receipt if sent by certified or registered
mail, return receipt requested, or regular mail, if mailed; upon actual receipt
of the facsimile, if sent via facsimile; when sent, if sent by electronic mail
prior to 5:00 P.M. Houston, Texas time on a Business Day, or on the next
succeeding Business Day, if not; and upon actual receipt when delivered to an
air courier guaranteeing overnight delivery.

Section 8.09 Removal of Legend. In connection with a sale of Purchased Units,
PIK Units or Conversion Units by the Purchaser in reliance on Rule 144
promulgated under the Securities Act, the Purchaser shall deliver to the
Partnership a representation letter providing to the Partnership any information
the Partnership deems necessary to determine that the sale of such Purchased
Units, PIK Units or Conversion Units is made in compliance with Rule 144
promulgated under the Securities Act, including, as may be appropriate, a
certification that the Purchaser is not an affiliate (as defined in Rule 144
promulgated under the Securities Act) of the Partnership and a

 

34



--------------------------------------------------------------------------------

certification as to the length of time such units have been held. Upon receipt
of such representation letter, the Partnership shall promptly direct its
transfer agent to remove the notation of a restrictive legend in the Purchaser’s
book-entry account maintained by the Partnership’s transfer agent, including the
legend referred to in Section 4.05, and the Partnership shall bear all costs
associated with the removal of such legend in the Partnership’s books. At such
time as the Purchased Units, PIK Units or Conversion Units have been sold
pursuant to an effective registration statement under the Securities Act or have
been held by the Purchaser for more than one year where the Purchaser is not,
and has not been in the preceding three months, an affiliate (as defined in Rule
144 promulgated under the Securities Act) of the Partnership, if the book-entry
account of the Purchaser still bears the notation of the restrictive legend
referred to in Section 4.05, the Partnership agrees, upon request of the
Purchaser or its permitted assignee, to take all steps necessary to promptly
effect the removal of the legend described in Section 4.05, and the Partnership
shall bear all costs associated with the removal of such legend, regardless of
whether the request is made in connection with a sale or otherwise, so long as
the Purchaser or its permitted assignee provides to the Partnership any
information the Partnership deems reasonably necessary to determine that the
legend is no longer required under the Securities Act or applicable state Laws,
including (if there is no such registration statement) a certification that the
holder is not an affiliate (as defined in Rule 144 promulgated under the
Securities Act) of the Partnership and a covenant to inform the Partnership if
it should thereafter become an affiliate (as defined in Rule 144 promulgated
under the Securities Act) and to consent to the notation of an appropriate
restriction, and a certification as to the length of time such units have been
held. The Partnership shall cooperate with the Purchaser to effect the removal
of the legend referred to in Section 4.05 at any time such legend is no longer
appropriate.

Section 8.10 Entire Agreement. This Agreement, the other Transaction Documents,
the Confidentiality Agreement and the other agreements and documents referred to
herein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to in this Agreement, the
other Transaction Documents or the Confidentiality Agreement with respect to the
rights granted by the Partnership or any of its Affiliates or the Purchaser or
any of its Affiliates. This Agreement, the other Transaction Documents, the
Confidentiality Agreement and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings among the
parties with respect to such subject matter.

Section 8.11 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of

 

35



--------------------------------------------------------------------------------

venue of any such dispute brought in such court or any defense of inconvenient
forum for the maintenance of such dispute. Each of the parties hereto agrees
that a judgment in any such dispute may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each of the parties
hereto consents to process being served in any such action by mailing, certified
mail, return receipt requested, a copy thereof to such party at the address in
effect for notices hereunder, and agrees that such service shall, to the fullest
extent permitted by Law, constitute good and sufficient service of process and
notice thereof; provided, however, that nothing in the foregoing shall affect or
limit any right to serve process in any other manner permitted by Law.

Section 8.12 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.13 Exclusive Remedy.

(a) Each party hereto hereby acknowledges and agrees that the rights of each
party to consummate the transactions contemplated hereby are special, unique and
of extraordinary character and that, if any party violates or fails or refuses
to perform any covenant or agreement made by it herein, the non-breaching party
may be without an adequate remedy at law. If any party violates or fails or
refuses to perform any covenant or agreement made by such party herein, the
non-breaching party subject to the terms hereof and in addition to any remedy at
law for damages or other relief, may (at any time prior to the valid termination
of this Agreement pursuant to Article VII) institute and prosecute an action in
any court of competent jurisdiction to enforce specific performance of such
covenant or agreement or seek any other equitable relief.

(b) The sole and exclusive remedy for any and all claims arising under, out of,
or related to this Agreement or the transactions contemplated hereby, shall be
the rights of indemnification set forth in Article VI only, and no Person will
have any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties hereto to the fullest
extent permitted by Law. Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict (i) the
rights of any party to bring claims under applicable federal or state securities
Laws, (ii) a fraud claim brought by any party hereto or (iii) the right to seek
specific performance pursuant to Section 8.13(a).

 

36



--------------------------------------------------------------------------------

Section 8.14 No Recourse Against Others.

(a) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchaser. No
Person other than the Partnership or the Purchaser, including no member,
partner, stockholder, Affiliate or Representative thereof, nor any member,
partner, stockholder, Affiliate or Representative of any of the foregoing, shall
have any liability (whether in contract or in tort, in law or in equity, or
granted by statute) for any claims, causes of action, obligations or liabilities
arising under, out of, in connection with or related in any manner to this
Agreement or based on, in respect of or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and the Purchaser hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.

(b) Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchaser hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third Person
in respect of the transactions contemplated hereby, whether granted by statute
or based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Partnership and the
Purchaser disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.

Section 8.15 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchaser and, for purposes of Section 8.14 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchaser, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement; provided, however, that the Placement
Agents may rely upon Article III and Article IV hereof as if such
representations and warranties were made directly to the Placement Agents.

Section 8.16 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[Signature Page Follows]

 

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

BLACK STONE MINERALS, L.P. By:  

Black Stone Minerals GP, L.L.C.,

its general partner

  By:  

/s/ Thomas L. Carter, Jr.

  Name:   Thomas L. Carter, Jr.   Title:   President and Chief Executive Officer

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

MINERAL ROYALTIES ONE, L.L.C. By:  

/s/ David Albert

Name:   David Albert Title:   Managing Director

[Signature page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

Material Subsidiaries

Black Stone Energy Company, L.L.C.

Black Stone Minerals Company, L.P.

Black Stone Natural Resources, L.L.C.

Black Stone Natural Resources Management Company

BSAP II GP, L.L.C.

BSMC GP, L.L.C.

TLW Investments, L.L.C.

 

 

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

Exhibit A-1



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series B Preferred Purchase Agreement (the “Purchase Agreement”).
The Partnership shall furnish to the Purchaser at the Closing an opinion of
Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the Purchaser
and dated the Closing Date in form satisfactory to the Purchaser, stating that:

(i) Each of the Partnership, the General Partner and the Material Subsidiaries
is validly existing and in good standing under the laws of its jurisdiction of
formation. Each of the Partnership, the General Partner and the Material
Subsidiaries has all requisite corporate, limited liability company or
partnership power and authority, as applicable, under the laws of its
jurisdiction of formation necessary to own or lease its properties and to
conduct its business, in each case in all material respects, as described in the
BSM SEC Documents.

(ii) There are no preemptive rights or other rights to subscribe for or to
purchase, and except as otherwise described in the Partnership Agreement or the
Transaction Documents, there are no restrictions upon the voting or transfer of,
any Purchased Units or Conversion Units pursuant to the Organizational Documents
of the Partnership or any agreement filed as an exhibit to the Partnership’s
Annual Report on Form 10-K for the year ended December 31, 2016 or any Current
Report or Quarterly Report filed thereafter to which the Partnership is a party
or by which the Partnership may be bound.

(iii) The Purchased Units to be issued and sold to the Purchaser by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchaser against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).



--------------------------------------------------------------------------------

(iv) Assuming the distribution of the PIK Units, if any, is properly authorized
by the General Partner and that such PIK Units are issued in accordance with the
terms of the Partnership Agreement, such PIK Units will be duly authorized,
validly issued, fully paid (to the extent required by applicable law and the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(v) The Conversion Units have been duly authorized by the General Partner on
behalf of the Partnership pursuant to the Partnership Agreement and, when issued
upon conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by applicable law and the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act).

(vi) No consent, approval, authorization, filing with or order of any U.S.
federal or Delaware court, Governmental Authority or body having jurisdiction
over the Partnership is required for (i) the issuance and sale by the
Partnership of the Purchased Units, (ii) the execution, delivery and performance
by the Partnership of the Transaction Documents or (iii) the consummation of the
transactions contemplated by the Transaction Documents, except (A) as may be
required in connection with the Partnership’s obligations under the Registration
Rights Agreement to register the resale of the Purchased Units or the Conversion
Units under the Securities Act, (B) such as have been obtained or made, (C) as
may be required under state securities or “Blue Sky” laws, as to which we do not
express any opinion, or (D) such that the failure to obtain would not reasonably
be expected to constitute a Material Adverse Effect.

(vii) Assuming the accuracy of the representations and warranties of the
Purchaser and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchaser
solely in the manner contemplated by the Purchase Agreement, including the
issuance of the Conversion Units to such Purchaser upon conversion of the
Purchased Units in accordance with the Partnership Agreement (assuming such
conversion takes place as of the date hereof), are exempt from the registration
requirements of the Securities Act; provided, however, that we express no
opinion as to any subsequent sale or resale of the Purchased Units or the
Conversion Units.



--------------------------------------------------------------------------------

(viii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(ix) None of the offering, issuance or sale by the Partnership of the Purchased
Units or the execution, delivery and performance of the Transaction Documents by
the Partnership or the General Partner, as the case may be, or the consummation
of the transactions contemplated thereby (A) constitutes or will constitute a
breach or violation of or a default under, the Organizational Documents of the
Partnership or the General Partner, as the case may be, (B) constitutes or will
constitute a breach or violation of or a default (or an event which, with notice
or lapse of time or both, would constitute such a default) under or results or
will result in the creation or imposition of any Lien (other than Liens arising
under or in connection with the Credit Agreement) upon any property or assets of
any of the Partnership Entities, pursuant to any agreement filed as an exhibit
to the Partnership’s Annual Report on Form 10-K for the year ended December 31,
2016 or any Current Report or Quarterly Report filed thereafter, or (C) results
or will result in any violation of the applicable laws of the Delaware LP Act or
the Delaware Limited Liability Company Act (the “Delaware LLC Act”) or the U.S.
federal laws (it being understood that we do not express an opinion in clause
(C) of this paragraph (ix) with respect to any securities or other anti-fraud
law), except in the case of clauses (B) and (C) for such breaches, violations,
or Liens as would not reasonably be expected to have a Material Adverse Effect.

(x) Each of the Transaction Documents has been duly authorized and validly
executed and delivered by the Partnership or the General Partner, as the case
may be, and Amendment No. 2 constitutes a valid and binding obligation of the
General Partner, enforceable against such party in accordance with its terms,
except insofar as the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.



--------------------------------------------------------------------------------

Schedule I

Material Subsidiaries

Black Stone Energy Company, L.L.C.

Black Stone Minerals Company, L.P.

Black Stone Natural Resources, L.L.C.

Black Stone Natural Resources Management Company

BSAP II GP, L.L.C.

BSMC GP, L.L.C.

TLW Investments, L.L.C.



--------------------------------------------------------------------------------

Exhibit B

FORM OF AMENDMENT NO. 2

 

Exhibit B-1



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF BLACK STONE MINERALS, L.P.

November [•], 2017

This Amendment No. 2 to First Amended and Restated Agreement of Limited
Partnership of Black Stone Minerals, L.P. (this “Amendment”) is hereby adopted
effective as of [•] [•], 2017, by Black Stone Minerals GP, L.L.C., a Delaware
limited liability company (the “General Partner”), in accordance with Article
XIII of the Partnership Agreement (as such capitalized terms are defined below).

R E C I T A L S:

A. The General Partner is the sole general partner of Black Stone Minerals,
L.P., a Delaware limited partnership (the “Partnership”) that is governed by the
First Amended and Restated Agreement of Limited Partnership dated as of May 6,
2015, as amended by Amendment No. 1 thereto, effective as of May 6, 2015
(collectively, the “Partnership Agreement”). Capitalized terms used but not
defined herein are used as defined in the Partnership Agreement.

B. Section 5.5(a) of the Partnership Agreement provides that the Partnership,
without the approval of any Limited Partner, may, for any Partnership purpose,
at any time and from time to time, issue additional Partnership Interests (other
than General Partner Interests) for such consideration and on such terms and
conditions as the General Partner may determine.

C. Section 5.5(b) of the Partnership Agreement provides that each additional
Partnership Interest authorized to be issued by the Partnership pursuant to
Section 5.5(a) of the Partnership Agreement may be issued in one or more
classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior or junior to, or
pari passu with, existing classes and series of Partnership Interests) as shall
be fixed by the General Partner, including (i) the right to share in Partnership
profits and losses or items thereof; (ii) the right to share in Partnership
distributions; (iii) the rights upon dissolution and liquidation of the
Partnership; (iv) whether, and the terms and conditions upon which, the
Partnership may or shall be required to redeem the Partnership Interest
(including sinking fund provisions); (v) whether such Partnership Interest is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Interest will be issued, evidenced by certificates and
assigned or transferred; (vii) the method for determining the Percentage
Interest as to such Partnership Interest; and (viii) the right, if any, of each
such Partnership Interest to vote on Partnership matters, including matters
relating to the relative rights, preferences and privileges of such Partnership
Interest. The rights and preferences of any additional class of Partnership
Interests issued pursuant to Section 5.5 of the Partnership Agreement are to be
set forth in a Supplemental Terms Annex.

D. Section 5.5(c) of the Partnership Agreement provides that the General Partner
shall (i) take all actions that it determines to be necessary or appropriate in
connection with each issuance of Partnership Interests pursuant to Section 5.5
of the Partnership Agreement, and (ii) do all things necessary to comply with
the Delaware Act and is authorized and directed to do all things that it
determines to be necessary or appropriate in connection with any future issuance
of Partnership Interests pursuant to the terms of the Partnership Agreement,
including compliance with any statute, rule, regulation or guideline of any
federal, state or other governmental agency or any National Securities Exchange
on which the Units or other Partnership Interests are listed or admitted to
trading.

E. The General Partner, without the approval of any Partner, may amend any
provision of the Partnership Agreement (i) pursuant to Section 13.1(d)(i) of the
Partnership Agreement to reflect a change that the General Partner determines
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect, and (ii) pursuant to Section 13.1(g) of the Partnership
Agreement to reflect an amendment that the General Partner determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of Partnership Interests pursuant to Section 5.5
of the Partnership Agreement, including, without limitation, adopting the
Supplemental Terms Annex for such class or series.



--------------------------------------------------------------------------------

F. The General Partner deems it advisable and in the best interests of the
Partnership to enter into this Amendment to adopt the Supplemental Terms Annex
attached as Annex B hereto, which provides for (i) (a) the creation of a new
class of Units to be designated as Series B Cumulative Convertible Preferred
Units and (b) fixes the preferences and the relative participating, optional and
other special rights, powers and duties pertaining to the Series B Cumulative
Convertible Preferred Units, including, without limitation, the conversion of
the Series B Cumulative Convertible Preferred Units into Common Units in
accordance with the terms described therein, (ii) the issuance of the Series B
Cumulative Convertible Preferred Units to the Purchaser pursuant to the Series B
Preferred Unit Purchase Agreement and (iii) such other matters as are provided
therein.

G. The Board of Directors in good faith, approved the creation, offering and
issuance of the Series B Cumulative Convertible Preferred Units having the
rights, preferences and privileges set forth in the attached Supplemental Terms
Annex, and the General Partner has determined that the creation of a new class
of Partnership Interests to be designated as “Series B Cumulative Convertible
Preferred Units” provided for in the attached Supplemental Terms Annex is in the
best interests of the Partnership and beneficial to the Limited Partners,
including the holders of the Outstanding Common Units.

H. The General Partner has, pursuant to its authority under Section 13.1(d)(i)
and 13.1(g) of the Partnership Agreement, made the determinations required
thereby and accordingly is adopting this Amendment and the attached Supplemental
Terms Annex.

I. Acting pursuant to the power and authority granted to it under
Section 13.1(d) and Section 13.1(g) of the Partnership Agreement, the General
Partner has determined that this Amendment does not require the approval of any
other Partner.

AGREEMENT

NOW, THEREFORE, the Partnership Agreement is hereby amended to include the
Supplemental Terms Annex B attached hereto as Annex B, which shall be included
in the Partnership Agreement immediately after the Supplemental Terms Annex A.

IN WITNESS WHEREOF, the General Partner has executed and delivered this
Amendment in accordance with Section 13.1 of the Partnership Agreement, and as
of the date first above written.

 

BLACK STONE MINERALS GP, L.L.C.,

as General Partner

By:  

 

  Name:   Steve Putman   Title:   Senior Vice President, General Counsel,    
and Secretary

 

-2-



--------------------------------------------------------------------------------

ANNEX B

SUPPLEMENTAL TERMS ANNEX B – SERIES B PREFERRED UNITS

1. Adoption of Annex. This Supplemental Terms Annex, dated as of November [•],
2017 (“Supplemental Terms Annex”), is adopted pursuant to Section 5.5 of the
First Amended and Restated Agreement of Limited Partnership of Black Stone
Minerals, L.P. dated as of May 6, 2015, as amended and in effect on the date
hereof and as the same may be amended from time to time (the “Partnership
Agreement”). Capitalized terms used herein shall have the meanings set forth in
Section 3 hereof.

2. Designation of Series B Units. There is hereby created a class of Units
designated as “Series B Cumulative Convertible Preferred Units” (such Series B
Cumulative Convertible Preferred Units, together with any Series B PIK Units,
the “Series B Preferred Units”), with the designations, preferences and
relative, participating, optional or other special rights, privileges, powers,
duties and obligations as are set forth in this Supplemental Terms Annex and the
Partnership Agreement. A total of 14,711,219 Series B Preferred Units shall be
issued by the Partnership on the Series B Issuance Date pursuant to the terms
and conditions of the Series B Purchase Agreement, and the Partnership may issue
additional Series B Preferred Units in the form of Series B PIK Units from time
to time in accordance with this Supplemental Terms Annex. Each Series B
Preferred Unit shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware, and (ii) the
corresponding provisions of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.

3. Definitions.

(a) The following terms as defined in the Partnership Agreement shall be amended
and restated in their entirety as follows:

(i) “Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group beneficially owns 15% or more
of the Partnership Interests of any class, none of the Partnership Interests
owned by such Person or Group shall be entitled to be voted on any matter or be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement (such Partnership Interests shall not, however, be
treated as a separate class of Partnership Interests for purposes of this
Agreement or the Delaware Act); provided, further, that the foregoing limitation
shall not apply to (i) Partnership Interests of a class owned by an Initial
Limited Partner who, as of the date of the Initial Offering, owned 15% or more
of the Partnership Interests of such class, (ii) any Person or Group who
acquired 15% or more of the Partnership Interests of a class, which Partnership
Interests were owned by an Initial Limited Partner as of the date of the Initial
Offering; provided that the Board of Directors shall have notified such Person
or Group in writing that such limitation shall not apply, (iii) any Person or
Group who acquired 15% or more of any class of Partnership Interests issued by
the Partnership, provided that the Board of Directors shall have notified such
Person or Group in writing that such limitation shall not apply, (iv) any holder
of Series B Preferred Units in connection with any vote, consent or approval of
the holders of Series B Preferred Units as a separate class or (v) any Person or
Group who owns 15% or more of the Partnership Interests of a class as the result
of (A) any redemption or purchase of any other Person’s or Persons’ Partnership
Interests by the Partnership or other similar action by the Partnership or
(B) any conversion pursuant to Paragraph 10(b) or Paragraph 11(b) of this
Supplemental Terms Annex; provided, further, however, that Restricted Common
Units shall not be treated as Outstanding for purposes of Section 6.1.

(ii) “Unit Majority” means, subject to the terms of any Supplemental Terms
Annex, (i) during the Subordination Period, a majority of the Outstanding Common
Units, the Outstanding Series A Preferred Units voting on an “as if” converted
basis, the Outstanding Series B Preferred Units voting on an “as if” converted
basis and the Outstanding Subordinated Units, voting together as a single class,
and (ii) after the end of the Subordination Period, a majority of the
Outstanding Common Units, the Outstanding Series A Preferred Units voting on an
“as if” converted basis and Series B Preferred Units voting on an “as if”
converted basis.

 

B-1



--------------------------------------------------------------------------------

(iii) “Unit” means a Partnership Interest that is designated as a “Unit” and
shall include Common Units, Subordinated Units, Series A Preferred Units and
Series B Preferred Units; provided, however, that when the term “Units” is used
herein in the context of any vote or other approval, including without
limitation Articles XIII and XIV, such term shall not, solely for such purpose,
include any Unit owned by the General Partner except as may otherwise be
required by any non-waivable provision of law.

(b) The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this
Supplemental Terms Annex. Capitalized terms used but not defined in this
Supplemental Terms Annex shall have the meanings given to them in the
Partnership Agreement.

(i) “Amendment Event” means the amendment of the Credit Agreement to exclude the
Series B Preferred Units from the definition of Disqualified Capital Stock
therein.

(ii) “Credit Agreement” means the Fourth Amended and Restated Credit Agreement,
among Black Stone Minerals Company, L.P., as Borrower, Black Stone Minerals,
L.P., as Parent MLP, Wells Fargo Bank, National Association, as Administrative
Agent, Bank of America, N.A. and Compass Bank, as Co-Syndication Agents, ZB
Bank, N.A., dba Amegy Bank, National Association, as Documentation Agent, and
the lenders signatory thereto, dated as of November 1, 2017.

(iii) “Distribution Rate” means, subject to Paragraph 11(b)(iv) of this
Supplemental Terms Annex, 7.0% per annum; provided that commencing on
[        ], 20231 and every Readjustment Date thereafter, such rate shall equal
the greater of (i) the Distribution Rate in effect immediately prior to
[        ], 2023 or the Readjustment Date, and (ii) the 10-year Treasury Rate as
of [        ], 2023 or such Readjustment Date plus 5.5% per annum; provided,
however, that for any Quarter commencing after [•], 20192 in which Series B
Unpaid Distributions for such Quarter remain unpaid in cash, in whole or in
part, the then-Distribution Rate shall be increased by 2.0% per annum for such
Quarter. If the Amendment Event has not occurred by January 31, 2018, the
Distribution Rate shall increase by 0.25% per annum until the earlier of the
Amendment Event and September 30, 2018, and if the Amendment Event has not
occurred by September 30, 2018, the Distribution Rate shall at all times
thereafter be increased by 0.50% per annum, in each case above the rate
otherwise then applicable pursuant to the previous sentence.

(iv) “Incumbent Board” has the meaning given in Paragraph 3(b)(xiii)(6) of this
Supplemental Terms Annex.

(v) “Lock-Up Period” has the meaning set forth in the Registration Rights
Agreement between the Series B Preferred Unitholder and the Partnership dated as
of [        ], 2017.

(vi) “Partnership Agreement” has the meaning given in Paragraph 1 of this
Supplemental Terms Annex.

(vii) “Property” means all assets, properties and rights of any type owned or
acquired by the Partnership at the time of determination.

(viii) “Pro Rata” has the meaning given such term in the Partnership Agreement;
provided, however, when used with respect to Series B Preferred Units, means
apportioned among such Units based on the number of Outstanding Series B
Preferred Units or, if used with respect to Series B Preferred Units being
redeemed or converted, apportioned among such Units based on the number of such
Units being redeemed or converted.

(ix) “Readjustment Date” means each second anniversary following [•], 20233.

 

1  NTD: The sixth anniversary of the Series B Issuance Date.

2  NTD: The second anniversary of the Series B Issuance Date.

3  NTD: The sixth anniversary of the Series B Issuance Date.

 

B-2



--------------------------------------------------------------------------------



(x) “Series A Preferred Units” has the meaning assigned to such term in the
Supplemental Terms Annex A included in the Partnership Agreement.

(xi) “Series B Accrued Amount” means, with respect to a Series B Preferred Unit
as of any date of determination, an amount equal to (a) the Series B Issue Price
plus (b) all Series B Unpaid Distributions on such Series B Preferred Unit as of
such date. Notwithstanding anything to the contrary in this Supplemental Terms
Annex, solely for purposes of determining the voting rights of the Series B
Preferred Units pursuant to Paragraph 7(a) of this Supplemental Terms Annex,
Series B Accrued Amount shall not include any Series B Unpaid Distributions.

(xii) “Series B Cash Change of Control” means a Series B Change of Control that
involves the payment of consideration (more than 90% of which consideration is
in the form of cash) directly to the holders of Common Units.

(xiii) “Series B Change of Control” means the occurrence of any of the
following:

(1) any transaction or series of related transactions (including, without
limitation, any merger, consolidation or business combination) the result of
which is that any Person or Group becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of 50% or more of the outstanding Common Units and Subordinated
Units;

(2) the Partners of the Partnership prior to any merger, consolidation or other
business combination transaction do not continue to own at least 50% of the
surviving entity following such merger, consolidation or other business
combination transaction to which the Partnership is a party;

(3) any transfer or series of related transfers, directly or indirectly
(including, without limitation, by merger, consolidation or business
combination), by the Partnership of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act) of a majority of the outstanding
membership interests in the General Partner to any Person or Group (other than a
direct or indirect wholly owned Subsidiary of the Partnership);

(4) any direct or indirect sale, lease, exchange, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its Subsidiaries, taken as a whole, to
any other Person (other than a direct or indirect wholly owned Subsidiary of the
Partnership);

(5) the Common Units cease to be listed for, or admitted to, trading on a
National Securities Exchange; or

(6) individuals who, as of the Series B Issuance Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a member of the Board of Directors subsequent to such date whose
election, or nomination for election by the Board of Directors or committee
thereof, was approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board, shall be considered as though such individual
was a member of the Incumbent Board.

(xiv) “Series B COC Conversion Premium” means, with respect to the consummation
of any Series B Change of Control or Series B Cash Change of Control, as
applicable, that occurs (a) on or prior to [•], 20184, 115%, (b) after [•],
20185 but on or prior to [•], 20196, 110%, (c) after [•], 20197 but on or prior
to [•], 20208, 105%, or (d) after [•], 20209, 101%.

 

4  NTD: The first anniversary of the Series B Issuance Date.

5  NTD: The first anniversary of the Series B Issuance Date.

6  NTD: The second anniversary of the Series B Issuance Date.

7  NTD: The second anniversary of the Series B Issuance Date.

 

B-3



--------------------------------------------------------------------------------

(xv) “Series B COC Conversion Rate” means the number of Common Units issuable
upon the conversion of each Series B Preferred Unit pursuant to Paragraph 11(a)
of this Supplemental Terms Annex, which shall be equal to the greater of:

(1) the applicable Series B Conversion Rate as of the date of such conversion
(regardless of whether the Series B Preferred Units are then otherwise
convertible); and

(2) (A) the sum of (I) the Series B Accrued Amount multiplied by the applicable
Series B COC Conversion Premium with respect to such Series B Cash Change of
Control plus (II) any Series B Partial Period Distributions on such Series B
Preferred Unit as of the date of conversion, divided by (B) the VWAP for the 30
consecutive Trading Days ending immediately prior to the date of execution of
definitive documentation relating to such Series B Cash Change of Control.

(xvi) “Series B Conversion Date” has the meaning assigned to such term in
Paragraph 10(d) of this Supplemental Terms Annex.

(xvii) “Series B Conversion Notice” has the meaning assigned to such term in
Paragraph 10(c)(i) of this Supplemental Terms Annex.

(xviii) “Series B Conversion Notice Date” has the meaning assigned to such term
in Paragraph 10(c)(i) of this Supplemental Terms Annex.

(xix) “Series B Conversion Rate” means the number of Common Units issuable upon
the conversion of each Series B Preferred Unit, which shall be equal to (a) the
Series B Accrued Amount with respect to such Series B Preferred Unit (plus,
solely for purposes of clause (1) in the definition of “Series B COC Conversion
Rate” in this Supplemental Terms Annex or with respect to any conversion
pursuant to Paragraph 11(b)(i) of this Supplemental Terms Annex in the event of
a Series B Change of Control, any Series B Partial Period Distributions on such
Series B Preferred Unit) divided by (b) the Series B Issue Price, as may be
adjusted as set forth in Paragraph 10(e) of this Supplemental Terms Annex.

(xx) “Series B Conversion Unit” means a Common Unit issued upon conversion of a
Series B Preferred Unit pursuant to Paragraph 10 of this Supplemental Terms
Annex. Immediately upon such issuance, each Series B Conversion Unit shall be
considered a Common Unit for all purposes hereunder.

(xxi) “Series B Converting Unitholder” means, a Series B Preferred Unitholder
(a) who has delivered a Series B Conversion Notice to the Partnership in
accordance with Paragraph 10(c)(i) of this Supplemental Terms Annex or (b) to
whom the Partnership has delivered a Series B Mandatory Conversion Notice in
accordance with Paragraph 10(c)(ii) of this Supplemental Terms Annex.

(xxii) “Series B Cumulative Convertible Preferred Units” has the meaning
assigned to such term in Paragraph 2 of this Supplemental Terms Annex.

(xxiii) “Series B Distribution Amount” means, with respect to any Quarter ending
on or after March 31, 2018, an amount per Series B Preferred Unit equal to the
Series B Issue Price multiplied by the Distribution Rate per annum (calculated
on the basis of a 360-day year with 12 months, each of which is 30 days) for
such Quarter; provided, however, for purposes of determining the Series B
Distribution Amount for the Quarter ending March 31, 2018, such Quarter shall be
deemed to commence on the Series B Issuance Date and end on, and include,
March 31, 2018 but calculated on the basis of a 360-day year as set forth above.

(xxiv) “Series B Distribution Payment Date” has the meaning assigned to such
term in Paragraph 6(a) of this Supplemental Terms Annex.

 

8  NTD: The third anniversary of the Series B Issuance Date.

9  NTD: The third anniversary of the Series B Issuance Date.

 

B-4



--------------------------------------------------------------------------------

(xxv) “Series B Issuance Date” means [•], 2017.

(xxvi) “Series B Issue Price” means $20.3926 per Series B Preferred Unit.

(xxvii) “Series B Junior Securities” means any class or series of Partnership
Interests that, with respect to distributions on such Partnership Interests and
distributions in respect of such Partnership Interests upon the liquidation,
dissolution and winding up of the Partnership, ranks junior to the Series B
Preferred Units, and shall include Common Units and Subordinated Units, but
shall not include any Series B Parity Securities or Series B Senior Securities.

(xxviii) “Series B Liquidation Amount” means an amount per Series B Preferred
Unit equal to the greater of (a) the Series B Issue Price, multiplied by (i) on
or prior to [•], 202210, 110%, or (ii) after [•], 202211, 105%, plus, in each
case, any Series B Unpaid Distribution owed on each Series B Preferred Unit, and
(b) the amount such Series B Preferred Units would be entitled to if converted
pursuant to Paragraph 10(a) of this Supplemental Terms Annex into Common Units
(whether or not the Series B Preferred Units are then so convertible pursuant to
such Paragraph 10(a)).

(xxix) “Series B Mandatory Conversion Notice” has the meaning assigned to such
term in Paragraph 10(c)(ii) of this Supplemental Terms Annex.

(xxx) “Series B Mandatory Conversion Notice Date” has the meaning assigned to
such term in Paragraph 10(c)(ii) of this Supplemental Terms Annex.

(xxxi) “Series B Parity Securities” means any class or series of Partnership
Interests that, with respect to distributions on such Partnership Interests or
distributions in respect of such Partnership Interests upon the liquidation,
dissolution and winding up of the Partnership, ranks pari passu with (but not
senior to) the Series B Preferred Units.

(xxxii) “Series B Partial Period Distributions” means, with respect to a
conversion or redemption of a Series B Preferred Unit, an amount equal to the
Series B Distribution Amount multiplied by a fraction, the numerator of which is
the number of days elapsed in the Quarter in which such conversion or redemption
occurs and the denominator of which is 90.

(xxxiii) “Series B PIK Distribution Period” has the meaning assigned to such
term in Paragraph 6(a) of this Supplemental Terms Annex.

(xxxiv) “Series B PIK Payment Date” has the meaning assigned to such term in
Paragraph 6(e) of this Supplemental Terms Annex.

(xxxv) “Series B PIK Units” has the meaning assigned to such term in Paragraph
6(a) of this Supplemental Terms Annex.

(xxxvi) “Series B Preferred Unitholder” means a Record Holder of Series B
Preferred Units.

(xxxvii) “Series B Preferred Units” has the meaning assigned to such term in
Paragraph 2 of this Supplemental Terms Annex.

(xxxviii) “Series B Purchase Agreement” means the Series B Preferred Unit
Purchase Agreement, dated as of November 22, 2017, by and among the Partnership
and the Series B Purchaser, as may be amended from time to time.

 

10  NTD: The fifth anniversary of the Series B Issuance Date.

11  NTD: The fifth anniversary of the Series B Issuance Date.

 

B-5



--------------------------------------------------------------------------------

(xxxix) “Series B Purchaser” means Mineral Royalties One, L.L.C.

(xl) “Series B Quarterly Distribution” has the meaning assigned to such term in
Paragraph 6(a) of this Supplemental Terms Annex.

(xli) “Series B Redemption Date” has the meaning assigned to such term in
Paragraph 14(c) of this Supplemental Terms Annex.

(xlii) “Series B Redemption Notice” has the meaning assigned to such term in
Paragraph 14(a) of this Supplemental Terms Annex.

(xliii) “Series B Redemption Notice Date” means the date of the notice of any
redemption described in Paragraph 14 of this Supplemental Terms Annex sent by
the Partnership to the applicable Series B Preferred Unitholders.

(xliv) “Series B Redemption Price” means (A) at any time during the 90-day
period beginning on [•], 202312, at a redemption price equal to 105% of the
Series B Issue Price plus the Series B Unpaid Distributions with respect thereto
plus any Series B Partial Period Distributions with respect thereto, and (B) at
any time during the 90-day period beginning on each Readjustment Date
thereafter, at a redemption price payable wholly in cash equal to the Series B
Issue Price plus the Series B Unpaid Distributions with respect thereto plus any
Series B Partial Period Distributions with respect thereto.

(xlv) “Series B Required Voting Percentage” means at least 66 2/3% of the
Outstanding Series B Preferred Units, voting separately as a single class.

(xlvi) “Series B Senior Securities” means any class or series of Partnership
Interests that, with respect to distributions on such Partnership Interests or
distributions in respect of such Partnership Interests upon the liquidation,
dissolution and winding up of the Partnership, ranks senior to the Series B
Preferred Units.

(xlvii) “Series B Unpaid Distributions” has the meaning assigned to such term in
Paragraph 6(b) of this Supplemental Terms Annex.

(xlviii) “Series B Substantially Equivalent Unit” has the meaning assigned to
such term in Paragraph 11(b)(ii) of this Supplemental Terms Annex.

(xlix) “Supplemental Terms Annex” has the meaning given in Paragraph 1 of this
Supplemental Terms Annex.

(l) “Supplemental Terms Annex A” means the Supplemental Terms Annex A attached
as Annex A to the Partnership Agreement.

(li) “VWAP” per Common Unit on any Trading Day means the volume-weighted average
trading price of the Common Units on the National Securities Exchange on which
the Common Units are listed or admitted to trading on such Trading Day for the
VWAP calculation period (as an example, a 30-day VWAP shall be calculated as the
quotient of (a) total traded value (which shall be the sum of the products of
(i) daily VWAP for each of the 30 days during the VWAP calculation period
multiplied by (ii) daily volume for each of the 30 days) divided by (b) total
volume across the 30-day VWAP calculation period, which, as of the Series B
Issuance Date, is consistent with the methodology used to calculate the
“Bloomberg VWAP” on Bloomberg page “BSM <equity> AQR” (or its equivalent
successor if such page is not available)) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the VWAP
calculation period (or, if such volume-weighted average price is unavailable,
the Closing Price of one Common Unit on such Trading Day as reported on the
website of the National Securities Exchange upon which the Common Units are then
listed may be used to calculate the VWAP with (x) the product of Closing Price
times daily volume for each applicable day of the VWAP calculation period,

 

12  NTD: The sixth anniversary of the Series B Issuance Date.

 

B-6



--------------------------------------------------------------------------------

summed across the VWAP calculation period, divided (y) total volume across the
VWAP calculation period). If the VWAP cannot be calculated for the Common Units
on a particular date on any of the foregoing bases, the VWAP of the Common Units
on such date shall be the fair market value as determined in good faith by the
General Partner in a commercially reasonable manner.

4. [RESERVED]

5. Capital Accounts.

(a) Notwithstanding the other provisions of the Partnership Agreement or this
Supplemental Terms Annex, each Series B Preferred Unit will be treated as a
partnership interest in the Partnership that is “convertible equity” within the
meaning of Treasury Regulation Section 1.721-2(g)(3), and, therefore, each
holder of a Series B Preferred Unit will be treated as a partner in the
Partnership. The initial Capital Account balance in respect of each Series B
Preferred Unit issued on the Series B Issuance Date shall be the Series B Issue
Price. The Capital Account balance of each holder of Series B Preferred Units in
respect of its Series B Preferred Units shall not be increased or decreased as a
result of the accrual and accumulation of an unpaid distribution pursuant to
Paragraph 6(b) or Paragraph 6(c) in respect of such Series B Preferred Units
except as otherwise provided in this Agreement.

(b) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the conversion of a Series B Preferred Unit into a Common Unit
in accordance with Paragraph 10, the Capital Account of each Partner and the
Carrying Value of each Property shall be adjusted to reflect any Unrealized Gain
or Unrealized Loss attributable to such Property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately after such conversion and
(A) first, all Unrealized Gain (if the Capital Account of each such Series B
Conversion Unit is less than the Per Unit Capital Account for a then Outstanding
Initial Common Unit) or Unrealized Loss (if the Capital Account of each such
Series B Conversion Unit is greater than the Per Unit Capital Account for a then
Outstanding Initial Common Unit) had been allocated Pro Rata to each Partner
holding Series B Conversion Units received upon such conversion until the
Capital Account of each such Series B Conversion Unit is equal to the Per Unit
Capital Amount for a then Outstanding Initial Common Unit; and (B) second, any
remaining Unrealized Gain or Unrealized Loss had been allocated to the Partners
at such time pursuant to Section 6.1(c) of the Partnership Agreement. In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets immediately after the conversion
of a Series B Preferred Unit shall be determined by the General Partner using
such method of valuation as it may adopt (taking into account Section 7701(g) of
the Code); provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).
The General Partner shall allocate such aggregate value among the assets of the
Partnership in such manner as it determines in its discretion. If, after making
the allocations of Unrealized Gain and Unrealized Loss as set forth above in
this Paragraph 5 of this Supplemental Terms Annex, the Capital Account of each
Partner with respect to each Series B Conversion Unit received upon such
conversion of the Series B Preferred Unit is less than the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, then Capital Account balances
shall be reallocated between the Partners holding Common Units (other than
Series B Conversion Units) and Partners holding Series B Conversion Units so as
to cause the Capital Account of each Partner holding a Series B Conversion Unit
to equal, on a per Unit basis with respect to each such Series B Conversion
Unit, the Per Unit Capital Amount for a then Outstanding Initial Common Unit.

6. Distributions. The Series B Preferred Units shall have the following rights,
preferences and privileges and the Series B Preferred Unitholders shall be
subject to the following duties and obligations:

(a) Commencing with the Quarter ending on March 31, 2018 and continuing through
the applicable Series B Conversion Date, subject to Paragraph 6(d) of this
Supplemental Terms Annex and following any distribution pursuant to Paragraph
13(c)(i) of the Supplemental Terms Annex A, each Record Holder of Series B
Preferred Units as of an applicable Record Date for each Quarter shall be
entitled to receive, in respect of each Series B Preferred Unit held by such
Record Holder, cumulative distributions in respect of such Quarter equal to the
sum of (1) the Series B Distribution Amount for such Quarter and (2) any Series
B Unpaid Distributions with respect to such Series B Preferred Unit
(collectively, the “Series B Quarterly Distribution”). With respect to any

 

B-7



--------------------------------------------------------------------------------

Quarter (or portion thereof for which a Series B Quarterly Distribution is due)
ending on or prior to December 31, 2019 (the “Series B PIK Distribution
Period”), such Series B Quarterly Distribution shall be paid, as determined by
the General Partner, in cash, in-kind in the form of additional Series B
Cumulative Convertible Preferred Units (“Series B PIK Units”) or in a
combination thereof. For any Quarter ending after the Series B PIK Distribution
Period, all Series B Quarterly Distributions shall be paid in cash. If, for any
Quarter during the Series B PIK Distribution Period, the General Partner elects
to pay all or any portion of a Series B Quarterly Distribution in Series B PIK
Units, the number of Series B PIK Units to be issued in connection with such
Series B Quarterly Distribution shall equal the quotient of (x) the applicable
Series B Distribution Amount (or portion thereof to be paid in Series B PIK
Units) divided by (y) the Series B Issue Price; provided, however, that
fractional Series B PIK Units shall not be issued to any Person (each fractional
Series B PIK Unit shall be rounded to the nearest whole Series B PIK Unit (and a
0.5 Series B PIK Unit shall be rounded to the next higher Series B PIK Unit)).
Each Series B Quarterly Distribution shall be payable quarterly following any
distribution pursuant to Paragraph 13(c)(i) of the Supplemental Terms Annex A
but no later than the earlier of (i) 60 days after the end of the applicable
Quarter and (ii) the payment date of distributions, if any, on any Series B
Parity Securities and Series B Junior Securities (each such payment date, a
“Series B Distribution Payment Date”). If the General Partner establishes an
earlier Record Date for any distribution to be made by the Partnership on other
Partnership Interests (other than the Series A Preferred Units) in respect of
any Quarter, then the Record Date established pursuant to this Paragraph 6(a)
for a Series B Quarterly Distribution in respect of such Quarter shall be such
earlier Record Date. Unless otherwise expressly provided, references in this
Supplemental Terms Annex to the Series B Preferred Units shall include all
Series B PIK Units Outstanding as of any date of such determination. For the
avoidance of doubt, the Series B Preferred Units shall not be entitled to any
distributions made pursuant to Section 6.4 of the Partnership Agreement.

(b) If the Partnership fails to pay in full the Series B Distribution Amount of
any Series B Quarterly Distribution (in cash, Series B PIK Units or a
combination thereof) when due for any Quarter (or portion thereof for which a
Series B Quarterly Distribution is due) during the Series B PIK Distribution
Period, then the Series B Preferred Unitholders entitled to such unpaid Series B
Quarterly Distribution shall be deemed to have nonetheless received such Series
B Quarterly Distribution in the form of Series B PIK Units and, accordingly,
shall (1) receive Series B Quarterly Distributions in subsequent Quarters on
such unpaid Series B PIK Units, (2) receive the liquidation preference in
accordance with Paragraph 16 of this Supplemental Terms Annex in respect of such
unpaid Series B PIK Units and (3) have all other rights under the Partnership
Agreement and this Supplemental Terms Annex as if such Series B PIK Units had,
in fact, been issued on the applicable Series B Distribution Payment Date. If
the Partnership fails to pay in full the Series B Distribution Amount of any
Series B Quarterly Distribution in accordance with Paragraph 6(a) of this
Supplemental Terms Annex when due in respect of any Quarter after the Series B
PIK Distribution Period, then from and after the first date of such failure and
continuing until such failure is cured by payment in full in cash of all such
arrearages, (x) the amount of such unpaid cash distributions (on a per Series B
Preferred Unit basis, “Series B Unpaid Distributions”) unless and until paid
will accrue and accumulate from and including the first day of the Quarter
immediately following the Quarter in respect of which the first such payment is
due until all such Series B Unpaid Distributions are paid in full, and (y) the
Partnership shall not be permitted to, and shall not, declare or make, any
distributions, redemptions or repurchases in respect of any Series B Junior
Securities or Series B Parity Securities (including, for the avoidance of doubt,
with respect to the Quarter in respect of which the Partnership first failed to
pay in full the Series B Distribution Amount of any Series B Quarterly
Distribution in cash when due); provided, however, that distributions may be
declared and paid on the Series B Preferred Units and any Series B Parity
Securities so long as such distributions are declared and paid Pro Rata so that
amounts of distributions declared per Series B Preferred Unit and per Series B
Parity Security shall in all cases bear to each other the same ratio that
accrued and accumulated distributions per Series B Preferred Unit and per Series
B Parity Security bear to each other.

(c) Each Series B Preferred Unit will have the right to share in any special
distributions by the Partnership of cash, securities or other property Pro Rata
with the Common Units on an as-converted basis, provided that special
distributions shall not include regular quarterly distributions paid in the
normal course of business on the Common Units pursuant to Section 6.4 of the
Partnership Agreement. No adjustment pursuant to Paragraph 10(e) of this
Supplemental Terms Annex shall be made with respect to a special distribution
referred to in this Paragraph 6(c).

 

B-8



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Paragraph 6 to the contrary, with respect
to any Series B Preferred Unit that is converted into a Common Unit, (1) with
respect to a distribution to be made to Record Holders as of the Record Date
that precedes such conversion, the Record Holder of such Series B Preferred Unit
as of such Record Date shall be entitled to receive such distribution in respect
of such Series B Preferred Unit on the corresponding Series B Distribution
Payment Date, but shall not be entitled to receive such distribution in respect
of such Record Date established for Record Holders of Common Units in respect of
the Common Units into which such Series B Preferred Unit was converted after
such Record Date, and (2) with respect to a distribution to be made to Record
Holders as of any Record Date that follows such conversion, the Record Holder of
the Series B Conversion Units into which such Series B Preferred Unit was
converted as of such Record Date shall be entitled to receive such distribution
in respect of such Series B Conversion Units on the payment date thereof, but
shall not be entitled to receive such distribution in respect of such Series B
Preferred Unit on the corresponding Series B Distribution Payment Date. For the
avoidance of doubt, if a Series B Preferred Unit is converted into Series B
Conversion Units pursuant to the terms of this Supplemental Terms Annex after a
Record Date but prior to the corresponding Series B Distribution Payment Date,
then the Record Holder of such Series B Preferred Unit as of such Record Date
shall nonetheless remain entitled to receive on the Series B Distribution
Payment Date a distribution in respect of such Series B Preferred Unit pursuant
to Paragraph 6(a) of this Supplemental Terms Annex and, until such distribution
is received, Paragraph 6(b) of this Supplemental Terms Annex shall continue to
apply.

(e) When any Series B PIK Units are payable to a Series B Preferred Unitholder
pursuant to this Paragraph 6, the Partnership shall issue the Series B PIK Units
to such holder in accordance with Paragraph 6(a) of this Supplemental Terms
Annex (the date of issuance of such Series B PIK Units, the “Series B PIK
Payment Date”). On the Series B PIK Payment Date, the Partnership shall have the
option to (1) issue to such Series B Preferred Unitholder a certificate or
certificates for the number of Series B PIK Units to which such Series B
Preferred Unitholder shall be entitled, or (2) cause the Transfer Agent to make
a notation in book entry form in the books of the Partnership, and all such
Series B PIK Units shall, when so issued, be duly authorized, validly issued,
fully paid and non-assessable Limited Partner Interests, except as such
non-assessability may be affected by Sections 17-303, 17-607 or 17-804 of the
Delaware Act, and shall be free from preemptive rights and free of any lien,
claim, rights or encumbrances, other than those arising under the Delaware Act,
the Partnership Agreement or this Supplemental Terms Annex or created by the
holders thereof.

(f) For purposes of Section 5.4(d)(i) of the Partnership Agreement, if the
Partnership issues one or more Series B PIK Units with respect to a Series B
Preferred Unit, (1) the Partnership shall be treated as distributing cash with
respect to such Series B Preferred Unit in an amount equal to the Series B Issue
Price of the Series B PIK Unit issued in payment of the Series B Quarterly
Distribution, and (2) the holder of such Series B Preferred Unit shall be
treated as having contributed to the Partnership in exchange for such newly
issued Series B PIK Unit an amount of cash equal to the Series B Issue Price.

7. Voting; Waiver.

(a) Except as provided in Paragraph 7(b) and Paragraph 8 of this Supplemental
Terms Annex, the Outstanding Series B Preferred Units shall have voting rights
that are identical to the voting rights of the Common Units into which such
Series B Preferred Units would be converted at the then-applicable Series B
Conversion Rate (regardless of whether the Series B Preferred Units are then
convertible), and shall vote as a single class with the holders of the Common
Units on each matter with respect to which each Record Holder of a Common Unit
is entitled to vote. Each reference in the Partnership Agreement to a vote of
Record Holders of Common Units shall be deemed to constitute a reference to the
Record Holders of Common Units and Series B Preferred Units, voting together as
a single class during any period in which any Series B Preferred Units are
Outstanding.

(b) Except as provided in Paragraph 7(c) of this Supplemental Terms Annex,
notwithstanding any other provision of the Partnership Agreement or this
Supplemental Terms Annex, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under the Partnership
Agreement or this Supplemental Terms Annex, the affirmative vote of the Record
Holders of the Series B Required Voting Percentage shall be required for any
amendment to the Partnership Agreement, this Supplemental Terms Annex or the
Certificate of Limited Partnership (including by merger or otherwise or any
amendment contemplated by and made in accordance with Paragraph 8 of this
Supplemental Terms Annex) that is materially adverse to any of the rights,
preferences and privileges of the Series B Preferred Units. Without limiting the
generality of the preceding sentence, any amendment shall be deemed to have such
a materially adverse impact if such amendment would:

 

B-9



--------------------------------------------------------------------------------

(i) reduce the Series B Distribution Amount, change the form of payment of
distributions on the Series B Preferred Units, defer the date from which
distributions on the Series B Preferred Units will accrue, cancel any accrued
and unpaid distributions on the Series B Preferred Units or any interest accrued
thereon (including any Series B Unpaid Distributions, Series B Partial Period
Distributions or Series B PIK Units), or change the seniority rights of the
Series B Preferred Unitholders as to the payment of distributions in relation to
the holders of any other class or series of Partnership Interests;

(ii) reduce the amount payable or change the form of payment to the Record
Holders of the Series B Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series B Preferred Units in relation to
the rights of the holders of any other class or series of Partnership Interests
upon the liquidation, dissolution and winding up of the Partnership; or

(iii) make the Series B Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein.

(c) Notwithstanding anything to the contrary in this Paragraph 7, in no event
shall the consent of the Series B Preferred Unitholders, as a separate class, be
required in connection with any Series B Change of Control; provided, however,
that nothing in the foregoing shall limit the voting rights of any Series B
Preferred Unitholder in connection with any vote of Record Holders of Common
Units and Series B Preferred Units together as a single class that may be
required.

8. Issuances of Series B Senior Securities and Series B Parity Securities. Other
than issuances of Series B PIK Units, the Partnership shall not, without the
affirmative vote of the Record Holders of the Series B Required Voting
Percentage, issue any (a) Series B Senior Securities (or amend the provisions of
any class of Partnership Interests to make such class of Partnership Interests a
class of Series B Senior Securities), (b) Series B Parity Securities (or amend
the provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series B Parity Securities) or (c) additional
Series B Preferred Units; provided, however, that, without the consent of any
holder of Outstanding Series B Preferred Units (but without prejudice to their
rights to vote on an as-converted basis to the extent that the Common Units are
entitled to vote on any such matter), the Partnership may issue additional
Series B Parity Securities at any time or from time to time in an amount not to
exceed a number of Series B Parity Securities with an aggregate purchase price
of $200.0 million.

Notwithstanding anything in the foregoing to the contrary, subject to Paragraph
10(e) of this Supplemental Terms Annex, the Partnership may, without any vote of
the holders of Outstanding Series B Preferred Units voting as a separate class
(but without prejudice to their rights to vote on an as-converted basis to the
extent that the Common Units are entitled to vote on any such matter), create
(by reclassification or otherwise) and issue Series B Junior Securities in an
unlimited amount.

9. Legends. Unless otherwise directed by the General Partner, each book entry or
Certificate evidencing a Series B Preferred Unit shall bear a restrictive
notation in substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF BLACK STONE
MINERALS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
U.S. FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF BLACK STONE MINERALS, L.P. UNDER THE LAWS OF THE
STATE OF DELAWARE, OR (C) CAUSE BLACK STONE MINERALS, L.P. TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR
TAXED).

 

B-10



--------------------------------------------------------------------------------

THE GENERAL PARTNER OF BLACK STONE MINERALS, L.P. MAY IMPOSE RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT DETERMINES, WITH THE ADVICE OF COUNSEL, THAT
SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO (I) AVOID A SIGNIFICANT RISK OF
BLACK STONE MINERALS, L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES OR
(II) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS OF BLACK STONE
MINERALS, L.P. (OR ANY CLASS OR CLASSES OR SERIES THEREOF). THIS SECURITY IS
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE FIRST AMENDED
AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BLACK STONE MINERALS, L.P., AS
AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME. COPIES OF SUCH AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF
THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.

10. Conversion.

(a) At the Option of the Series B Preferred Unitholders. Beginning with the
earlier of (1) [[        ], 2019]13 and (2) immediately prior to the liquidation
of the Partnership under Section 12.4 of the Partnership Agreement, the Series B
Preferred Units owned by any Series B Preferred Unitholder shall be convertible,
in whole or in part, at any time and from time to time upon the request of such
Series B Preferred Unitholder, but not more than once per Quarter by such Series
B Preferred Unitholder (inclusive of any conversion by such Series B Preferred
Unitholder’s Affiliates, with each Series B Preferred Unitholder and its
Affiliates being entitled to a single conversion right per Quarter), into a
number of Common Units determined by multiplying the number of Series B
Preferred Units to be converted by, (A) in the case of clause (1) above, the
Series B Conversion Rate at such time, and (B) in the case of clause (2) above,
the Series B COC Conversion Rate; provided, however, that the Partnership shall
not be obligated to honor any such conversion request unless such conversion
will involve an aggregate number of Series B Preferred Units with an underlying
value of Common Units equal to or greater than $10.0 million (taking into
account and including any concurrent conversion requests by any Affiliates of
such Series B Preferred Unitholder) based on the Closing Price of Common Units
on the Trading Day immediately preceding the Series B Conversion Notice Date (or
such lesser amount to the extent such exercise covers all of the Series B
Preferred Units of such Series B Preferred Unitholder and its Affiliates).
Immediately upon the issuance of Series B Conversion Units as a result of any
conversion of Series B Preferred Units hereunder, subject to Paragraph 6(d) of
this Supplemental Terms Annex, all rights of the Series B Converting Unitholder
with respect to such Series B Preferred Units shall cease, including any further
accrual of distributions, and such Series B Converting Unitholder thereafter
shall be treated for all purposes as the owner of Common Units. Fractional
Common Units shall not be issued to any Person pursuant to this Paragraph 10(a)
of this Supplemental Terms Annex (each fractional Common Unit shall be rounded
to the nearest whole Common Unit (and a 0.5 Common Unit shall be rounded to the
next higher Common Unit)).

(b) At the Option of the Partnership. At any time on or after [[        ],
2019]14, the Partnership shall have the option, at any time and from time to
time, but not more than once per Quarter, to convert all or any portion of the
Series B Preferred Units then Outstanding into a number of Common Units
determined by multiplying the number of Series B Preferred Units to be converted
by the Series B Conversion Rate at such time. Fractional Common Units shall not
be issued to any Person pursuant to this Paragraph 10(b) of this Supplemental
Terms Annex (each fractional Common Unit shall be rounded to the nearest whole
Common Unit (and a 0.5 Common Unit shall be rounded to the next higher Common
Unit)). Notwithstanding the foregoing, in order for the Partnership to exercise
such option:

 

13  NTD: The first day after the second anniversary of the Series B Issuance
Date.

14  NTD: The first day after the second anniversary of the Series B Issuance
Date.

 

B-11



--------------------------------------------------------------------------------

(i) the Common Units must be listed for, or admitted to, trading on a National
Securities Exchange;

(ii) the Closing Price of the Common Units on the principal National Securities
Exchange on which the Common Units are then listed for, or admitted to, trading
must exceed 140% of the Series B Issue Price for any 20 Trading Days during the
30-Trading Day period immediately preceding the Series B Mandatory Conversion
Notice Date;

(iii) the average daily trading volume of the Common Units on the principal
National Securities Exchange on which the Common Units are then listed for, or
admitted to, trading must exceed 200,000 Common Units (as such amount may be
adjusted to reflect any Unit split, combination or similar event) for the 60
Trading Days immediately preceding the Series B Mandatory Conversion Notice
Date;

(iv) the Partnership shall not have repurchased on any day in the 30-Trading Day
period immediately preceding the Series B Mandatory Conversion Notice Date more
than ten percent (10%) of the 30-day trailing average trading volume of the
Common Units on the principal National Securities Exchange on which the Common
Units are then listed for, or admitted to, trading (calculated as of the Series
B Mandatory Conversion Notice Date); and

(v) the Partnership must have an effective registration statement on file with
the Commission covering resales of the underlying Common Units to be received by
the applicable Series B Preferred Unitholders upon any such conversion;

provided, however, that the Partnership (A) may only convert up to an aggregate
number of Series B Preferred Units, including any Series B Preferred Units
converted by Series B Preferred Unitholders in that same quarter pursuant to
Paragraph 10(a), with an underlying value of Common Units equal to or less than
$50.0 million based on the VWAP for the 30 Trading Days preceding such Series B
Mandatory Conversion Notice Date, and (B) shall not have the right to convert
any Series B Preferred Units of a Series B Preferred Unitholder (I) during any
Lock-Up Period applicable to any Series B Preferred Unitholder or (II) unless
the Partnership simultaneously makes the allocation under Paragraph 5(b) of this
Supplemental Terms Annex so that the Capital Account of each Series B Conversion
Unit being converted equals that of the Outstanding Initial Common Unit. Any
such conversion shall be allocated among the Series B Preferred Unitholders on a
Pro Rata basis or on such other basis as may be agreed upon by all Series B
Preferred Unitholders.

Nothing in this Paragraph 10(b) of this Supplemental Terms Annex, however, is
intended to limit or prevent a Series B Preferred Unitholder from electing to
convert its Series B Preferred Units into Common Units in accordance with
Paragraph 10(a) of this Supplemental Terms Annex, and the Partnership shall not
have any right to convert Series B Preferred Units from a Series B Preferred
Unitholder to the extent such Series B Preferred Unitholder validly delivers to
the Partnership a valid Series B Conversion Notice covering all of the Series B
Preferred Units that are the subject of the applicable Series B Mandatory
Conversion Notice prior to the Series B Conversion Date in respect of the
applicable Series B Mandatory Conversion Notice.

(c) Conversion Notice.

(i) To convert Series B Preferred Units into Common Units pursuant to Paragraph
10(a) of this Supplemental Terms Annex, a Series B Converting Unitholder shall
give written notice (a “Series B Conversion Notice,” and the date such notice is
received, a “Series B Conversion Notice Date”) to the Partnership stating that
such Series B Preferred Unitholder elects to so convert Series B Preferred Units
pursuant to Paragraph 10(a) of this Supplemental Terms Annex, the number of
Series B Preferred Units to be converted and the Person to whom the applicable
Series B Conversion Units should be issued.

(ii) To convert Series B Preferred Units into Common Units pursuant to Paragraph
10(b) of this Supplemental Terms Annex, the Partnership shall give written
notice (a “Series B Mandatory Conversion Notice,” and the date such notice is
sent by the Partnership, a “Series B Mandatory Conversion Notice Date”) to each
Record Holder of Series B Preferred Units stating that the Partnership elects to
so convert Series B Preferred Units pursuant to Paragraph 10(b) of this
Supplemental Terms Annex, that the conditions for electing conversion have been
satisfied and the number of Series B Preferred Units to be so converted. The
applicable Series B Conversion Units shall be issued in the name of the Record
Holder of such Series B Preferred Units.

 

 

B-12



--------------------------------------------------------------------------------

(d) Timing. If a Series B Conversion Notice is delivered by a Series B Preferred
Unitholder to the Partnership or a Series B Mandatory Conversion Notice is
delivered by the Partnership to a Series B Preferred Unitholder, each in
accordance with Paragraph 10(c) of this Supplemental Terms Annex, the
Partnership shall issue the applicable Series B Conversion Units no later than
five (5) Business Days after the Series B Conversion Notice Date or the Series B
Mandatory Conversion Notice Date, as the case may be (any date of issuance of
Common Units upon conversion of Series B Preferred Units pursuant to this
Paragraph 10 or Paragraph 11 of this Supplemental Terms Annex, a “Series B
Conversion Date”). On the Series B Conversion Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Series B Conversion Units issuable
upon conversion to such Series B Preferred Unitholder (or designated
recipient(s)), by crediting the account of the Series B Preferred Unitholder (or
designated recipient(s)) through its Deposit Withdrawal Agent Commission system.
The parties agree to coordinate with the Transfer Agent to accomplish this
objective. Subject to Paragraph 6(d) of this Supplemental Terms Annex, upon
issuance of Series B Conversion Units to the Series B Converting Unitholder (or
its designated recipient(s)), all rights of such Series B Converting Unitholder
with respect to the converted Series B Preferred Units shall cease, and such
Series B Converting Unitholder shall be treated for all purposes as the Record
Holder of such Series B Conversion Units.

(e) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series B Issuance Date, the Partnership (1) makes a
distribution on the Common Units payable in Common Units or other Partnership
Interests, (2) subdivides or splits its Outstanding Common Units into a greater
number of Common Units, (3) combines or reclassifies the Common Units into a
lesser number of Common Units, (4) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (5) effects a Pro Rata repurchase of Common Units, in
each case other than in connection with a Series B Change of Control (which
shall be governed by Paragraph 11 of this Supplemental Terms Annex), (6) issues
to holders of Common Units, in their capacity as holders of Common Units,
rights, options or warrants entitling them to subscribe for or purchase Common
Units at less than the market value thereof, (7) distributes to holders of
Common Units evidences of indebtedness, Partnership Interests (other than Common
Units) or other assets (including securities, but excluding any distribution
referred to in clause (1) above, any rights or warrants referred to in clause
(6) above, any consideration payable in connection with a tender or exchange
offer made by the Partnership or any of its Subsidiaries and any distribution of
Units or any class or series, or similar Partnership Interest, of or relating to
a Subsidiary or other business unit of the Partnership in the case of certain
spin-off transactions described below), or (8) consummates a spin-off, where the
Partnership makes a distribution to all holders of Common Units consisting of
Units of any class or series, or similar equity interests of, or relating to, a
Subsidiary or other business unit of the Partnership, then the Series B
Conversion Rate, the Series B Redemption Price and, solely for purposes of
Paragraph 10(b)(ii) of this Supplemental Terms Annex, the Series B Issue Price,
in each case, in effect at the time of the Record Date for such distribution or
the effective date of any such other transaction shall be proportionately
adjusted: (A) in respect of clauses (1) through (4) above, so that the
conversion of the Series B Preferred Units after such time shall entitle each
Series B Preferred Unitholder to receive the aggregate number of Common Units
(or any Partnership Interests into which such Common Units would have been
combined, consolidated, merged or reclassified, as applicable) that such Series
B Preferred Unitholder would have been entitled to receive if the Series B
Preferred Units had been converted into Common Units immediately prior to such
Record Date or effective date, as the case may be, (B) in respect of clauses
(5) through (8) above, in the reasonable discretion of the General Partner to
appropriately ensure that the Series B Preferred Units are convertible into an
economically equivalent number of Common Units after taking into account the
event described in clauses (5) through (8) above, and (C) in addition to the
foregoing, in the case of a merger, consolidation or business combination in
which the Partnership is the surviving Person, the Partnership shall provide
effective provisions to ensure that the provisions in this Paragraph 10(e) of
this Supplemental Terms Annex relating to the Series B Preferred Units shall not
be abridged or amended and that the Series B Preferred Units shall thereafter
retain the same powers, economic rights, preferences and relative participating,
optional and other special rights, and the qualifications, limitations and
restrictions thereon, that the Series B Preferred Units had immediately prior to
such transaction or event. Notwithstanding the above, if any other terms of the
Series B Preferred Units require adjustment to achieve the economic equivalence
described above, such terms shall be proportionately adjusted in the manner
determined in the General Partner’s

 

B-13



--------------------------------------------------------------------------------

reasonable discretion to take into account any such subdivision, split,
combination or reclassification. An adjustment made pursuant to this Paragraph
10(e) shall become effective immediately after the Record Date, in the case of a
distribution, and shall become effective immediately after the applicable
effective date, in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or split.
Such adjustment shall be made successively whenever any event described above
shall occur.

(f) No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Paragraph 10, no adjustment shall be made to the Series B
Conversion Rate, the Series B Redemption Price or the Series B Issue Price
pursuant to Paragraph 10(e) of this Supplemental Terms Annex as a result of any
of the following:

(i) any cash distributions made to holders of the Common Units, Subordinated
Units or Series A Preferred Units (unless made in breach of Paragraph 6(b) of
this Supplemental Terms Annex);

(ii) any issuance of Partnership Interests in exchange for cash;

(iii) any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);

(iv) any issuance of Common Units as all or part of the consideration to effect
(A) the closing of any acquisition by the Partnership or any of its Subsidiaries
of assets or equity interests of a third party in an arm’s-length transaction or
(B) the consummation of a merger, consolidation or other business combination of
the Partnership with another entity in which the Partnership survives and the
Common Units remain Outstanding, provided that any such transaction set forth in
clause (A) or (B) of this Paragraph 10(f)(iv) is approved by the General
Partner;

(v) the issuance of Common Units or Subordinated Units upon conversion of Series
A Preferred Units;

(vi) the issuance of Common Units upon conversion of Subordinated Units; or

(vii) the issuance of Common Units upon conversion of Series B Preferred Units
or Series B Parity Securities.

Notwithstanding anything in this Agreement to the contrary, (x) whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series B Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series B Conversion Rate in respect of
such issuance or event and (y) unless otherwise determined by the General
Partner, no adjustment to the Series B Conversion Rate or the Series B Issue
Price shall be made with respect to any distribution or other transaction
described in Paragraph 10(e) of this Supplemental Terms Annex if the Series B
Preferred Unitholders are entitled to participate in such distribution or
transaction as if they held a number of Common Units issuable upon conversion of
the Series B Preferred Units immediately prior to such event at the then
applicable Series B Conversion Rate, without having to convert their Series B
Preferred Units.

11. Series B Change of Control.

(a) Subject to Paragraph 10(b) of this Supplemental Terms Annex, in the event of
a Series B Cash Change of Control, the Outstanding Series B Preferred Units
shall be automatically converted, without requirement of any action of the
Series B Preferred Unitholders, into Common Units at the Series B COC Conversion
Rate immediately prior to the closing of the applicable Series B Cash Change of
Control.

 

B-14



--------------------------------------------------------------------------------

(b) Subject to Paragraph 10(b) of this Supplemental Terms Annex, and not less
than ten (10) Business Days prior to consummating a Series B Change of Control
(other than a Series B Cash Change of Control), the B-14 Partnership shall
provide written notice thereof to the Series B Preferred Unitholders. Subject to
Paragraph 10(b) of this Supplemental Terms Annex, if a Series B Change of
Control (other than a Series B Cash Change of Control) occurs, then each Series
B Preferred Unitholder, with respect to all but not less than all of its Series
B Preferred Units, by notice given to the Partnership within ten (10) Business
Days of the date the Partnership provides written notice of such Series B Change
of Control described in this Paragraph 11(b), shall be entitled to elect one
(1) of the following (with the understanding that any Series B Preferred
Unitholder who fails to timely provide notice of its election to the Partnership
shall be deemed to have elected the option set forth in clause (i) below):

(i) convert all, but not less than all, of such Series B Preferred Unitholder’s
Outstanding Series B Preferred Units into Common Units at the then-applicable
Series B Conversion Rate;

(ii) except as described below, if (A) the Partnership will not be the surviving
Person upon the consummation of such Series B Change of Control or (B) the
Partnership will be the surviving Person but its Common Units will no longer be
listed or admitted to trading on a National Securities Exchange, then require
the Partnership to use its commercially reasonable efforts to deliver or to
cause to be delivered to the Series B Preferred Unitholders, in exchange for
their Series B Preferred Units upon the consummation of such Series B Change of
Control, a security in the surviving Person or the parent of the surviving
Person that has powers, rights, preferences and privileges substantially similar
to the Series B Preferred Units, including, for the avoidance of doubt, the
right to distributions equal in amount and timing to those provided in Paragraph
6 of this Supplemental Terms Annex and a conversion rate proportionately
adjusted such that the conversion of such security in the surviving Person or
parent of the surviving Person immediately following the consummation of such
Series B Change of Control would entitle the Record Holder to the number of
common securities of such Person (together with a number of common securities of
equivalent value to any other assets received by holders of Common Units in such
Series B Change of Control) which, if a Series B Preferred Unit had been
converted into Common Units immediately prior to such Series B Change of
Control, such Record Holder would have been entitled to receive immediately
following such Series B Change of Control (such security in the surviving
Person, a “Series B Substantially Equivalent Unit”); provided, however, that, if
the Partnership is unable to deliver or cause to be delivered Series B
Substantially Equivalent Units to any Series B Preferred Unitholder in
connection with such Series B Change of Control, then such Series B Preferred
Unitholder shall be entitled to (Y) require redemption of such Series B
Preferred Units in the manner contemplated by clause (iv) of this Paragraph
11(b) of this Supplemental Terms Annex or (Z) convert the Series B Preferred
Units held by such Series B Preferred Unitholder immediately prior to such
Series B Change of Control into a number of Common Units at a conversion ratio
equal to the quotient of (I)(a) the product of (i) 160% multiplied by (ii) the
Series B Issue Price, less (b) such Series B Preferred Unitholder’s Pro Rata
portion of the sum of (i) the aggregate cash distributions paid on all Series B
Preferred Units on or prior to the date of such Series B Change of Control and
(ii) an amount in cash equal to the aggregate Series B Quarterly Distributions
paid in Series B PIK Units (based on the value of such Series B PIK Units on the
applicable Series B PIK Payment Date) on or prior to the date of such Series B
Change of Control, divided by (II) an amount equal to 95% of the VWAP for the
30-Trading Day period ending on the Trading Date immediately before the
consummation of such Series B Change of Control; provided, however, that such
conversion ratio shall in no event result in a value per Series B Preferred Unit
that exceeds (1) 125% of the Series B Issue Price, in the case of a Series B
Change of Control occurring prior to [•] [•], 201815; (2) 130% of the Series B
Issue Price, in the case of a Series B Change of Control occurring on or after
[•] [•], 2018, but prior to [•] [•], 201916; and (3) 140% of the Series B Issue
Price, in the case of a Series B Change of Control occurring on or after [•]
[•], 2019 but prior to [        ], 202017;

(iii) if the Partnership is the surviving Person upon the consummation of such
Series B Change of Control and its Common Units continue to be listed for, or
admitted to, trading on a National Securities Exchange, continue to hold such
Series B Preferred Unitholder’s respective Series B Preferred Units; or

 

15  The first anniversary of the Series B Issuance Date.

16  The second anniversary of the Series B Issuance Date.

17  The third anniversary of the Series B Issuance Date.

 

B-15



--------------------------------------------------------------------------------

(iv) require the Partnership to redeem all (but not less than all) of such
Series B Preferred Unitholder’s respective Series B Preferred Units at a price
per Series B Preferred Unit equal to 101% of the sum of (A) the Series B Accrued
Amount of such Series B Preferred Unit plus (B) any Series B Partial Period
Distributions on such Series B Preferred Unit to the redemption date. At the
option of the General Partner and until the Amendment Event, any redemption
pursuant to this clause (iv) shall be paid in cash, in Common Units or in a
combination thereof. After the Amendment Event, any redemption pursuant to this
clause (iv) shall be paid in cash, subject to prior payment of any amounts then
due under the Credit Agreement as a result of the event resulting in the Series
B Change of Control. After the Amendment Event, if the Partnership is not able
to pay in full the redemption in cash pursuant to this clause (iv), the
Partnership shall use commercially reasonable efforts to promptly pay the
remaining unpaid amount; provided that if such amount is not paid within ninety
(90) days, (A) the Series B Preferred Unitholder shall have the option to
require such payment in Common Units issued at a value determined in accordance
with the following sentence, and (B) the Distribution Rate shall be increased by
2% to the extent the increase included in the final proviso of the first
sentence of the definition of Distribution Rate is not already included therein.
If all or any portion of such redemption is to be paid in Common Units, the
Common Units to be issued shall be valued at 75% of the VWAP for the 30-Trading
Day period ending on the fifth Trading Day immediately preceding the
consummation of such Series B Change of Control. No later than three Trading
Days prior to the consummation of such Series B Change of Control, the
Partnership shall deliver a written notice to the Record Holders of the Series B
Preferred Units stating the date on which the Series B Preferred Units will be
redeemed and the Partnership’s computation of the amount of cash and/or Common
Units to be received by the Record Holder upon redemption of such Series B
Preferred Units. If the Partnership shall be the surviving Person upon the
consummation of such Series B Change of Control, then no later than ten
(10) Business Days following the consummation of such Series B Change of
Control, the Partnership shall remit the applicable consideration to each Record
Holder of then Outstanding Series B Preferred Units entitled to receive such
consideration pursuant to this clause (iv). If the Partnership will not be the
surviving Person upon the consummation of such Series B Change of Control, then
the Partnership shall remit the applicable consideration to such Record Holders
immediately prior to the consummation of such Series B Change of Control. The
Record Holders shall deliver to the Partnership Certificates representing the
Series B Preferred Units, if any, as soon as practicable following such
redemption. Record Holders of the Series B Preferred Units shall retain all of
the rights and privileges thereof unless and until the consideration due to such
Record Holders as a result of such redemption is paid in full. After any such
redemption, any such redeemed Series B Preferred Unit shall no longer constitute
an issued and Outstanding Limited Partner Interest.

12. Restrictions on Transfers of Series B Preferred Units.

(a) Notwithstanding any other provision of this Paragraph 12 (other than the
restriction on transfers to a Person that is not a U.S. resident individual or
an entity that is not treated as a U.S. corporation or partnership set forth in
Paragraph 12(b)), and subject to Section 4.7 of the Partnership Agreement, each
Series B Preferred Unitholder shall be permitted to transfer any Series B
Preferred Units owned by such Series B Preferred Unitholder to any of its
respective Affiliates. For the avoidance of doubt, the restrictions set forth in
this Paragraph 12 are in addition to such other restrictions set forth in the
Partnership Agreement.

(b) Without the prior written consent of the General Partner, except as
specifically provided in this Supplemental Terms Annex, each Series B Preferred
Unitholder shall not: (1) prior to [•] [•], 201818, offer, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any Series B Preferred Units or
Series B Conversion Units; (2) prior to [•] [•], 201919, directly or indirectly
engage in any short sales or other derivative or hedging transactions with
respect to any class or series of Partnership Interests; (3) transfer any Series
B Preferred Units or Series B Conversion Units to any non-U.S. resident
individual, non-U.S. corporation or partnership, or any other non-U.S. entity,
including any foreign governmental entity, including by means of any swap or
other transaction or arrangement that transfers or that is designed to, or that
might reasonably be expected

 

18  The first anniversary of the Series B Issuance Date.

19  The second anniversary of the Series B Issuance Date.

 

B-16



--------------------------------------------------------------------------------

to, result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Series B Preferred Units or Series B Conversion
Units, regardless of whether any transaction described above is to be settled by
delivery of Series B Preferred Units, Common Units, Subordinated Units or other
securities, in cash or otherwise (provided, however, that the foregoing clause
(3) shall not apply if, prior to any such transfer or arrangement, such
individual, corporation, partnership or other entity establishes, to the
satisfaction of the Partnership, that it is entitled to a complete exemption
from tax withholding, including under Code Sections 1441, 1442, 1445 and 1471
through 1474, and the Treasury regulations thereunder); or (4) effect any
transfer of Series B Preferred Units or Series B Conversion Units in a manner
that violates the terms of the Partnership Agreement or this Supplemental Terms
Annex; provided, however, that any Series B Preferred Unitholder may at any time
on and after the Series B Issuance Date, pledge all or any portion of its Series
B Preferred Units to any holders of obligations owed by such Series B Preferred
Unitholder, including to the trustee for, or agent or representative of, such
Series B Preferred Unitholder, and, in each case, as applicable, subject to
clauses (3) and (4) above, any such pledge and any foreclosure, sale or other
remedy exercised pursuant to the pledge thereon and/or subsequent transfer by
any such pledgee on any such pledged Series B Preferred Units shall not be
considered a violation or breach of this Paragraph 12(b) of this Supplemental
Terms Annex. Notwithstanding the foregoing, any transferee (which, for the
avoidance of doubt, shall not include any pledgee of Series B Preferred Units)
receiving any Series B Preferred Units pursuant to this Paragraph 12(b) of this
Supplemental Terms Annex (including upon any foreclosure upon pledged Series B
Preferred Units) shall be obligated to agree to the restrictions set forth in
this Paragraph 12(b) of this Supplemental Terms Annex as a condition to such
transfer. For the avoidance of doubt, in no way shall this Paragraph 12(b) of
this Supplemental Terms Annex be construed to (i) prohibit changes in the
composition of any Series B Preferred Unitholder or its partners or members so
long as such changes in composition only relate to changes in direct or indirect
ownership of such Series B Preferred Unitholder or its partners or members so
long as such changes in composition only relate to changes in direct or indirect
ownership of such Series B Preferred Unitholder among such Series B Preferred
Unitholder, its Affiliates and the limited partners or members of the private
equity fund vehicles that indirectly own such Series B Preferred Unitholder,
(ii) prohibit members of the general partner of any Series B Preferred
Unitholder from changing over time or (iii) prohibit limited partners of any
ultimate fund that indirectly owns any Series B Preferred Unitholder from
transferring interests to other Persons in the ordinary course of business in
the secondary market.

(c) Subject to Section 4.7 of the Partnership Agreement and compliance with any
applicable securities laws or other provisions of this Supplemental Terms Annex,
at any time after [•] [•], 201820, the Series B Preferred Unitholders may freely
transfer their Series B Preferred Units, provided, however, that each such
transfer involves an aggregate number of Series B Preferred Units with an
underlying value of Common Units equal to or greater than $50.0 million (taking
into account and including any concurrent transfers by any Affiliates of such
Series B Preferred Unitholder) based on the Closing Price of Common Units on the
Trading Day immediately preceding the date of such transfer (or a lesser
underlying value if such transfer (1) will result in the transfer of all of the
Series B Preferred Units held by such holder and its Affiliates or (2) has been
approved by the General Partner, in its sole discretion); provided, however,
that this Paragraph 12(c) of this Supplemental Terms Annex shall not eliminate,
modify or reduce the obligations set forth in clauses (2), (3) or (4) of
Paragraph 12(b) of this Supplemental Terms Annex.

13. [RESERVED]

14. Optional Redemption.

(a) Upon not less than twenty (20) Business Days prior written notice (each, a
“Series B Redemption Notice”), the Partnership may redeem the Series B Preferred
Units, in whole or in part, (1) at any time during the 90-day period beginning
on and after [•] [•], 202321, at a redemption price equal to 105% of the Series
B Issue Price plus the Series B Unpaid Distributions with respect thereto plus
any Series B Partial Period Distributions with respect thereto, and (2) at any
time during the 90-day period beginning on each Readjustment Date thereafter, at
a

 

20  The first anniversary of the Series B Issuance Date.

21  NTD: The sixth anniversary of the Series B Issuance Date.

 

B-17



--------------------------------------------------------------------------------

redemption price payable wholly in cash equal to the Series B Issue Price plus
all Series B Unpaid Distributions with respect thereto plus any Series B Partial
Period Distributions with respect thereto; provided, however, the Partnership
shall not exercise its redemption rights pursuant to this Paragraph 14 of this
Supplemental Terms Annex during any Lock-Up Period applicable to any Series B
Preferred Unitholder.

(b) The Series B Redemption Notice shall be furnished to the Series B Preferred
Unitholders whose Series B Preferred Units are to be redeemed; provided,
however, that if the Partnership intends to make a partial redemption of the
Series B Preferred Units, then the Partnership shall not be entitled to exercise
such option unless such redemption will involve an aggregate number of Series B
Preferred Units with an underlying value of Common Units equal to or greater
than $100.0 million based on the Series B Issue Price (or such lesser amount to
the extent such redemption will result in the redemption of all of the
Outstanding Series B Preferred Units). If fewer than all of the Outstanding
Series B Preferred Units are to be redeemed, any such redemption shall be
allocated among the Series B Preferred Unitholders on a Pro Rata basis (as
nearly as practicable without creating fractional Units) or on such other basis
as may be agreed upon by the Series B Preferred Unitholders.

(c) On and after any date fixed for redemption (each a “Series B Redemption
Date”), provided that the Partnership has made available at the office of the
Transfer Agent a sufficient amount of funds to effect the redemption,
distributions will cease to accrue on the Series B Preferred Units called for
redemption, such Series B Preferred Units shall no longer be deemed to be
outstanding and all rights of the holders of such units as holders of Series B
Preferred Units shall cease except the right to receive the cash deliverable
upon such redemption, without interest from the Series B Redemption Date. Notice
of any redemption will be irrevocable and will be provided by the Partnership
not less than twenty (20) Business Days prior to the Series B Redemption Date,
addressed to the respective Record Holders of the Series B Preferred Units to be
redeemed at their respective addresses as they appear on the books and records
of the Partnership. No failure to give such notice or any defect therein shall
affect the validity of the proceedings for the redemption of any Series B
Preferred Units except as to any Series B Preferred Unitholder to whom the
Partnership has failed to give notice or except as to any Series B Preferred
Unitholder to whom notice was defective. In addition to any information required
by applicable law, such notice shall state: (1) the Series B Redemption Date;
(2) the Series B Redemption Price; and (3) whether all or less than all of the
Outstanding Series B Preferred Units are to be redeemed, the aggregate amount of
Series B Preferred Units to be redeemed and, if less than all Series B Preferred
Units held by such Series B Preferred Unitholder are to be redeemed, the number
of Series B Preferred Units that will be redeemed. The notice may also require
delivery of Certificates representing the Series B Preferred Units to be
redeemed, if any, together with certification as to the ownership of such Series
B Preferred Units. Upon the redemption of Series B Preferred Units pursuant to
this Paragraph 14, all rights of a Series B Preferred Unitholder with respect to
the redeemed Series B Preferred Units shall cease, and such redeemed Series B
Preferred Units shall cease to be Outstanding for all purposes of this
Agreement.

(d) If the Partnership defaults in the payment of the redemption price by
failing to pay such price by the date specified in the notice of redemption,
then the Series B Preferred Units that were called for redemption shall remain
outstanding and continue to accumulate the Series B Distribution Amount.

(e) Upon any redemption of Series B Preferred Units pursuant to this Paragraph
14, the Partnership shall pay the Series B Redemption Price to the applicable
Series B Preferred Unitholders by wire transfer of immediately available funds
to an account specified by each such Series B Preferred Unitholder in writing to
the General Partner as requested in the notice of redemption.

(f) Except as provided in Paragraph 11(b)(iv) of this Supplemental Terms Annex,
no Series B Preferred Unitholder shall have the right to require the Partnership
to redeem any Series B Preferred Units. Nothing in this Paragraph 14, however,
is intended to limit or prevent a Series B Preferred Unitholder from electing to
convert its Series B Preferred Units into Common Units in accordance with
Paragraph 10, and the Partnership shall not have any right to redeem Series B
Preferred Units from a Series B Preferred Unitholder to the extent such Series B
Preferred Unitholder delivers a valid Series B Conversion Notice covering all of
the Series B Preferred Units that are the subject of the applicable Series B
Redemption Notice to the Partnership prior to the Series B Redemption Date in
respect of the applicable Series B Redemption Notice. Except as provided in this
Paragraph 14, the Partnership shall not have the right under any provision of
this Supplemental Terms Annex or the Partnership Agreement at its option to
redeem Series B Preferred Units.

 

B-18



--------------------------------------------------------------------------------

15. Allocations.

(a) Notwithstanding anything to the contrary in this Supplemental Terms Annex or
the Partnership Agreement, following any allocation made pursuant to
Section 6.1(d) of the Partnership Agreement or Paragraph 13(a)(iii) of the
Supplemental Terms Annex A but prior to making any allocation pursuant to any
other portion of Section 6.1 of the Partnership Agreement or Paragraphs
13(a)(i), 13(a)(ii) or 13(a)(iv) of the Supplemental Terms Annex A, all or any
portion of any items of Partnership gross income or gain for the taxable period
shall be allocated to all Unitholders in respect of Series B Preferred Units,
Pro Rata, until the aggregate of such items allocated to such Unitholders
pursuant to this Paragraph 15(a) of this Supplemental Terms Annex for the
current and all previous taxable periods since issuance of the Series B
Preferred Units is equal to the sum of (1) the aggregate amount of cash (but,
for the avoidance of doubt, not Series B PIK Units) distributed with respect to
such Series B Preferred Units for the current and previous taxable periods and
(2) the aggregate Net Loss allocated to the Unitholders in respect of Series B
Preferred Units pursuant to Paragraph 15(b) of this Supplemental Terms Annex for
all previous taxable periods; provided, however, gross income or gain shall not
be allocated pursuant to this Paragraph 15(a) of this Supplemental Terms Annex
to the extent such allocation would cause the Capital Account in respect of any
Outstanding Series B Preferred Unit to exceed the Series B Issue Price.
Notwithstanding anything to the contrary in Section 6.1(a) of the Partnership
Agreement or Paragraph 13(a)(i)(1) of the Supplemental Terms Annex A, in no
event shall any Net Income be allocated pursuant to Section 6.1(a) of the
Partnership Agreement or Paragraph 13(a)(i)(1) of the Supplemental Terms Annex A
to Unitholders in respect of Series B Preferred Units.

(b) Notwithstanding anything to the contrary in Section 6.1(b) of the
Partnership Agreement or Paragraph 13(a)(i)(2) of the Supplemental Terms Annex
A, (1) Unitholders holding Series B Preferred Units shall not receive any
allocation pursuant to Section 6.1(b)(i) of the Partnership Agreement or
Paragraph 13(a)(i)(2) of the Supplemental Terms Annex A with respect to their
Series B Preferred Units and (2) following any allocation made pursuant to
Section 6.1(b)(i) of the Partnership Agreement or Paragraph 13(a)(i)(2)(a) of
the Supplemental Terms Annex A and prior to any allocation made pursuant to
Section 6.1(b)(ii) of the Partnership Agreement or Paragraph 13(a)(i)(2)(b) of
the Supplemental Terms Annex A, Net Loss shall be allocated to all Unitholders
holding Series B Preferred Units, Pro Rata, until the Adjusted Capital Account
of each such Unitholder in respect of each Outstanding Series B Preferred Unit
has been reduced to zero.

(c) Notwithstanding anything to the contrary in Section 6.1(c) of the
Partnership Agreement or Paragraph 13(a)(ii) of the Supplemental Terms Annex A,
(1) Unitholders holding Series B Preferred Units shall not be allocated Net
Termination Gain in accordance with Section 6.1(c)(i) or Section 6.1(c)(iv) of
the Partnership Agreement or Paragraph 13(a)(ii)(1) or Paragraph 13(a)(ii)(4) of
the Supplemental Terms Annex A and (2) following any allocation made pursuant to
Section 6.1(c)(i)(A) or Section 6.1(c)(iv)(A) of the Partnership Agreement,
respectively, or Paragraph 13(a)(ii)(1)(a) of the Supplemental Terms Annex A,
and prior to any allocation made pursuant to Section 6.1(c)(i)(B) or
Section 6.1(c)(iv), respectively, of the Partnership Agreement, respectively, or
Paragraph 13(a)(ii)(1)(b) or Paragraph 13(a)(ii)(iv), respectively, of the
Supplemental Terms Annex A, any remaining Net Termination Gain shall be
allocated to all Unitholders holding Series B Preferred Units, Pro Rata, until
the Capital Account in respect of each Outstanding Series B Preferred Unit is
equal to the Series B Liquidation Amount (excluding, other than in connection
with the liquidation of the Partnership, any amount of Series B Unpaid
Distributions included in such Series B Liquidation Amount).

(d) Notwithstanding anything to the contrary in Section 6.1(c) of the
Partnership Agreement or Paragraph 13(a)(ii) of the Supplemental Terms Annex A,
(1) Unitholders holding Series B Preferred Units shall not be allocated Net
Termination Loss in accordance with Section 6.1(c)(ii) or Section 6.1(c)(iii) of
the Partnership Agreement or Paragraph 13(a)(ii)(2) or Paragraph 13(a)(ii)(3) of
the Supplemental Terms Annex A, and (2) following any allocation made pursuant
to Section 6.1(c)(ii)(B) or Section 6.1(c)(iii)(B) of the Partnership Agreement,
respectively, or Paragraph 13(a)(ii)(2)(b) or Paragraph 13(a)(ii)(3)(b),
respectively, of the Supplemental Terms Annex A and prior to any allocation made
pursuant to Section 6.1(c)(ii)(C) or Section 6.1(c)(iii)(C) of the Partnership
Agreement, respectively, or Paragraph 13(a)(ii)(2)(c) or Paragraph
13(a)(ii)(3)(c), respectively, of the Supplemental Terms Annex A, any remaining
Net Termination Loss shall be allocated to all Unitholders holding Series B
Preferred Units, Pro Rata, until the Capital Account in respect of each
Outstanding Series B Preferred Unit has been reduced to zero.

 

B-19



--------------------------------------------------------------------------------

16. Liquidation Value. In the event of any liquidation, dissolution and winding
up of the Partnership under Section 12.4 of the Partnership Agreement, either
voluntary or involuntary, the Record Holders of the Series B Preferred Units
shall be entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior to any distribution of any
assets of the Partnership to the Record Holders of any other class or series of
Partnership Interests other than Series A Preferred Units (but subject to the
rights of the holders of Outstanding Series A Preferred Units with respect to
the Series A Liquidation Preference Amount pursuant to Paragraph 15 of the
Supplemental Terms Annex A), the positive balance in each such holder’s Capital
Account in respect of such Series B Preferred Units. At least ten (10) days
prior to any liquidation or winding up of the Partnership under Section 12.4 of
the Partnership Agreement, the Partnership shall provide to the Record Holders
of the Series B Preferred Units an estimate of the Capital Account in respect of
each Series B Preferred Unit after giving effect to the allocations described in
the Partnership Agreement including this Paragraph 16 of this Supplemental Terms
Annex (other than Supplemental Terms Annex A in respect of any Outstanding
Series A Preferred Units). If in the year of such liquidation and winding up,
any such Record Holder’s Capital Account in respect of such Series B Preferred
Units is less than the Series B Liquidation Amount of such Series B Preferred
Units, then notwithstanding anything to the contrary contained in the
Partnership Agreement (other than Supplemental Terms Annex A in respect of any
Outstanding Series A Preferred Units) including this Supplemental Terms Annex,
and prior to any other allocation pursuant to this Agreement for such year and
prior to any distribution pursuant to the preceding sentence, items of gross
income, gain, loss or deduction shall be allocated to all Unitholders then
holding Series B Preferred Units, Pro Rata, until the Capital Account in respect
of each Outstanding Series B Preferred Unit is equal to the Series B Liquidation
Amount (and no other allocation pursuant to this Agreement shall reverse the
effect of such allocation). If in the year of such liquidation, dissolution or
winding up any such Record Holder’s Capital Account in respect of such Series B
Preferred Units is less than the aggregate Series B Liquidation Amount of such
Series B Preferred Units after the application of the preceding sentence, then
to the extent permitted by applicable law and notwithstanding anything to the
contrary contained in this Agreement, items of gross income, gain, loss or
deduction for any preceding taxable period(s) with respect to which IRS Form
1065 Schedules K-1 have not been filed by the Partnership shall be reallocated
to all Unitholders then holding Series B Preferred Units, Pro Rata, until the
Capital Account in respect of each such Outstanding Series B Preferred Unit
after making allocations pursuant to this and the immediately preceding sentence
is equal to the Series B Liquidation Amount (and no other allocation pursuant to
this Agreement shall reverse the effect of such allocation). After such
allocations have been made to the Outstanding Series B Preferred Units, any
remaining Net Termination Gain or Net Termination Loss shall be allocated to the
Partners pursuant to Section 6.1(c) or Section 6.1(d) of the Partnership
Agreement, as the case may be.

17. No Preemptive Rights. No Series B Preferred Unitholder in its capacity as a
holder of Series B Preferred Units shall have any preemptive, preferential or
other similar right with respect to the issuance of any Partnership Interests,
whether unissued, held in the treasury or hereafter created.

18. Fully Paid and Non-Assessable. Any Series B Conversion Unit(s) delivered
pursuant to this Supplemental Terms Annex shall be validly issued, fully paid
and non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Act), and shall be free and clear of
any liens, claims, rights or encumbrances other than those arising under the
Delaware Act, the Partnership Agreement or this Supplemental Terms Annex or
created by the holders thereof.

19. Notices. For the avoidance of doubt, the Partnership shall distribute to the
Record Holders of Series B Preferred Units copies of all notices, materials,
annual and quarterly reports, proxy statements, information statements and any
other documents distributed generally to the Record Holders of Common Units of
the Partnership, at such times and by such method as such documents are
distributed to such Record Holders of such Common Units.

20. Allocations for Tax Purposes. If, as a result of the conversion of a Series
B Preferred Unit into Common Units and the adjustments pursuant to
Section 5.4(d)(i) of the Partnership Agreement or Paragraph 5 of this
Supplemental Terms Annex, a Capital Account reallocation is required consistent
with the principles of Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the
General Partner shall make corrective allocations pursuant to Treasury
Regulation Section 1.704-1(b)(4)(x).

 

B-20



--------------------------------------------------------------------------------

21. Requirement and Characterization of Distributions; Distributions to Record
Holders. Notwithstanding Section 6.3(b) of the Partnership Agreement, but
subject to Sections 17-607 and 17-804 of the Delaware Act, the General Partner
may cause the Partnership to make special distributions of cash or cash
equivalents in connection with contributions of assets by Partners or by Persons
who shall become Partners by virtue of such contribution if such special
distributions and contributions are the result of an arm’s length transaction
between the parties. Such distributions shall not be subject to, or considered
as distributions under, (a) Paragraph 6(b) of this Supplemental Terms Annex and
(b) Section 6.1(d)(iii) and the third and fourth sentences of Section 6.3(a),
Section 6.4 or Section 6.5 of the Partnership Agreement. Notwithstanding
anything to the contrary set forth in this Agreement (including
Section 6.1(d)(iii)), no Partner shall receive an allocation of income
(including gross income) or gain as a result of receiving a distribution
provided for in this Paragraph 21.

22. Special Provisions Relating to the Series B Preferred Units.

(a) Subject to any applicable transfer restrictions in Section 4.7 of the
Partnership Agreement or Paragraph 12 of this Supplemental Terms Annex, the
holder of a Series B Preferred Unit or a Series B Conversion Unit shall provide
notice to the Partnership of the transfer of any such Series B Preferred Unit or
Series B Conversion Unit, as applicable, by the earlier of (i) thirty (30) days
following such transfer and (ii) the last Business Day of the calendar year
during which such transfer occurred; provided, however, that no such notice will
be required with respect to a transfer of a Series B Conversion Unit unless the
Partnership has notified the Purchaser that it has made the allocation provided
for under Paragraph 5(b) of this Supplemental Terms Annex and was not able to
cause the capital account of each Series B Conversion Unit to equal that of the
Outstanding Initial Common Unit. In connection with the condition imposed by
this Paragraph 22, the Partnership shall take whatever steps are required to
provide economic uniformity to the Series B Conversion Unit in preparation for a
transfer of such Unit; provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units
(for this purpose the allocations of income, gain, loss and deductions, the
making of any guaranteed payments or any reallocation of Capital Account
balances, among the Partners in accordance with Section 5.4(d)(i) of the
Partnership Agreement, Paragraph 5 of this Supplemental Terms Annex, and
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(4) with respect to Series B
Preferred Units or Series B Conversion Units will be deemed not to have a
material adverse effect on the Unitholders holding Common Units).

(b) Notwithstanding anything to the contrary set forth in this Supplemental
Terms Annex, the holders of the Series B Preferred Units (i) shall (A) possess
the rights and obligations provided in this Agreement with respect to a Limited
Partner pursuant to Article III and Article VII of the Partnership Agreement and
(B) have a Capital Account as a Partner pursuant to Section 5.4 of the
Partnership Agreement and Paragraph 5 of this Supplemental Terms Annex and all
other provisions related thereto and (ii) shall not (A) be entitled to vote on
any matters requiring the approval or vote of the holders of Outstanding Units,
except as provided in this Supplemental Terms Annex or (B) be entitled to any
distributions other than as provided in this Supplemental Terms Annex and
Article VI of the Partnership Agreement.

(c) None of the provisions of Section 4.8 or Section 4.9 of the Partnership
Agreement apply with respect to the Series B Preferred Units and the Series B
Conversion Units.

23. Right to Acquire Limited Partner Interests. Notwithstanding anything herein
or in the Partnership Agreement to the contrary, the terms of Article XV of the
Partnership Agreement shall not apply while this Supplemental Terms Annex
remains in effect.

24. Right to Vote Units. Notwithstanding anything to the contrary in the
Partnership Agreement, the restrictions in the definition of “Outstanding” that
apply to Persons that beneficially own 15% or more of any class of Partnership
Interests shall not restrict a Series B Preferred Unitholder from voting all,
and being deemed present with respect to all, of his, her or its Series B
Preferred Units on any matter.

 

B-21



--------------------------------------------------------------------------------

25. Additional Information. On a Series B Preferred Unitholder’s request and no
more than once a quarter, the General Partner agrees to make available its chief
executive officer, president or chief financial officer to discuss with such
Series B Preferred Unitholder the Partnership’s financial condition and
operations.

26. Other Modifications to Partnership Agreement. For purposes of determining
the Percentage Interest of any Unitholder with respect to Series B Preferred
Units as of any date of determination, each Series B Preferred Unit shall be
deemed to have converted into the number of Common Units into which such Series
B Preferred Unit is convertible as of such date at the then applicable Series B
Conversion Rate, and such Common Units shall be deemed to be Outstanding Units
and such Series B Preferred Units shall be deemed not to be Outstanding Units.

27. Invalidity of Provisions.

(a) If any provision or part of a provision of this Supplemental Terms Annex is
or becomes, for any reason, invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions and part
thereof contained herein shall not be affected thereby, and this Supplemental
Terms Annex shall, to the fullest extent permitted by law, be reformed and
construed as if such invalid, illegal or unenforceable provision, or part of a
provision, had never been contained herein, and such provision or part reformed
so that it would be valid, legal and enforceable to the maximum extent possible.

(b) If this Supplemental Terms Annex, when read together with the Partnership
Agreement, fails to include any provision, or part of a provision, from the
Partnership Agreement that was required to be included herein (a “required
provision”) by virtue of any provision of the Partnership Agreement, this
Supplemental Terms Annex shall, to the fullest extent permitted by law, be
reformed and construed as if such provision, or part of a provision, had been
included herein (it being understood that any required provision that relates
solely to the rights or preferences of the Series B Preferred Units or
Unitholders shall be included in this Supplemental Terms Annex and any other
required provision shall be included in the Partnership Agreement). Any
provision or part of a provision of this Supplemental Terms Annex that conflicts
with any such required provision shall be reformed and construed as if such
conflicting provision had never been contained herein. The terms of this
Supplemental Terms Annex shall only be modified by this Paragraph 27(b) to the
extent necessary to give effect to such required provision.

28. Effectiveness. This Supplemental Terms Annex shall be deemed to be effective
upon execution by the General Partner of the Amendment to which this
Supplemental Terms Annex is attached as Annex B.

29. Termination. Except for the right of a holder of Series B Preferred Units to
receive Common Units and certain payments as expressly set forth in Paragraph 10
and Paragraph 6(b) of this Supplemental Terms Annex, in the case of conversion
of Series B Preferred Units, or Paragraph 14 of this Supplemental Terms Annex,
in the case of redemption of Series B Preferred Units, this Supplemental Terms
Annex shall automatically terminate and be of no further force and effect at
such time as no Series B Preferred Units remain Outstanding.

 

B-22



--------------------------------------------------------------------------------

Exhibit C

FORM OF REGISTRATION RIGHTS AGREEMENT

 

Exhibit C-1



--------------------------------------------------------------------------------

Execution Version

BLACK STONE MINERALS, L.P.

and

MINERAL ROYALTIES ONE, L.L.C.

 

 

REGISTRATION RIGHTS AGREEMENT

Dated [•], 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Registrable Securities

     5  

ARTICLE II REGISTRATION RIGHTS

     5  

Section 2.01

 

Shelf Registration

     5  

Section 2.02

 

Piggyback Registration

     8  

Section 2.03

 

Underwritten Offering

     9  

Section 2.04

 

Further Obligations

     10  

Section 2.05

 

Cooperation by Holders

     14  

Section 2.06

 

Restrictions on Public Sale by Holders of Registrable Securities

     14  

Section 2.07

 

Expenses

     15  

Section 2.08

 

Indemnification

     15  

Section 2.09

 

Rule 144 Reporting

     17  

Section 2.10

 

Transfer or Assignment of Registration Rights

     18  

Section 2.11

 

Limitations on Subsequent Registration Rights

     18  

Section 2.12

 

Limitation on Obligations for Series B Preferred Unit Registrable Securities

     18  

ARTICLE III MISCELLANEOUS

     19  

Section 3.01

 

Communications

     19  

Section 3.02

 

Binding Effect

     20  

Section 3.03

 

Assignment of Rights

     20  

Section 3.04

 

Recapitalization, Exchanges, Etc. Affecting Units

     20  

Section 3.05

 

Aggregation of Registrable Securities

     20  

Section 3.06

 

Specific Performance

     20  

Section 3.07

 

Counterparts

     20  

Section 3.08

 

Governing Law, Submission to Jurisdiction

     21  

Section 3.09

 

Waiver of Jury Trial

     21  

Section 3.10

 

Entire Agreement

     21  

Section 3.11

 

Amendment

     21  

Section 3.12

 

No Presumption

     22  

Section 3.13

 

Obligations Limited to Parties to Agreement

     22  

Section 3.14

 

Interpretation

     22  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of [•], 2017 (this “Agreement”), is
entered into by and among BLACK STONE MINERALS, L.P., a Delaware limited
partnership (the “Partnership”), and Mineral Royalties One, L.L.C., a Delaware
limited liability company (the “Purchaser”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of Series B Preferred Units (the date of such closing, the “Closing
Date”) pursuant to the Series B Preferred Unit Purchase Agreement, dated as of
[•], 2017, by and among the Partnership and the Purchaser (the “Purchase
Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchaser pursuant to the
Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and the Purchaser, on the other, shall not
be considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by the Purchaser or its Affiliates, shall be
considered an Affiliate of the Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement.

 

1



--------------------------------------------------------------------------------

“Conversion Unit Registrable Securities” means the Common Units issuable upon
conversion of the Series B Preferred Units, all of which are subject to the
rights provided herein, until such time as such securities cease to be
Registrable Securities pursuant to Section 1.02.

“Conversion Unit Registration Statement” has the meaning specified in
Section 2.01(a)(i).

“Effective Date” means the date of effectiveness of any Registration Statement.

“Effectiveness Period” has the meaning specified in Section 2.01(a)(iii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means Black Stone Minerals GP, L.L.C., a Delaware limited
liability company and the general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities.

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“Liquidated Damages” has the meaning specified in Section 2.01(b).

“Liquidated Damages Multiplier” means the product of (a) the Preferred Unit
Price and (b) the number of Registrable Securities then held by the applicable
Holder and to be included on the applicable Registration Statement.

“Lock-Up Period” has the meaning specified in Section 2.06.

“Losses” has the meaning specified in Section 2.08(a).

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
General Partner shall designate as a National Securities Exchange for purposes
of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Other Holder” has the meaning specified in Section 2.02(a).

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of May 6, 2015, as amended and
supplemented from time to time (including by the Supplemental Terms Annex).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Notice” has the meaning specified in Section 2.02(a).

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Piggyback Registration” has the meaning specified in Section 2.02(a).

“PIK Units” means any additional Series B Preferred Units issued by the
Partnership to the holders of Series B Preferred Units pursuant to paragraph
6(a) of the Supplement Terms Annex.

“Preferred Unit Price” means $20.3926 per unit.

“Preferred Unit Registration Statement” has the meaning specified in
Section 2.01(a)(ii).

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registrable Securities” means Conversion Unit Registrable Securities and the
Series B Preferred Unit Registrable Securities.

“Registrable Securities Required Voting Percentage” means a majority of the
outstanding Registrable Securities voting together as a single class, including
the Series B Preferred Unit Registrable Securities on an as-converted basis to
Conversion Unit Registrable Securities.

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

“Registration Expenses” has the meaning specified in Section 2.07(a).

“Registration Statement” has the meaning specified in Section 2.01(a)(ii).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.07(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

3



--------------------------------------------------------------------------------

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

“Series B Conversion Date” means the date on which all of the Series B Preferred
Units are convertible into Common Units pursuant to the terms of the Partnership
Agreement.

“Series B Preferred Unit Registrable Securities” means the Series B Preferred
Units, all of which are subject to the rights of Series B Preferred Unit
Registrable Securities provided herein, until such time as such securities
either (a) convert into Common Units pursuant to the terms of the Partnership
Agreement or (b) cease to be Registrable Securities pursuant to Section 1.02.

“Series B Preferred Units” means the Series B Preferred Units representing
limited partner interests in the Partnership and having the rights and
obligations specified in the Partnership Agreement to be issued and sold to the
Purchaser pursuant to the Purchase Agreement, including any PIK Units issued in
connection therewith.

“Supplemental Terms Annex” has the meaning set forth in the Purchase Agreement.

“Target Effective Date” means with respect to the Conversion Unit Registration
Statement for the Conversion Unit Registrable Securities, the second anniversary
of the Closing Date, and with respect to the Preferred Unit Registration
Statement for the Series B Preferred Unit Registrable Securities, the Target
Effective Date specified in Section 2.01(a)(ii).

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted to trading is open for the
transaction of business or, if such Common Units are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

“VWAP” per Common Unit on any Trading Day means the volume-weighted average
trading price of the Common Units on the National Securities Exchange on which
the Common Units are listed or admitted to trading on such Trading Day for the
VWAP calculation period (as an example, a 30-day VWAP shall be calculated as the
quotient of (a) total traded value (which shall be the sum of the products of
(i) daily VWAP for each of the 30 days during the VWAP calculation period
multiplied by (ii) daily volume for each of the 30 days) divided by (b) total
volume across the 30-day VWAP calculation period, which, as of the Closing Date,
is consistent with the methodology used to calculate the “Bloomberg VWAP” on
Bloomberg page “BSM <equity> AQR” (or its equivalent successor if such page is
not available)) in respect of the period from the scheduled open of trading
until the scheduled close of trading of the VWAP calculation period (or, if such
volume-weighted average price is unavailable, the closing price of one Common
Unit on such Trading Day as reported on the website of the National Securities
Exchange upon which the Common Units are then listed may be used to calculate
the VWAP with (x) the product of closing price times daily volume for each
applicable day of the VWAP calculation period, summed across the VWAP
calculation period, divided (y) total volume across the VWAP calculation
period). If the VWAP cannot be calculated for the Common Units on a particular
date on any of the foregoing bases, the VWAP of the Common Units on such date
shall be the fair market value as determined in good faith by the General
Partner in a commercially reasonable manner.

 

4



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security upon the earliest to occur of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been disposed of (excluding transfers or assignments by
a Holder to an Affiliate or to another Holder or any of its Affiliates or to any
assignee or transferee to whom the rights under this Agreement have been
transferred pursuant to Section 2.10) pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, (c) when such
Registrable Security is held by the Partnership or one of its direct or indirect
subsidiaries and (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.10.
In addition, a Holder will cease to have rights to require Registration of any
Registrable Securities held by such Holder under this Agreement (i) with respect
to Series B Preferred Unit Registrable Securities, the date on which all Series
B Preferred Units have been converted into Common Units pursuant to paragraph 10
of the Supplemental Terms Annex, and (ii) with respect to Conversion Unit
Registrable Securities, on the later of (A) the fourth anniversary of the date
on which all Series B Preferred Units have been converted into Common Units
pursuant to paragraph 10 of the Supplemental Terms Annex and (B) if such Holder
is an affiliate (as defined in Rule 144 promulgated under the Securities Act) of
the Partnership, the date on which such Holder ceases to be an affiliate of the
Partnership. For the avoidance of doubt, the provisions of this Section 1.02 do
not modify the transfer restrictions applicable to the Holders set forth in
paragraph 12 of, and elsewhere in, the Supplemental Terms Annex and the
Partnership Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration Statements.

(i) The Partnership shall use its commercially reasonable efforts to (i) prepare
and file an initial registration statement under the Securities Act to permit
the resale of the Conversion Unit Registrable Securities from time to time as
permitted by Rule 415 (or any similar provision adopted by the Commission then
in effect) of the Securities Act (a “Conversion Unit Registration Statement”)
and (ii) cause such initial Registration Statement to become effective no later
than the Target Effective Date for the Conversion Unit Registration Statement.

 

5



--------------------------------------------------------------------------------

(ii) If the Purchaser owns at least $100 million of Series B Preferred Units
(valued based on the Preferred Unit Price), as of the date of such request,
then, upon the written request of Purchaser (which request may be given at any
time after the 66th month anniversary of the Closing Date), the Partnership
shall use its commercially reasonable efforts to prepare and file, and cause to
become effective no later than 180 days following its filing (the 180th date
being the Target Effective Date for the Series B Preferred Unit Registrable
Securities), an initial Registration Statement (or an amendment to the
Registration Statement filed pursuant to Section 2.01(a)(i)) to permit the
resale of the Series B Preferred Unit Registrable Securities from time to time
as permitted by Rule 415 (or any similar provision adopted by the Commission
then in effect) of the Securities Act (a “Preferred Unit Registration Statement”
and, each Preferred Unit Registration Statement or Conversion Unit Registration
Statement, a “Registration Statement”); provided, however, that the obligation
of the Partnership to use such commercially reasonable efforts to prepare, file
and cause to become effective such Registration Statement shall terminate
immediately and be of no further force and effect if, at any time, the Purchaser
fails to own at least $100 million of Series B Preferred Units (valued based on
the Preferred Unit Price).

(iii) The Partnership will use its commercially reasonable efforts to cause the
Registration Statements to be continuously effective under the Securities Act,
with respect to any Holder, until the earliest to occur of the following:
(A) the date on which there are no longer any Registrable Securities outstanding
and (B) the later of (1) the fourth anniversary of the date on which all Series
B Preferred Units have been converted into Common Units pursuant to paragraph 10
of the Supplemental Terms Annex and, (2) if such Holder is an affiliate (as
defined in Rule 144 promulgated under the Securities Act) of the Partnership,
the date on which such Holder ceases to be an affiliate of the Partnership (in
each case of clauses (A) or (B) the “Effectiveness Period”). A Registration
Statement filed pursuant to this Section 2.01(a) shall be on such appropriate
registration form of the Commission as shall be selected by the Partnership;
provided that, if the Partnership is then eligible, it shall file such
Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As soon as practicable
following the date that a Registration Statement becomes effective, but in any
event within three Business Days of such date, the Partnership shall provide the
Holders with written notice of the effectiveness of such Registration Statement.

(b) Failure to Become Effective. If a Registration Statement required by
Section 2.01(a) does not become or is not declared effective by the applicable
Target Effective Date, then each Holder shall be entitled to a payment (with
respect to each of the Holder’s Registrable Securities which are included in
such Registration Statement), as liquidated damages and not as a penalty, of
(i) for each non-overlapping 30-day period for the first 60 days following the
applicable Target Effective Date, an amount equal to 0.25% of the Liquidated
Damages Multiplier, which shall accrue daily, and (ii) for each non-overlapping
30-day period beginning on the 61st day

 

6



--------------------------------------------------------------------------------

following the applicable Target Effective Date, an amount equal to the amount
set forth in clause (i) plus an additional 0.25% of the Liquidated Damages
Multiplier for each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for
121-180 days, and 1.0% thereafter), which shall accrue daily, up to a maximum
amount equal to 1.0% of the Liquidated Damages Multiplier per non-overlapping
30-day period (the “Liquidated Damages”), until such time as such Registration
Statement is declared or becomes effective or there are no longer any
Registrable Securities outstanding. The Liquidated Damages shall be payable
within 10 Business Days after the end of each such 30-day period in immediately
available funds to the account or accounts specified by the applicable Holders.
Any amount of Liquidated Damages shall be prorated for any period of less than
30 days accruing during any period for which a Holder is entitled to Liquidated
Damages hereunder.

(c) Waiver of Liquidated Damages. If the Partnership is unable to cause a
Registration Statement to become effective on or before the applicable Target
Effective Date, then the Partnership may request a waiver of the Liquidated
Damages with respect thereto, which may be granted by the consent of Holders of
at least the Registrable Securities Required Voting Percentage, in their sole
discretion, and which such waiver shall apply to all the Holders of Registrable
Securities included on such Registration Statement.

(d) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement (A) for a period that exceeds an aggregate of 60 days in any 180-day
period or 90 days in any 365-day period or (B) during any 60-day period
following the conversion of Series B Preferred Units into Common Units pursuant
to Paragraph 10(b) of the Supplemental Terms Annex, except, with respect to
clause (B), when the Partnership determines in good faith that such suspension
is necessary due to the occurrence of an event that (I) was not within the
control of the Partnership and (II) by the exercise of reasonable due diligence,
the Partnership is unable to prevent. Upon disclosure of such information or the
termination of the condition described above, the Partnership shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in such Registration Statement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions necessary or
appropriate to permit registered sales of Registrable Securities as contemplated
in this Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.02 Piggyback Registration.

(a) Participation. If at any time the Partnership proposes to file (i) a
Registration Statement (other than a Registration Statement contemplated by
Section 2.01(a)) on behalf of any other Persons who have or have been granted
registration rights (the “Other Holders”) or (ii) following the Series B
Conversion Date, a prospectus supplement relating to the sale of Common Units by
any Other Holders to an effective “automatic” registration statement, so long as
the Partnership is a WKSI at such time or, whether or not the Partnership is a
WKSI, so long as the Conversion Unit Registrable Securities were previously
included in the underlying shelf Registration Statement or are included on an
effective Registration Statement, or in any case in which Holders may
participate in such offering without the filing of a post-effective amendment,
in each case, for the sale of Common Units by Other Holders in an Underwritten
Offering (including an Underwritten Offering undertaken pursuant to
Section 2.03), then the Partnership shall give not less than three Business
Days’ notice (including, but not limited to, notification by electronic mail)
(the “Piggyback Notice”) of such proposed Underwritten Offering to each Holder
(together with its Affiliates) owning more than $25 million of Conversion Unit
Registrable Securities, calculated on the basis of the Preferred Unit Price, and
such Piggyback Notice shall offer such Holder the opportunity to include in such
Underwritten Offering for Other Holders such number of Conversion Unit
Registrable Securities (the “Included Registrable Securities”) as such Holder
may request in writing (a “Piggyback Registration”); provided, however, that the
Partnership shall not be required to offer such opportunity (A) to such Holders
if the Holders, together with their Affiliates, do not offer a minimum of
$25 million of Conversion Unit Registrable Securities, in the aggregate
(determined by multiplying the number of Conversion Unit Registrable Securities
owned by the average of the closing price on the National Securities Exchange
for the Common Units for the ten trading days preceding the date of such
notice), or (B) to such Holders if and to the extent that the Partnership has
been advised by the Managing Underwriter that the inclusion of Conversion Unit
Registrable Securities for sale for the benefit of such Holders will have an
adverse effect on the price, timing or distribution of the Common Units in such
Underwritten Offering, then the amount of Conversion Unit Registrable Securities
to be offered for the accounts of Holders shall be determined based on the
provisions of Section 2.02(b). Each Piggyback Notice shall be provided to
Holders on a Business Day pursuant to Section 3.01 and receipt of such notice
shall be confirmed and kept confidential by the Holders until (x) such proposed
Underwritten Offering has been publicly announced by the Partnership or (y) the
Holders have received notice from the Partnership that such proposed
Underwritten Offering has been abandoned, which the Partnership shall provide to
the Holders reasonably promptly after the final decision to abandon a proposed
Underwritten Offering has been made. Each such Holder will have two Business
Days (or one Business Day in connection with any overnight or bought
Underwritten Offering) after such Piggyback Notice has been delivered to request
in writing the inclusion of Conversion Unit Registrable Securities in the
Underwritten Offering for Other Holders. If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering for Other
Holders and prior to the closing of such Underwritten Offering, the Partnership
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Partnership may, at its election, give written notice of such
determination to the Selling Holders and, (1) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering for Other Holders, and (2) in the case of a determination
to delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering for Other Holders. Any Selling Holder shall have the right
to withdraw

 

8



--------------------------------------------------------------------------------

such Selling Holder’s request for inclusion of such Selling Holder’s Conversion
Unit Registrable Securities in such Underwritten Offering by giving written
notice to the Partnership of such withdrawal at least one Business Day prior to
the time of pricing of such Underwritten Offering. Any Holder may deliver
written notice (a “Piggyback Opt-Out Notice”) to the Partnership requesting that
such Holder not receive notice from the Partnership of any proposed Underwritten
Offering for Other Holders; provided, however, that such Holder may later revoke
any such Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback
Opt-Out Notice from a Holder (unless subsequently revoked), the Partnership
shall not be required to deliver any notice to such Holder pursuant to this
(a) and such Holder shall no longer be entitled to participate in Underwritten
Offerings for Other Holders pursuant to this (a), unless such Piggyback Opt-Out
Notice is revoked by such Holder.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
underwriters of any proposed Underwritten Offering for Other Holders advise the
Partnership that the total amount of Common Units that the Selling Holders and
any Other Holders intend to include in such offering exceeds the number that can
be sold in such offering without being likely to have an adverse effect on the
price, timing or distribution of the Common Units offered or the market for the
Common Units, then the Common Units to be included in such Underwritten Offering
shall include the number of Common Units that such Managing Underwriter or
underwriters advise the Partnership can be sold without having such adverse
effect, with such number to be allocated pro rata among the Selling Holders and
the Other Holders who have requested such Underwritten Offering or participation
in the Piggyback Registration (based, for each such Selling Holder or Other
Holder, on the percentage derived by dividing (i) the number of Common Units
proposed to be sold by such Selling Holder or such Other Holder in such offering
by (ii) the aggregate number of Common Units proposed to be sold by all Selling
Holders and all Other Holders in the Piggyback Registration).

Section 2.03 Underwritten Offering.

(a) S-3 Registration. In the event that the Purchaser, together with its
Affiliates, elects to dispose of Registrable Securities under a Registration
Statement pursuant to an Underwritten Offering and reasonably expects gross
proceeds of at least $50 million from such Underwritten Offering (together with
any Registrable Securities to be disposed of by a Selling Holder who has elected
to participate in such Underwritten Offering pursuant to Section 2.02), the
Partnership shall, at the request of such Selling Holder(s), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Partnership with the Managing Underwriter or underwriters
selected by the Partnership, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.08, and shall
take all such other reasonable actions as are requested by the Managing
Underwriter in order to expedite or facilitate the disposition of such
Registrable Securities; provided, however, that the Partnership shall have no
obligation to facilitate or participate in, including entering into any
underwriting agreement, more than four (4) Underwritten Offerings requested by
the Purchaser or any of its Affiliates (which shall never occur within 180 days
of each other) or any Underwritten Offering of Preferred Unit Registrable
Securities prior to the second anniversary of the issuance of the Series B
Preferred Units; provided, further, that if the Partnership is conducting or
actively pursuing a securities offering of the Partnership’s Common Units with
anticipated offering proceeds of at least $150 million (other than in connection
with any at-the-market offering or similar continuous

 

9



--------------------------------------------------------------------------------

offering program), then the Partnership may suspend such Selling Holder’s right
to require the Partnership to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Partnership may (A) only suspend such Selling Holder’s right to require the
Partnership to conduct an Underwritten Offering pursuant to this Section 2.03
once in any six-month period and (B) not during any 60-day period following the
Partnership’s conversion of Series B Preferred Units into Common Units pursuant
to Paragraph 10(b) of the Supplemental Terms Annex, except, with respect to
clause (B), when the Partnership determines in good faith that such suspension
is necessary due to the occurrence of an event that (I) was not within the
control of the Partnership and (II) by the exercise of reasonable due diligence,
the Partnership is unable to prevent.

(b) General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Partnership or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder’s authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an Underwritten Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.

Section 2.04 Further Obligations. In connection with its obligations under this
Article II, the Partnership will:

(a) promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and

 

10



--------------------------------------------------------------------------------

provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and, to the extent timely received, make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing such Registration Statement or such other registration statement and the
prospectus included therein or any supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Persons may reasonably request in order to
facilitate the resale or other disposition of the Registrable Securities covered
by such Registration Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to promptly register
or qualify the Registrable Securities covered by any Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to a Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to, as promptly as practicable, amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
reasonably necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

11



--------------------------------------------------------------------------------

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort” letter
addressed to the underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
public accountants who have certified the Partnership’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such underwriters may
reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(j) make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

(k) use its commercially reasonable efforts to cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Partnership are then listed;

(l) use its commercially reasonable efforts to cause Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent, which may be the General Partner or one of its
Affiliates as provided in the Partnership Agreement, and registrar for all
Registrable Securities covered by any Registration Statement not later than the
Effective Date of such Registration Statement;

 

12



--------------------------------------------------------------------------------

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the General Partner available to
participate in customary marketing activities); provided, however, that the
officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;

(o) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(p) if reasonably required by the Partnership’s transfer agent, the Partnership
shall promptly deliver any authorizations, certificates and directions required
by the transfer agent which authorize and direct the transfer agent to transfer
Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under a Registration Statement; and

(q) if any Holder could reasonably be deemed to be an “underwriter,” as defined
in Section 2(a)(11) of the Securities Act, in connection with a Registration
Statement and any amendment or supplement thereof (a “Holder Underwriter
Registration Statement”), then the Partnership will reasonably cooperate with
such Holder in allowing such Holder to conduct customary “underwriter’s due
diligence” with respect to the Partnership and satisfy its obligations in
respect thereof. In addition, at any Holder’s request, the Partnership will
furnish to such Holder, on the date of the effectiveness of the Holder
Underwriter Registration Statement and thereafter from time to time on such
dates as such Holder may reasonably request (provided that such request shall
not be more frequently than on an annual basis unless such Holder is offering
Registrable Securities pursuant to a Holder Underwriter Registration Statement),
(i) a “comfort letter”, dated such date, from the Partnership’s independent
certified public accountants in form and substance as has been customarily given
by independent certified public accountants to underwriters in underwritten
public offerings of securities by the Partnership, addressed to such Holder,
(ii) an opinion, dated as of such date, of counsel representing the Partnership
for purposes of the Holder Underwriter Registration Statement, in form, scope
and substance as has been customarily given in underwritten public offerings of
securities by the Partnership, accompanied by standard “10b-5” negative
assurance for such offerings, addressed to such Holder and (iii) a standard
officer’s certificate from the chief executive officer or chief financial
officer, or other officers serving such functions, of the General Partner
addressed to the Holder, as has been customarily given by such officers in
underwritten public offerings of securities by the Partnership. The Partnership
will also use its reasonable efforts to provide legal counsel to such Holder
with an opportunity to review and comment upon any such Holder Underwriter
Registration Statement, and any amendments and supplements thereto, prior to its
filing with the Commission.

Notwithstanding anything to the contrary in this Section 2.02, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an

 

13



--------------------------------------------------------------------------------

underwriter (as defined in Section 2(a)(11) of the Securities Act), and such
Holder does not consent thereto, then such Holder’s Registrable Securities shall
not be included on the applicable Registration Statement, and the Partnership
shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder, unless such Holder has not had an opportunity to
conduct customary underwriter’s due diligence as set forth in subsection (q) of
this Section 2.02 with respect to the Partnership at the time such Holder’s
consent is sought.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.02, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.02 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

Section 2.05 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) who has failed to timely
furnish such information that the Partnership determines, after consultation
with its counsel, is reasonably required in order for any registration statement
or prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities that beneficially owns more than 3% of the
Common Units on a Fully Diluted Basis (as such term is defined under the
Partnership Agreement), in connection with an Underwritten Offering by the
Partnership, agrees to enter into a customary letter agreement with underwriters
providing that such Holder will not effect any public sale or distribution of
Registrable Securities during the sixty (60) calendar day period beginning on
the date of a prospectus or prospectus supplement filed with the Commission with
respect to the pricing of such Underwritten Offering (such period, the “Lock-Up
Period”); provided, however, that (i) the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction generally
imposed by the underwriters on the Partnership or the officers, directors, any
other Affiliate of the Partnership or any Holder of more than 3% of the Common
Units on a Fully Diluted Basis on whom a restriction is imposed, (ii) the
restrictions set forth in this Section 2.06 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder and
(iii) the restrictions set forth in this Section 2.06 shall not apply during the
ninety (90) day period following the conversion of any Series B Preferred Unit
Registrable Securities pursuant to paragraph 10(a) (if such conversion is in
connection with the conversion of Series B Preferred Unit Registrable Securities
that are the subject of a Series B Redemption Notice), paragraph 10(b) or
paragraph 11(b) of the Supplemental Terms Annex .

 

14



--------------------------------------------------------------------------------

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the Registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03 and the disposition of such Registrable Securities,
including, without limitation, all registration, filing, securities exchange
listing and National Securities Exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
the Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions and
transfer taxes allocable to the sale of the Registrable Securities, plus any
costs or expenses related to any roadshows conducted in connection with the
marketing of any Underwritten Offering.

(b) Expenses. The Partnership will pay all reasonable Registration Expenses, as
determined in good faith, in connection with a shelf Registration, a Piggyback
Registration or an Underwritten Offering, whether or not any sale is made
pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

Section 2.08 Indemnification.

(a) By the Partnership. In the event of a Registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in

 

15



--------------------------------------------------------------------------------

connection with investigating, defending or resolving any such Loss or actions
or proceedings; provided, however, that the Partnership will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the applicable
Registration Statement or other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner and the
General Partner’s directors, officers, employees and agents and each Person,
who, directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any

 

16



--------------------------------------------------------------------------------

action brought against any indemnified party with respect to which such
indemnified party may be entitled to indemnification hereunder without the
consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, includes a complete and unconditional release from
liability of, and does not contain any admission of wrongdoing by, the
indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the resale of
the Registrable Securities without registration, the Partnership agrees to use
its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any similar provision then in effect), at all times from and after the date
hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

17



--------------------------------------------------------------------------------

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities under this Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Securities; provided, however, that (a) unless any such
transferee or assignee is an Affiliate of, and after such transfer or assignment
continues to be an Affiliate of, such Holder, the amount of Registrable
Securities transferred or assigned to such transferee or assignee shall
represent at least $50 million of Registrable Securities (on an as-converted
basis where applicable (determined by multiplying the number of Registrable
Securities (on an as-converted basis) owned by the VWAP for the 10 Trading Days
preceding the date of such transfer or assignment)), or such lesser amount if it
constitutes the remaining holdings of the Holder and its Affiliates, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such transferring
Holder under this Agreement.

Section 2.11 Limitations on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of at least the Registrable Securities Required Voting Percentage, enter
into any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership for Other Holders on a basis other than pari passu with, or
expressly subordinate to, the piggyback rights of the Holders of Conversion Unit
Registrable Securities hereunder.

Section 2.12 Limitation on Obligations for Series B Preferred Unit Registrable
Securities. Notwithstanding anything to the contrary in this Agreement, nothing
contained herein shall be construed to require the Partnership to, (a) except as
expressly provided in this Agreement, assist in the public resale of any Series
B Preferred Unit Registrable Securities, (b) provide any Holder of Series B
Preferred Unit Registrable Securities any rights to include any Series B
Preferred Unit Registrable Securities in any underwritten offering relating to
the sale by the Partnership or any other Person of any securities of the
Partnership or (c) cause any Series B Preferred Unit Registrable Securities to
be listed on any securities exchange or nationally recognized quotation system.

 

18



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, personal delivery or (in the case of any notice given by the
Partnership to the Purchaser) email to the following addresses:

 

  (a) If to the Purchaser:

Mineral Royalties One, L.L.C.

520 Madison Avenue, 38th Floor

New York, New York 10022

Attention: Arleen Spangler

                 Emily Chang

Email: Arleen.Spangler@carlyle.com

           Emily.Chang@carlyle.com

with a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

1221 McKinney Street

Houston, TX 77010-2046

Attention: Shalla Prichard

                 Gerry Spedale

Email:      sprichard@gibsondunn.com

                gspedale@gibsondunn.com

 

  (b) If to the Partnership:

Black Stone Minerals, L.P.

1001 Fannin Street, Suite 2020

Houston, Texas 77002

Attention: Steve Putman

Email: sputman@blackstoneminerals.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: Mike Rosenwasser

                 Brenda Lenahan

Email:     mrosenwasser@velaw.com

                blenahan@velaw.com

 

19



--------------------------------------------------------------------------------

or to such other address as the Partnership or the Purchaser may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchaser or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 3.02 Binding Effect. This Agreement shall be binding upon the
Partnership, the Purchaser and their respective successors and permitted
assigns, including subsequent Holders of Registrable Securities to the extent
permitted herein. Except as expressly provided in this Agreement, this Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
permitted assigns.

Section 3.03 Assignment of Rights. Except as provided in Section 2.10, neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of the other party.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Units. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all units of the Partnership or any successor or assign of the
Partnership (whether by merger, acquisition, consolidation, reorganization, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations, pro rata distributions of
units and the like occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

 

20



--------------------------------------------------------------------------------

Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 3.10 Entire Agreement. This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the Purchase Agreement and the other agreements and documents referred to herein
or therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of at least the Registrable
Securities Required Voting Percentage; provided, however, that no such amendment
shall adversely affect the rights of any Holder hereunder without the consent of
such Holder. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision

 

21



--------------------------------------------------------------------------------

of this Agreement, and any consent to any departure by the Partnership or any
Holder from the terms of any provision of this Agreement shall be effective only
in the specific instance and for the specific purpose for which such amendment,
supplement, modification, waiver or consent has been made or given.

Section 3.12 No Presumption. This Agreement has been reviewed and negotiated by
sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that, other than as set forth herein,
no Person other than the Purchaser, the Holders, their respective permitted
assignees and the Partnership shall have any obligation hereunder and that,
notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of the Purchaser or a Selling
Holder hereunder.

Section 3.14 Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Partnership has an obligation
under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by the Purchaser, such action shall be in the
Purchaser’s sole discretion, unless otherwise specified in this Agreement. If
any provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to

 

22



--------------------------------------------------------------------------------

effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded. If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The provision
of a Table of Contents, the division of this Agreement into Articles, Sections
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

[Remainder of Page Left Intentionally Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

BLACK STONE MINERALS, L.P. By:   Black Stone Minerals GP, L.L.C., its general
partner   By:  

 

  Name:  

 

  Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MINERAL ROYALTIES ONE, L.L.C.

By:  

 

Name:  

 

Title:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit D

FORM OF NOBLE PURCHASE AGREEMENT

 

Exhibit D-1



--------------------------------------------------------------------------------

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

by and among

NOBLE ENERGY, INC.,

NOBLE ENERGY US HOLDINGS, LLC,

NOBLE ENERGY WYCO, LLC,

and

ROSETTA RESOURCES OPERATING LP

collectively, as Sellers,

and

BLACK STONE MINERALS COMPANY, L.P.

as Purchaser

Dated as of November 22, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

 

Certain Definitions

     1  

Section 1.2

 

Interpretation

     21  

ARTICLE 2 PURCHASE AND SALE

     22  

Section 2.1

 

Purchase and Sale

     22  

Section 2.2

 

Purchase Price

     22  

Section 2.3

 

Deposit

     22  

Section 2.4

 

Adjustments to Unadjusted Purchase Price

     23  

Section 2.5

 

Closing Payment and Post-Closing Adjustments

     24  

Section 2.6

 

Adjustment Procedures

     26  

Section 2.7

 

Allocation of Purchase Price

     26  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF EACH SELLER

     27  

Section 3.1

 

Existence and Qualification

     27  

Section 3.2

 

Power

     27  

Section 3.3

 

Authorization and Enforceability

     27  

Section 3.4

 

No Conflicts or Breach

     28  

Section 3.5

 

Ownership of Subject Securities

     28  

Section 3.6

 

The Samedan Group

     28  

Section 3.7

 

Bankruptcy

     30  

Section 3.8

 

Litigation

     30  

Section 3.9

 

Labor and Employee Benefits

     30  

Section 3.10

 

Bank Accounts

     30  

Section 3.11

 

Books and Records

     31  

Section 3.12

 

Asset Seller Taxes

     31  

Section 3.13

 

Samedan Group Taxes

     31  

Section 3.14

 

Contracts

     32  

Section 3.15

 

Consents and Preferential Purchase Rights

     32  

Section 3.16

 

Environmental Matters

     32  

Section 3.17

 

No Cost-Bearing Interests

     32  

Section 3.18

 

Compliance with Law

     33  

Section 3.19

 

Special Warranty (Samedan Group)

     33  

Section 3.20

 

No Indebtedness

     33  

Section 3.21

 

Absence of Certain Changes and Liabilities

     33  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER

     33  

Section 4.1

 

Existence and Qualification

     33  

Section 4.2

 

Power

     33  

Section 4.3

 

Authorization and Enforceability

     34  

Section 4.4

 

No Conflicts

     34  

Section 4.5

 

Consents, Approvals or Waivers

     34  

Section 4.6

 

Defense Production Act

     34  

Section 4.7

 

Litigation

     34  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 4.8

 

Bankruptcy

     34  

Section 4.9

 

Financing

     34  

Section 4.10

 

Investment Intent

     35  

Section 4.11

 

Qualification

     35  

Section 4.12

 

Independent Evaluation

     35  

ARTICLE 5 DISCLAIMERS AND ACKNOWLEDGEMENTS

     35  

Section 5.1

 

General Disclaimer of Title Warranties and Representations

     35  

Section 5.2

 

Special Warranties

     36  

Section 5.3

 

General Disclaimers

     36  

Section 5.4

 

Environmental Disclaimers

     37  

Section 5.5

 

Calculations, Reporting, and Payments

     38  

Section 5.6

 

Changes in Prices; Well Events

     39  

Section 5.7

 

Limited Duties

     39  

Section 5.8

 

Conspicuousness

     39  

ARTICLE 6 COVENANTS OF THE PARTIES

     40  

Section 6.1

 

Access

     40  

Section 6.2

 

Operation of Business

     41  

Section 6.3

 

Closing Efforts and Further Assurances

     42  

Section 6.4

 

Notifications

     42  

Section 6.5

 

Amendment of Disclosure Schedules

     42  

Section 6.6

 

Liability for Brokers’ Fees

     43  

Section 6.7

 

Bulk Sales Laws

     43  

Section 6.8

 

Press Releases

     43  

Section 6.9

 

Expenses; Filings, Certain Governmental Approvals; and Removal of Names

     44  

Section 6.10

 

Records

     44  

Section 6.11

 

Non-Solicitation

     45  

Section 6.12

 

Change of Name; Removal of Name

     45  

Section 6.13

 

Obligations Regarding Comin and Temin

     45  

Section 6.14

 

Preferential Right to Purchase

     45  

Section 6.15

 

Required Consents

     46  

Section 6.16

 

Requested Financial Information

     46  

ARTICLE 7 CONDITIONS TO CLOSING

     47  

Section 7.1

 

Conditions of Sellers to Closing

     47  

Section 7.2

 

Conditions of Purchaser to Closing

     48  

ARTICLE 8 CLOSING

     49  

Section 8.1

 

Time and Place of Closing

     49  

Section 8.2

 

Obligations of Sellers at Closing

     49  

Section 8.3

 

Obligations of Purchaser at Closing

     50  

ARTICLE 9 TAX MATTERS

     50  

Section 9.1

 

Asset Taxes

     50  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 9.2

 

Transfer Taxes and Recording Fees

     52  

Section 9.3

 

Cooperation

     52  

Section 9.4

 

Tax Returns

     52  

ARTICLE 10 TERMINATION

     53  

Section 10.1

 

Termination

     53  

Section 10.2

 

Effect of Termination

     53  

ARTICLE 11 INDEMNIFICATION; LIMITATIONS

     54  

Section 11.1

 

Assumption

     54  

Section 11.2

 

Sellers’ Indemnification Rights

     54  

Section 11.3

 

Purchaser’s Indemnification Rights

     55  

Section 11.4

 

Survival; Limitation on Actions

     55  

Section 11.5

 

Exclusive Remedy and Certain Limitations

     57  

Section 11.6

 

Indemnification Actions

     60  

Section 11.7

 

Express Negligence/Conspicuous Manner

     62  

ARTICLE 12 MISCELLANEOUS

     63  

Section 12.1

 

Notices

     63  

Section 12.2

 

Governing Law

     64  

Section 12.3

 

Venue and Waiver of Jury Trial

     64  

Section 12.4

 

Headings and Construction

     64  

Section 12.5

 

Waivers

     65  

Section 12.6

 

Severability

     65  

Section 12.7

 

Assignment

     65  

Section 12.8

 

Entire Agreement

     66  

Section 12.9

 

Amendment

     66  

Section 12.10

 

No Third-Person Beneficiaries

     66  

Section 12.11

 

Limitation on Damages

     66  

Section 12.12

 

Deceptive Trade Practices Act

     66  

Section 12.13

 

Time of the Essence; Calculation of Time

     67  

Section 12.14

 

Counterparts

     67  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS:   

Exhibit A

   Assets

Exhibit A-1

   Fee Mineral Interests; Allocated Values

Exhibit A-2

   Overriding Royalty Interests; Allocated Values

Exhibit B

   Form of Subject Securities Assignment

Exhibit C

   Forms of Asset Conveyances

Exhibit C-1

   Form of Recordable Asset Conveyance

Exhibit C-2

   Form of Omnibus Asset Conveyance

Exhibit D

   Form of Affidavit of Non-Foreign Status

Exhibit E

   Form of Letter in Lieu of Transfer Orders SCHEDULES:   

Schedule 1.1(a)

   Subject Securities

Schedule 1.1(b)

   Base NRI

Schedule 1.1(c)

   Leases

Schedule 1.1(d)

   Wells; Allocated Values

Schedule 1.1(e)

   Covered Counties

Schedule 1.2

   Excluded Assets

Schedule 1.3

   Knowledge Persons

Schedule 3.4

   Conflicts

Schedule 3.6(a)

   Capitalization of Samedan Securities

Schedule 3.6(b)

   Capitalization of Samedan Subsidiaries’ Securities

Schedule 3.6(c)

   Samedan’s Ownership of Samedan Subsidiaries’ Securities

Schedule 3.8

   Litigation

Schedule 3.10

   Bank Accounts

Schedule 3.12

   Asset Sellers Taxes

Schedule 3.14(a)

   Material Contracts

Schedule 3.14(b)

   Certain Material Contract Matters

Schedule 6.2

   Operation of Business

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), is dated as of November 22,
2017 (“Execution Date”), by and among Noble Energy, Inc., a Delaware corporation
(“Noble”), Noble Energy Wyco, LLC, a Delaware limited liability company
(“Wyco”), and Rosetta Resources Operating LP, a Delaware limited partnership
(“Rosetta” and together with Noble, and Wyco, each individually an “Asset
Seller” and collectively, the “Asset Sellers”), Noble Energy US Holdings, LLC, a
Delaware limited liability company (“Noble Holdings” and together with the Asset
Sellers, each individually a “Seller” and collectively, the “Sellers”), and
Black Stone Minerals Company, L.P., a Delaware limited partnership
(“Purchaser”). Each Seller and Purchaser are sometimes referred to individually
as a “Party” and collectively as the “Parties.”

WHEREAS, Asset Sellers desire to sell, and Purchaser desires to purchase, all of
their respective right, title and interest in and to certain fee mineral
interests and other non-cost-bearing royalty interests more fully defined and
described as “Asset Seller Assets” herein.

WHEREAS, Noble Holdings desires to sell, and Purchaser desires to purchase, one
hundred percent (100%) of the issued and outstanding Securities (the “Subject
Securities”) of Samedan Royalty, LLC, a Delaware limited liability company
(“Samedan”), which such Subject Securities are more fully described on Schedule
1.1(a).

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions, and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. As used herein:

“AAA” means the American Arbitration Association.

“AAA Rules” means the Commercial Arbitration Rules and Mediation Procedures of
the AAA.

“Accounting Principles” is defined in Section 2.6(a).

“Accounting Referee” is defined in Section 2.5(b).

“Adjusted Purchase Price” is defined in Section 2.2.

“Administrative Costs” means those costs, fees and expenses incurred by any
member of the Samedan Group in connection with the services required to be
performed by such member of the Samedan Group or on behalf of any other member
of the Samedan Group pursuant to the Comin Co-Ownership Agreement or the Temin
Co-Ownership Agreement.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person, with control in such context meaning the ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement, or otherwise; provided, however,
prior to Closing the members of the Samedan Group shall be deemed Affiliates of
Sellers and after Closing the members of the Samedan Group shall be deemed
Affiliates of Purchaser.

“Agreement” is defined in the introductory paragraph hereof.

“Allocated Value” means, with respect to each applicable Fee Mineral Interest,
Overriding Royalty Interest and Well identified on Exhibit A-1, Exhibit A-2 or
Schedule 1.1(d), as applicable, the portion of the Unadjusted Purchase Price
allocated on Exhibit A-1, Exhibit A-2 or Schedule 1.1(d) to such Fee Mineral
Interest, Overriding Royalty Interest and Well.

“Allocation” is defined in Section 2.7(b).

“Asset Conveyances” is defined in Section 8.2(c).

“Asset Seller Assets” means the Asset Sellers aggregate right, title, and
interest in and to the following (but reserving and expressly excluding from the
“Assets” any and all Excluded Assets):

(a) all fee minerals, mineral servitudes, non-participating royalty interests,
lessor royalties and other lessor rights under any oil and gas leases (including
reversionary rights and rights to bonus, delay rentals and other payments),
appurtenant surface rights with respect to the foregoing interests, executive
rights and any other similar interests in, or rights to produce, Hydrocarbons
and minerals in place (i) applicable to any lands located in the applicable
Covered County and/or (ii) described on Exhibit A-1 (collectively, the “Fee
Mineral Interests”);

(b) all Hydrocarbon overriding royalties, net profit interests and production
payments, in each case INSOFAR and ONLY INSOFAR as such interests were, prior to
the Effective Time, expressly reserved from or conveyed out of the Leases
(i) applicable to any lands located in the applicable Covered County and/or
(ii) described on Exhibit A-2 (the “Overriding Royalty Interests” and
collectively with the Fee Mineral Interests and Surface Interests, the “Mineral
Interests”);

(c) any surface interests that constitute Texas Relinquishment Act Lands under
Tex. Nat. Res. Code §53.61-53.081 that are part of or are associated with any
Fee Mineral Interests (such interests, the “Surface Interests”);

(d) all Hydrocarbons in, on, under, or that may be attributable to the ownership
of the Mineral Interests on or after the Effective Time, and the Mineral
Proceeds with respect to such Hydrocarbons and Mineral Interests;

(e) all claims, accounts receivable, notes receivable, tax credits, refunds,
rebates and liens and security interests in favor of Asset Sellers, in each
case, with respect to the Mineral Interests and attributable to or arising from
periods of time on or after the Effective Time; and

 

-2-



--------------------------------------------------------------------------------

(f) subject to Section 6.10, (i) originals of the Records which relate solely to
the Assets and (ii) the non-assignable, non-exclusive license and right to make
and own copies of the Records which relate to both the Assets and any Excluded
Asset.

“Asset Sellers” is defined in the recitals.

“Asset Taxes” means Property Taxes and Severance Taxes.

“Assets” means, collectively, the Asset Seller Assets and the Samedan Assets.

“Assumed Obligations” is defined in Section 11.1.

“Base NRI” means the product of (a) the applicable Net Revenue Interest
percentage set forth on Schedule 1.1(b) for the applicable Fee Mineral Interest
multiplied by (b) the Undivided Interest in such Fee Mineral Interest; provided,
however, if such Undivided Interest varies as to different areas within any
parcel or tract constituting such Fee Mineral Interest, a separate calculation
shall be performed with respect to each such area.

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banks are closed for business in Houston, Texas.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.

“Claim Notice” is defined in Section 11.6(b).

“Closing” is defined in Section 8.1.

“Closing Date” is defined in Section 8.1.

“Closing Payment” means the amount of cash consideration payable by Purchaser to
Sellers at the Closing, which shall be an amount equal to the remainder of
(a) the estimate of the Adjusted Purchase Price determined in accordance with
Section 2.5(a) minus (b) the Deposit.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Comin” means Comin 1989 Partnership LLLP, an Oklahoma limited liability limited
partnership.

“Comin Co-Ownership Agreement” means that certain Co-Ownership Agreement dated
as of December 31, 2014, between Comin and those certain co-owners listed
therein whereby Comin was appointed by such co-owners to manage the mineral
interests owned by such co-owners.

“Comin-Temin” means Comin-Temin LLC, an Oklahoma limited liability company.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
as of October 16, 2017, by and between Noble and Black Stone Minerals Company,
L.P., as amended from time to time.

 

-3-



--------------------------------------------------------------------------------

“Consent” means any consent, approval, authorizations, or permit of, or filing
with or notification to, any Governmental Authorities or any other Person which
are required to be obtained, made, or complied with, for, or in connection with,
the sale, assignment, or transfer of any Asset Seller Assets or the Subject
Securities in connection with the transactions contemplated hereunder.

“Contracts” means all contracts, agreements, and instruments that are binding on
any of the Mineral Interests or the Samedan Group or that relate to the
ownership of the Mineral Interests (but only to the extent applicable to the
Mineral Interests) or the Samedan Group, but excluding any contracts,
agreements, and instruments included within the definition of “Excluded Assets,”
any Leases, division orders, pooling agreement and/or any instruments
constituting any Seller’s chain of title to the Assets.

“Co-Ownership Agreements” means the Comin Co-Ownership Agreement and the Temin
Co-Ownership Agreement.

“Covered County” means the counties described on Schedule 1.1(e).

“Customary Consent” means any Consent that is not required prior to, or is
customarily obtained after, the assignment of any of the applicable interests,
assets, properties, or interests included in the Asset Seller Assets or the
Subject Securities.

“Cut-Off Date” means the date of the final settlement and determination of the
Adjusted Purchase Price in accordance with Section 2.6.

“Damages” means the amount of any actual loss, cost, costs of settlement (but
only to the extent the Indemnified Person complied with the terms of
Section 11.6), damage, expense, claim, award, or judgment incurred or suffered
by any Indemnified Person arising out of or resulting from the indemnified
matter, whether attributable to personal injury or death, property damage,
contract claims, torts, or otherwise, including reasonable fees and expenses of
attorneys, consultants, accountants, or other agents and experts reasonably
incident to matters indemnified against, and the costs of investigation or
monitoring of such matters, and the costs of enforcement of the indemnity;
provided, however, that “Damages” shall not include (a) any Taxes that may be
assessed on payments under Article 11, (b) loss of profits, whether actual or
consequential, or other consequential damages suffered by the Party (whether on
its own behalf or on behalf of any member of the Seller Group or Purchaser
Group, as applicable) claiming indemnification, or any punitive damages (other
than loss of profits, consequential damages, or punitive damages suffered by any
Third Party for which responsibility is allocated among the Parties), or (c) any
diminution of value or increase in liability, loss, cost, expense, claim, award,
or judgment to the extent such increase is caused by the actions or omissions of
the applicable Indemnified Person after the Closing Date.

“Defect Amount” means the diminution of value of the Assets attributable to any
breach of Section 3.19 or the special warranty of Defensible Title in the Asset
Conveyances that actually burdens, encumbers or affects Mineral Interests or
Wells and shall be determined as follows:

(a) if Purchaser and Sellers agree on the Defect Amount as to a Mineral
Interest, that amount shall be the Defect Amount;

 

-4-



--------------------------------------------------------------------------------

(b) with respect to a Lien which is liquidated in amount, then the Defect Amount
with respect to such Mineral Interest shall be the amount necessary to be paid
to remove such Lien from the affected Asset;

(c) with respect to any Well, representing a negative discrepancy between
(x) the actual Net Revenue Interest for such Well and (y) the “Net Revenue
Interest” percentage stated on Schedule 1.1(d) under the column titled “Net to
Noble NRI” for such Well, the Defect Amount shall be equal to the product of
(i) the Allocated Value of such Well multiplied by (ii) a fraction, the
numerator of which is (A) the remainder of (1) the “Net Revenue Interest”
percentage stated on Schedule 1.1(d) under the column titled “Net to Noble NRI”
for such Well minus (2) the actual Net Revenue Interest as to such Well, and the
denominator of which is the “Net Revenue Interest” percentage stated on Schedule
1.1(d) under the column titled “Net to Noble NRI” for such Well;

(d) with respect to any Fee Mineral Interest representing a negative discrepancy
between (A) the actual Net Revenue Interest for any such Fee Mineral Interests
and (B) the “Net Revenue Interest” percentage stated on Schedule 1.1(c) under
the column titled “Net to Noble NRI” for such Fee Mineral Interest, the Defect
Amount for such Fee Mineral Interest shall be equal to (1) the product of the
Net Mineral Acre Price thereof, multiplied by (2) the number of Net Fee Mineral
Acres of such Fee Mineral Interest multiplied by (3) a fraction, the numerator
of which is (x) the remainder of (I) either the Net Revenue Interest stated in
Schedule 1.1(c) under the column titled “Net to Noble NRI” for such Fee Mineral
Interest, or, with respect to a Fee Mineral Interest for which a Lease is not
identified on Schedule 1.1(c) as burdening such Fee Mineral Interest, the Base
NRI for such Fee Mineral Interest minus (II) the actual Net Revenue Interest for
such Fee Mineral Interest and the denominator of which is (y) either the Net
Revenue Interest stated in Schedule 1.1(c) under the column titled “Net to Noble
NRI” for such Fee Mineral Interest, or, with respect to a Fee Mineral Interest
for which a Lease is not identified on Schedule 1.1(c) as burdening such Fee
Mineral Interest, the Base NRI for such Fee Mineral Interest; provided that if
the negative discrepancy does not affect the “Net Revenue Interest” percentage
stated on Schedule 1.1(c) under the column titled “Net to Noble NRI” for such
Fee Mineral Interest throughout its entire productive life, the Defect Amount
determined under this clause (d) shall be reduced to take into account the
applicable time period only;

(e) with respect to a reduction in the number of Net Fee Mineral Acres as to any
Fee Mineral Interest (or portion thereof), the Defect Amount for such Fee
Mineral Interest (or portion thereof) shall be equal to the product of (1) the
Net Mineral Acre Price allocated to such Fee Mineral Interest multiplied by
(2) the remainder of (x) the number of Net Fee Mineral Acres purported to be
included in such Fee Mineral Interest as set forth on Exhibit A-1 under the
column titled “Net Acres” minus (y) the actual number of Net Fee Mineral Acres
included in such Fee Mineral Interest;

(f) with respect to an obligation, encumbrance, burden, or charge upon or other
defect in title to the affected Mineral Interests and/or Wells of a type not
described in clause (a) through clause (e), the Defect Amount for each such
Mineral Interest and Well shall be determined by taking into account the
Allocated Value of the Mineral Interest and/or Well so affected, the portion of
Sellers’ interest in the Mineral Interest or Well affected, the legal effect of
the potential present value economic effect over the life of the affected
Mineral Interest or Well, the values placed by Purchaser and Sellers, and such
other factors as are necessary to make an evaluation and determination of such
value;

 

-5-



--------------------------------------------------------------------------------

(g) the Defect Amount shall be determined without duplication of any costs or
losses included in another Defect Amount hereunder; and

notwithstanding anything to the contrary in this Agreement, the aggregate
adjustment to the Unadjusted Purchase Price for all Defect Amounts with respect
to each Asset shall not exceed the Allocated Value of such Asset.

“Defensible Title” means that aggregate record or beneficial title of the Asset
Sellers and/or the Samedan Group in and to any Mineral Interest (including such
Mineral Interests allocated to any Well) which, as of the Closing Date and
subject to and except for Permitted Encumbrances:

(a) as to each Mineral Interest listed on Exhibit A-1 or Exhibit A-2 entitles:

(i) the Asset Sellers to receive a Net Revenue Interest (1) in the case of any
Fee Mineral Interest (or portion thereof) that such Asset Seller identified on
Exhibit A-1 as holding an interest therein, not less than the Net Revenue
Interest percentage shown for such Fee Mineral Interest (or portion thereof) in
Schedule 1.1(c) under the column titled “Net to Noble NRI” and (2) in the case
of any Well (or portion thereof) that such Asset Seller identified on Schedule
1.1(d) as holding an interest therein, not less than the Net Revenue Interest
shown for such Well (or portion thereof) in Schedule 1.1(d) under the column
titled “Net to Noble NRI” for the productive life of the Well; and

(ii) the Samedan Group to receive a Net Revenue Interest (x) in the case of any
Fee Mineral Interest (or portion thereof) that any such member of the Samedan
Group identified on Exhibit A-1 as holding an interest therein, not less than
the Net Revenue Interest percentage shown for such Fee Mineral Interest (or
portion thereof) in Schedule 1.1(c) under the column titled “Net to Noble NRI”
and (y) in the case of any Well (or portion thereof) that any such member of the
Samedan Group identified in Schedule 1.1(d) as holding an interest therein, not
less than the Net Revenue Interest shown for such Well (or portion thereof) in
Schedule 1.1(d) set forth in the column titled “Net to Noble NRI” for the
productive life of the Well,

and in any case, except, in each case of subsections (1), (2), (x) and (y) of
this subsection (i), (i) any decreases with respect to any Overriding Royalty
Interest, in connection with those operations in which a Third Party owner may
elect after the Closing Date to be a non-consenting co-owner, (ii) any decreases
resulting from reversion of interest to a Third Party owner with respect to
operations in which other owners elect, after the Closing Date, not to consent,
(iii) any decreases resulting from the existence, establishment or amendment of
pools or units after the Closing Date by Third Party owners, (iv) any decreases
required to allow joint owners to make up past underproduction or pipelines to
make up past under deliveries, or (v) any exceptions as to any applicable
depths, formations or horizons or any decreases, in each case, as expressly
stated or identified in Exhibit A-1, Exhibit A-2, or Schedule 1.1(d);

 

-6-



--------------------------------------------------------------------------------

(b) as to each Fee Mineral Interest listed on Exhibit A-1, entitles:

(i) the Asset Sellers to the number of Net Fee Mineral Acres in and to such Fee
Mineral Interest (or portion thereof) that such Asset Seller identified on
Exhibit A-1 as holding an interest therein as set forth on Exhibit A-1 under the
column titled “Net Acres”; and

(ii) the Samedan Group to the number of Net Fee Mineral Acres in and to such Fee
Mineral Interest (or portion thereof) that any such member of the Samedan Group
identified on Exhibit A-1 as holding an interest therein as set forth on Exhibit
A-1 under the column titled “Net Acres”,

in each case of (i) and (ii) subject to any exceptions as to any applicable
depths, formations or horizons or any decreases, in each case, as expressly
stated or identified in Exhibit A-1; and

(c) is free and clear of Liens other than Permitted Encumbrances.

“Deposit” is defined in Section 2.3(a).

“Direct Claim” is defined in Section 11.6(g).

“Disclosure Schedules” means Exhibit A-1, Exhibit A-2 and the aggregate of all
schedules that set forth exceptions, disclosures, or otherwise relate to, or are
referenced in, any of the representations or warranties of Sellers set forth in
Article 3.

“Dispute” is defined in Section 12.3(a).

“DTPA” is defined in Section 12.12.

“Effective Time” means 12:01 a.m. Central Standard Time, on July 1, 2017.

“Effective Time Working Capital” means the positive or negative amount of the
remainder of (a) the Working Capital Assets minus (b) the Working Capital
Liabilities.

“Environmental Laws” means, as the same have been amended to the Execution Date,
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; Louisiana
Mineral Code Article 22 (La. R.S. 31:22); and the Safe Drinking Water Act, 42
U.S.C. §§ 300f through 300j, in each case as amended in effect as of the
Execution Date, and all similar Laws in effect as of the Execution Date of any
Governmental Authority having jurisdiction over the property in question
addressing (i) pollution or pollution control; (ii) protection of natural
resources, the environment or biological resources; or (iii) the disposal or
release or threat of release of hazardous substances.

 

-7-



--------------------------------------------------------------------------------

“Environmental Liabilities” means any and all Damages, remediation obligations,
liabilities, environmental response costs, costs to cure, cost to investigate or
monitor, restoration costs, costs of remediation or removal, settlements,
penalties, fines, and attorneys’ and consultants fees and expenses arising out
of or related to any violations or non-compliance with any Environmental Laws,
including any contribution obligation under CERCLA or any other Environmental
Law or matters incurred or imposed pursuant to any claim or cause of action by a
Governmental Authority or other Person, attributable to any violation or any
failure to comply with Environmental Laws, any release of hazardous substances
or any other environmental condition with respect to the ownership or operation
of Assets or the Leases.

“Excluded Assets” means:

(a) all right, title, and interest to the properties and assets (i) set forth on
Schedule 1.2 or (ii) not included or specifically described in the definition of
“Asset Seller Assets”;

(b) except for those interests owned by Comin and/or Temin, any interests in any
Leases, SAVE and EXCEPT those interests held by Sellers as lessors and any and
all Hydrocarbon overriding royalties, net profit interests, production payments,
in each case INSOFAR and ONLY INSOFAR as such interests were, prior to the
Effective Time, expressly reserved from or conveyed out of the Leases described
on Exhibit A-2;

(c) except for those interests owned by Comin and/or Temin, any assets,
properties, royalties or interests of any kind (including real property
interests or Hydrocarbon interests or lease) located in (i) Reeves County and
Ward County, Texas and (ii) Adams County, Arapahoe County, Boulder County,
Broomfield County, Elbert County, Morgan County and Weld County, Colorado;

(d) the Excluded Records;

(e) the Subject Marks;

(f) all trade credits, all accounts, receivables, and all other proceeds,
income, or revenues attributable to the Asset Seller Assets with respect to any
period of time prior to the Effective Time;

(g) all indemnity rights, rights under any Contracts, and all claims of any
Seller or any Affiliate of such Seller against any Third Party to the extent
related or attributable to, periods on or prior to the Effective Time (including
claims for adjustments or refunds) or for which such Seller is liable for
payment or required to indemnify Purchaser under Section 9.1 or Article 11 (in
each case whether or not such claims are pending or threatened as of the
Execution Date or the Closing Date);

(h) all of Sellers’ proprietary computer software, patents, trade secrets,
copyrights, logos, trademarks, trade names, and other intellectual property;

(i) all proceeds of Hydrocarbons produced and sold from the Asset Seller Assets
with respect to all periods prior to the Effective Time (except proceeds from
such Hydrocarbons for which the Unadjusted Purchase Price is adjusted under
Section 2.4(b));

 

-8-



--------------------------------------------------------------------------------

(j) any and all claims of any Seller for refunds of, credits attributable to,
loss carryforwards with respect to, or similar Tax assets, together with any
interest thereon, relating to (i) Asset Taxes attributable to any period (or
portion thereof) ending prior to the Effective Time, (ii) Income Taxes,
(iii) Taxes attributable to the Excluded Assets, and (iv) any other Taxes
relating to the ownership or operation of the Asset Seller Assets or the
production of Hydrocarbons or the receipt of proceeds therefrom that are
attributable to any period (or portion thereof) ending prior to the Effective
Time;

(k) all claims, rights, and interests of any Seller or Affiliates of such Seller
(i) under any policy or agreement of insurance or indemnity agreement, or
(ii) under any bond or security instrument; and

(l) Hedging Transactions.

“Excluded Records” means any and all:

(a) originals of the Records that relate to both the Assets and any Excluded
Assets (subject to Purchaser’s right under Section 6.10 to copy such Records);

(b) copies of any records and information that Purchaser is entitled to copy
hereunder (including under Section 6.10);

(c) except for such records with respect to the Samedan Group, corporate,
financial, Income Tax, and legal data and Records of any Seller that relate
primarily to any Seller’s business generally (whether or not relating to the
Assets or Excluded Assets), or to businesses of any Seller and any Affiliate of
any Seller other than the exploration and production of Hydrocarbons;

(d) data, software, and records to the extent disclosure or transfer is
restricted, prohibited, or subjected to payment of a fee, penalty, or other
consideration by any license agreement or other agreement with a Person other
than Affiliates of any Seller, or by applicable Law, and for which no consent to
transfer has been received or for which Purchaser has not agreed in writing to
pay such fee, penalty, or other consideration, as applicable;

(e) legal records and legal files of any Seller, including all work product of
and attorney-client communications with any Seller’s legal counsel or any other
documents or instruments that may be protected by an attorney-client privilege,
but excluding any title opinions covering the Assets;

(f) data, correspondence, materials, documents, descriptions, and records
relating to the auction, marketing, sales negotiation, or sale of any Seller or
any of the Assets, including the existence or identities of any prospective
inquirers, bidders, or prospective purchasers of any of the Assets, any bids
received from and records of negotiations with any such prospective purchasers
and any analyses of such bids by any Person;

(g) all employee and personnel files;

 

-9-



--------------------------------------------------------------------------------

(h) any reserve reports, valuations, and estimates of any quantities of
Hydrocarbons or the valuation thereof with respect to the Assets, and any
Hydrocarbon or other pricing assumptions, forward Hydrocarbon or other pricing
estimates, Hydrocarbon or other price decks, or Hydrocarbon or other pricing
studies related thereto, in each case whether prepared by any Seller, its
Affiliates, or any Third Parties;

(i) all data, core, and fluid samples and other engineering, geological, or
geophysical studies (including seismic data, studies, and information), all
proprietary or confidential geologic, seismic, geophysical, and interpretative
data and analyses, including any and all interpretations of any of the foregoing
and other similar information and records, in each case relating to the Assets;

(j) all “virtual courthouses”, maps, title files, acquisition target lists,
landowner lists and similar land and title files of any Seller or its
Affiliates, all of their respective use arrangements with title abstract
facilities (in each case other than title opinions and other title records
expressly relating to the Assets);

(k) data and records to the extent relating to the other Excluded Assets; and

(l) all emails or any similar electronic files.

“Execution Date” is defined in the introductory paragraph hereof.

“Fee Mineral Interests” is defined in subsection (a) of the definition of “Asset
Seller Assets.”

“Fundamental Representations” means the representations and warranties of
Sellers set forth in Section 3.1, Section 3.2, Section 3.3, Section 3.4,
Section 3.5, Section 3.6(a) through 3.6(d), Section 3.6(h), Section 3.12,
Section 3.13 and Section 3.20.

“Governing Documents” means, as to any Person, such Person’s Certificate of
Incorporation, Certificate of Formation, Certificate of Limited Partnership,
Bylaws, Limited Liability Company Agreement, Limited Partnership Agreement and
any other organizational or governing document, as applicable, including, with
respect to the members of the Samedan Group.

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official, or other instrumentality of the United States, any
foreign country, or any domestic or foreign state, county, city, tribal,
quasi-governmental entity, or other political subdivision or authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, regulatory, or taxing authority or power.

“Hedging Transaction” means any futures, swap, collar, put, call, floor, cap,
option or other contract that is intended to benefit from, related to or reduce
or eliminate the risk of fluctuations in the price of commodities, including
Hydrocarbons or securities, interest rates, currencies or securities.

 

-10-



--------------------------------------------------------------------------------

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not such item is in liquid or gaseous form),
or any combination thereof, and any minerals (whether in liquid or gaseous form)
produced in association therewith, including all crude oil, gas, casinghead gas,
condensate, natural gas liquids, and other gaseous or liquid hydrocarbons
(including ethane, propane, iso-butane, nor-butane, gasoline, and scrubber
liquids) of any type and chemical composition.

“Income Taxes” means (i) all Taxes based upon, measured by, or calculated with
respect to gross or net income, gross or net receipts or profits (including
franchise Taxes and any capital gains, alternative minimum, and net worth Taxes,
but excluding ad valorem, property, excise, severance, production, sales, use,
real or personal property transfer or other similar Taxes), (ii) Taxes based
upon, measured by, or calculated with respect to multiple bases (including
corporate franchise, doing business or occupation Taxes) if one or more of the
bases upon which such Tax may be based, measured by, or calculated with respect
to is included in clause (i) above, or (iii) withholding Taxes measured with
reference to or as a substitute for any Tax included in clauses (i) or (ii)
above.

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, late charges, expenses, overdrafts and
penalties with respect thereto (including those as may be due upon or as a
result of Closing), whether short-term or long-term, and whether secured or
unsecured, or with respect to deposits or advances of any kind (other than
deposits and advances of any Person relating to the purchase of products or
services from the members of the Samedan Group in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or debt securities, (c) all obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or bankers’ acceptances or similar instruments, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
guarantees, whether direct or indirect, by such Person of indebtedness of others
or indebtedness of any other Person secured by any assets of such Person,
(f) all net cash payment obligations under Hedging Transactions that will be
payable upon termination thereof (assuming they were terminated as of such
date); (g) all capital lease obligations of such Person; (h) all unfunded
obligations for deferred compensation (including arising from an employee
benefit plan) for any officer, director or employee of such Person; (i) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), and (j) all other obligations of a Person which would be required
to be shown as indebtedness on a balance sheet of such Person prepared in
accordance with the Accounting Principles.

“Indemnified Person” is defined in Section 11.6(a).

“Indemnifying Party” is defined in Section 11.6(a).

“Indemnity Threshold” means an amount equal to One Hundred Thousand Dollars
($100,000.00).

 

-11-



--------------------------------------------------------------------------------

“Knowledge” means, with respect to Sellers, the actual conscious knowledge,
without any duty or obligation of investigation or inquiry, of only those
Persons named on Schedule 1.3.

“Laws” means all laws, statutes, rules, regulations, ordinances, orders,
decrees, requirements, judgments, and codes of Governmental Authorities.

“Leases” means any Hydrocarbon lease (a) burdening the Fee Mineral Interests or
(b) that constitutes any Overriding Royalty Interest or from which any
Overriding Royalty Interest derived, with such Leases set forth on Schedule
1.1(c).

“Lien” means any lien, mortgage, pledge, collateral assignment, or security
interest, of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement) and any option, trust, or
other preferential arrangement having the practical effect of any of the
foregoing.

“Louisiana Assets” means any Asset applicable to lands located in the State of
Louisiana.

“Material Adverse Effect” means any event, change, or circumstance that has a
material adverse effect on (a) the ownership, operation, or financial condition
of the Assets as currently operated as of the Execution Date or (b) the
performance of Sellers’ obligations and covenants hereunder that are to be
performed at Closing; provided, however, that “Material Adverse Effect” shall
not include material adverse effects resulting from (i) general changes in
Hydrocarbon prices; (ii) changes in condition or developments generally
applicable to the oil and gas industry in the United States or any area or areas
where the Assets are located; (iii) economic, financial, credit, or political
conditions and general changes in markets; (iv) changes in condition or
developments generally applicable to the oil and gas industry in any area or
areas where the Assets are located; (v) acts of God, including hurricanes and
storms; (vi) acts or failures to act of Governmental Authorities; (vii) civil
unrest or similar disorder, terrorist acts or any outbreak of hostilities, or
war; (viii) any reclassification or recalculation of reserves in the ordinary
course of business; (ix) changes in Laws or the Accounting Principles;
(x) effects or changes that are cured or no longer exist by the earlier of the
Closing and the termination of this Agreement pursuant to Article 10; (xi) any
effect resulting from any action taken by Purchaser or any Affiliate of
Purchaser, other than those expressly permitted in accordance with the terms of
this Agreement; (xii) any effect resulting from any action taken by any Seller
or any Affiliate of such Seller with Purchaser’s written consent; (xiii) natural
declines in well performance; (xiv) any changes resulting from entering into
this Agreement or the announcement of the transactions contemplated hereby or
the performance of the covenants set forth in Article 6 hereof, or (xv) any
matters, facts, or disclosures set forth in the Disclosure Schedules.

“Material Contract” means,

(a) to the extent binding on the Mineral Interests (or Purchaser’s ownership
thereof after Closing) or any member of the Samedan Group, any Contract:

(i) that can reasonably be expected to result in gross revenue per fiscal year
in excess of One Hundred Thousand Dollars ($100,000.00),

 

-12-



--------------------------------------------------------------------------------

(ii) that can be reasonably be expected to result in expenditures per fiscal
year in excess of One Hundred Thousand Dollars ($100,000.00), or

(iii) to sell, exchange, or otherwise dispose of all or any part of the Assets
or after Execution Date;

(b) any of the following Contracts that any member of the Samedan Group is party
to:

(i) Contracts with any Affiliate of any Seller (other than that will not be
terminated on or prior to Closing),

(ii) Contracts containing any area of mutual interest agreements or similar
provisions or that provides for a limit on the ability of any member of the
Samedan Group to compete in any line of business or in any geographic area
during any period of time after the Closing,

(iii) Contracts the primary purpose of which is to indemnify another Person, or

(iv) any Contract evidencing Indebtedness, whether secured or unsecured,
including all loan agreements, line of credit agreements, indentures, mortgages,
promissory notes, agreements concerning long and short-term debt, together with
all security and

(c) the Co-Ownership Agreements.

“Mineral Interests” is defined in subsection (b) of the definition of “Asset
Seller Assets.”

“Mineral Proceeds” means: (a) amounts earned from the sale of Hydrocarbons
produced from or allocated or attributable to the Mineral Interests (net of any
applicable (i) Third Party Royalties, (ii) gathering, processing and
transportation costs paid in connection with sales of Hydrocarbons (unless the
terms of a Mineral Interest or underlying Lease prohibit the deduction of such
costs), and (iii) any costs or expenses that are deducted by the applicable
purchasers of production (unless the terms of a Mineral Interest or underlying
Lease prohibit the deduction of such costs)); and (b) any bonus payments, delay
rentals, lease extension payments, shut-in payments, and other amounts or income
earned with respect to the Assets.

“Net Fee Mineral Acre” means, as to each parcel or tract constituting a Fee
Mineral Interest, the product of (a) the number of surface acres of land that
are described in such parcel or tract (i.e. gross acres), multiplied by (b) the
Undivided Interests in the Fee Mineral Interest in the lands covered by such
parcel or tract (provided, however, if items (a) and (b) of this definition vary
as to different areas within any tracts or parcels constituting such Fee Mineral
Interest, a separate calculation shall be performed with respect to each such
area).

“Net Mineral Acre Price” means, with respect to each Fee Mineral Interest, the
value set forth in Exhibit A-1 for such Net Fee Mineral Acre included in such
Fee Mineral Interest.

 

-13-



--------------------------------------------------------------------------------

“Net Revenue Interest” means, with respect to any Mineral Interest, the
percentage interest in and to all production of Hydrocarbons saved, produced,
and sold from or allocated to such Mineral Interest, after giving effect to all
Third Party Royalties.

“Noble” is defined in the introductory paragraph hereof.

“Noble Holdings” is defined in the introductory paragraph hereof.

“Non-Fundamental Representations” means all representations and warranties of
Sellers set forth in Article 3 (including the corresponding representations and
warranties given in the certificates delivered by Sellers at Closing pursuant to
Section 8.2(g)), excepting and excluding any and all Fundamental
Representations.

“NORM” means naturally occurring radioactive material, radon gas, and asbestos.

“Notice” is defined in Section 12.1.

“Oil and Gas Property Taxes” is defined in Section 9.1(b)(i).

“Other Property Taxes” is defined in Section 9.1(b)(ii).

“Overriding Royalty Interests” is defined in subsection (b) of the definition of
“Asset Seller Assets.”

“Party” or “Parties” is defined in the introductory paragraph hereof.

“Permitted Encumbrances” means any or all of the following:

(a) all Third Party Royalties if the net cumulative effect of such burdens do
not, individually or in the aggregate, reduce Sellers’ Net Revenue Interest as
to each Mineral Interest or Well below that shown in Exhibit A-1, Exhibit A-2,
or Schedule 1.1(d) or reduce Sellers’ Net Fee Mineral Acres below that shown on
Exhibit A-1, as applicable, for such Mineral Interest or Well;

(b) the terms of any Contract or Lease, if the net cumulative effect of such
burdens do not, individually or in the aggregate, reduce Sellers’ Net Revenue
Interest in the applicable Mineral Interest or Well below that shown in Exhibit
A-1, Exhibit A-2, or Schedule 1.1(d) or reduce Sellers’ Net Fee Mineral Acres
below that shown on Exhibit A-1, as applicable, for such Mineral Interest or
Well;

(c) all (i) rights of first refusal, preferential purchase rights, and similar
rights with respect to the Assets, (ii) Consents; or (iii) consent requirements
and similar restrictions which, in each case, are not applicable to the sale of
the Assets contemplated by this Agreement;

(d) Liens created under the terms of any Leases, Contracts or other instruments,
Liens for Taxes, materialman’s Liens, warehouseman’s Liens, workman’s Liens,
carrier’s Liens, mechanic’s Liens, vendor’s Liens, repairman’s Liens, employee’s
Liens, contractor’s Liens, operator’s Liens, construction Liens, Liens pursuant
to any applicable federal or state securities Law, and other similar Liens
arising in the ordinary course of business that, in each case, secure amounts or
obligations not yet delinquent (including any amounts being withheld as provided
by Law), or if delinquent, and are being contested in good faith by appropriate
actions;

 

-14-



--------------------------------------------------------------------------------

(e) to the extent not triggered, rights of reassignment arising upon the
expiration or final intention to abandon or release any of the Assets;

(f) any easement, right of way, covenant, servitude, permit, surface lease,
condition, restriction, and other rights burdening the Assets for the purpose of
surface or subsurface operations, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, removal of timber, grazing, logging operations, canals,
ditches, reservoirs, and other like purposes, or for the joint or common use of
real estate, rights of way, facilities, and equipment, in each case, to the
extent recorded in the applicable Governmental Authority recording office as of
the Effective Time or that do not, individually or in the aggregate, reduce
Sellers’ Net Revenue Interest as to each Mineral Interest or Well below that
shown in Exhibit A-1, Exhibit A-2, or Schedule 1.1(d) or reduce Sellers’ Net Fee
Mineral Acres below that shown on Exhibit A-1, as applicable, for such Mineral
Interest or Well;

(g) all applicable Laws and rights reserved to or vested in any Governmental
Authorities (i) to control or regulate any of the Assets in any manner, (ii) to
assess Tax with respect to the Assets, the ownership, use or operation thereof,
or revenue, income, or capital gains with respect thereto, (iii) by the terms of
any right, power, franchise, grant, license, or permit, or by any provision of
Law, to terminate such right, power, franchise grant, license, or permit or to
purchase, condemn, expropriate, or recapture or to designate a purchaser of any
of the Assets, (iv) to use such property in a manner which does not materially
impair the use of such property for the purposes for which it is owned and
operated as of the Effective Time or (v) to enforce any obligations or duties
affecting the Assets to any Governmental Authority with respect to any
franchise, grant, license, or permit;

(h) rights of any common owner of any interest in any Mineral Interests or
Leases as tenants in common or through common ownership;

(i) delay or failure of any Governmental Authority to approve the assignment of
any Mineral Interest to any Seller or any predecessor in title to such Seller
unless such approval has been expressly denied or rejected in writing by such
Governmental Authority;

(j) calls on production under existing Contracts, provided that the holder of
such right must pay an index-based price for any production purchased by virtue
of such call on production;

(k) any other Liens, defects, burdens, or irregularities which are based on
(i) a lack of information in any Seller’s files, (ii) references to any document
if a copy of such document is not in any Seller’s files or of record or
(iii) the inability to locate an unrecorded instrument of which Purchaser has
constructive or inquiry notice by virtue of a reference to such unrecorded
instrument in a recorded instrument (or a reference to a further unrecorded
instrument in such unrecorded instrument), if no claim has been made under such
documents or unrecorded instruments within the last ten (10) years;

 

-15-



--------------------------------------------------------------------------------

(l) lack of (i) Contracts or rights for the transportation or processing of
Hydrocarbons produced from the Assets or (ii) any rights of way for gathering or
transportation pipelines or facilities that do not constitute any of the Assets
or (iii) in the case of a well or other operation that has not been commenced as
of the Closing Date, any permits, easements, rights of way, unit designations,
or production or drilling units not yet obtained, formed, or created;

(m) any Liens, defects, irregularities, or other matters (i) set forth or
described on Exhibit A-1, Exhibit A-2 or the Disclosure Schedules, (ii) that
Purchaser has knowledge of prior to the Execution Date, (iii) solely with
respect to Sellers’ special warranty of Defensible Title to the Mineral
Interests set forth in the Asset Conveyances, that Purchaser has knowledge of on
or prior to Closing, or (iv) which are expressly waived (or deemed to have been
waived), cured, assumed, or otherwise discharged at or prior to Closing;

(n) the terms and conditions of this Agreement and any agreement or instrument
that is required to be executed or delivered hereunder;

(o) as to any Overriding Royalty Interests, Liens created under deeds of trust,
mortgages and similar instruments by the lessor under a Lease covering the
lessor’s surface and mineral interests in the land covered thereby to the extent
(i) such mortgages, deeds of trust or similar instruments do not contain express
language that prohibits the lessors from entering into an oil and gas lease or
otherwise invalidates an oil and gas lease and (ii) no mortgagee or lienholder
of any such deeds of trust, mortgage, and similar instrument has, prior to the
Closing Date, initiated foreclosure or similar proceedings against the interest
of lessor in such Lease nor have Sellers received any written notice of default
under any such mortgage, deed of trust, or similar instrument; or

(p) lack of a division order or an operating agreement covering any Asset
(including portions of an Asset that were formerly within a unit but which have
been excluded from the unit as a result of a contraction of the unit) or failure
to obtain waivers of maintenance of uniform interest, restriction on zone
transfer, or similar provisions in operating agreements with respect to
assignments in Sellers’ chain of title to the Asset unless there is an
outstanding and pending, unresolved claim from a Third Party with respect to the
failure to obtain such waiver;

(q) Liens, defects, or irregularities that are accepted by the purchasers of
production from any Asset in paying the proceeds of such production without
suspense, subject only to customary division order warranties and indemnities in
favor of such production purchaser;

(r) any Liens, defects or irregularities which do not, individually or in the
aggregate, (i) materially detract from the value of or materially interfere with
the use, operation, or ownership of the Assets subject thereto or affected
thereby or (ii) which would be accepted by a reasonably prudent and
sophisticated purchaser engaged in the business of owning, exploring,
developing, and operating Hydrocarbon producing properties; or

(s) (i) the absence of any lease amendment or consent by any royalty interest or
mineral interest holder authorizing the pooling of any leasehold interest,
royalty interest, or mineral interest, and the failure of Exhibit A to reflect
any lease or any unleased mineral interest where the owner thereof was treated
as a non-participating co-tenant during the drilling of any

 

-16-



--------------------------------------------------------------------------------

well; (ii) any defect arising out of lack of survey or lack of metes and bounds
descriptions, unless a survey is expressly required by applicable Law; (iii) any
defect in the chain of the title consisting of the failure to recite marital
status in a document or omissions of succession or heirship proceedings, unless
affirmative evidence shows that such failure or omission results in another
party’s actual superior claim of title to the Assets; (iv) any defect arising
out of lack of corporate or entity authorization, unless affirmative evidence
shows that such corporate or entity action was not authorized and results in
another party’s actual superior claim of title to the Assets; (v) any defect
arising by the failure to obtain verification of identity of people in a class,
heirship or intestate succession; (vi) any defect arising out of or related to
any tax sale or sheriff sale, including any failures or deficiencies of notice
(A) that occurred or were conducted more than six (6) years prior to the
Execution Date or (B) for which no proceeding or cause of action is pending with
any Governmental Authority where a Third Party has asserted a superior claim of
title to the Assets; (vii) defects arising from any Lease having no pooling
provision or an inadequate horizontal pooling provision or the inability to
pool; (viii) any gap in the chain of title unless affirmative evidence shows
that there is a superior chain of title by an abstract of title, title opinion,
or landman’s title chain or runsheet; (ix) a living person grantee who has not
conveyed their interest back into the chain, or a corporation, limited liability
company, partnership, or other business entity that has been conveyed an
interest but has not conveyed their interest back into the chain, and still
exists and is in good standing; (x) any defect that is cured, released, or
waived by any Law of limitation or prescription, including adverse possession
and no affirmative evidence shows that another Person has asserted a superior
claim of title to the Assets; (xi) any defect arising from prior oil and gas
leases relating to the lands covered by any Mineral Interests that are
terminated but are not released of record; (xii) any defect arising from any
change in applicable Law after the Execution Date, including changes that would
raise the minimum landowner royalty; (xii) any Lien or loss of title resulting
from Sellers’ conduct of business in compliance with this Agreement;
(xiv) future adjustments in acreage, Working Interest and Net Revenue Interest
for adjustments in acreage for units; (xv) defects as a consequence of cessation
of production, insufficient production, or failure to conduct operations on any
of the Mineral Interests held by production, or lands pooled, communitized, or
unitized therewith, except to the extent the cessation of production,
insufficient production, or failure to conduct operations is conclusively shown
to exist for more than 24 consecutive months during the five (5) year period
immediately prior to the Execution Date and is such that it has given rise to a
right of the lessor or other Third Party to terminate the underlying Lease such
that it would give rise to a right to terminate the lease in question; (xvii) as
to any Mineral Interests, defects arising from any Lien created by a mineral
owner that has not been subordinated to the lessee’s interest, except to the
extent the same is, as of the Execution Date, subject to a proceeding to enforce
said Lien; or (xviii) defects arising from failure of any non-participating
royalty owners to ratify any unit.

“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority, or any other entity.

“Preliminary Settlement Statement” is defined in Section 2.5(a).

“Property Taxes” means all ad valorem, real property, personal property, and all
other similar Taxes, and any penalties, additions to such Taxes, and interest
levied or assessed thereon, assessed against the Assets or based upon or
measured by the ownership of the Assets, but not including Income Taxes,
Severance Taxes and Transfer Taxes.

 

-17-



--------------------------------------------------------------------------------

“Purchaser” is defined in the introductory paragraph hereof.

“Purchaser Group” is defined in Section 11.3.

“Purchaser’s Representatives” is defined in Section 6.1.

“Records” means all books, records, files, data, information, drawings, and maps
to the extent (and only to the extent) related to the Assets, including
electronic copies of all computer records where available, contract files, lease
files, well logs, seismic data, division order files, title opinions and other
title information (including abstracts, evidences of rental payments, maps,
surveys and data sheets), hazard data and surveys, production records,
engineering files, and environmental records, but excluding, however, in each
case, the Excluded Records.

“Requested Financial Information” is defined in Section 6.16.

“Required Consent” means any Consent that expressly provides in the applicable
agreement, Lease or Contract that the sale or transfer of such Asset or Subject
Securities without compliance with the terms of any such agreement, Lease or
Contract would (a) result in the express termination of all rights in relation
to such Asset or Subject Securities, or (b) void or nullify (automatically or at
the election of the holder thereof), or give the right to the holder to void or
nullify, the assignment, conveyance or transfer with respect to such Asset or
Subject Security; provided, however, “Required Consent” shall not include any
Customary Consents.

“Retained Liabilities” means the following obligations, liabilities, and
Damages, known or unknown, liquidated or contingent, with respect to (i) matters
described on Schedule 3.8, (ii) Asset Taxes allocated to Sellers pursuant to
Article 9 (taking into account, and without duplication of, such Asset Taxes
effectively borne by Sellers as a result of (A) the adjustments to the
Unadjusted Purchase Price made pursuant to Section 2.4 or Section 2.5, as
applicable, and (B) any payments made from one Party to the other in respect of
Asset Taxes pursuant to Section 9.1(c)) and/or (iii) any Income Taxes imposed on
any member of the Samedan Group with respect to any taxable period ending on or
prior to April 9, 2015.

“Right” means any option, warrant, convertible or exchangeable security or other
right, however denominated, to subscribe for, purchase or otherwise acquire any
Security of any class, with or without payment of additional consideration in
cash or property, either immediately or upon the occurrence of a specified date
or a specified event or the satisfaction or happening of any other condition or
contingency.

“Rosetta” is defined in the introductory paragraph hereof.

“Samedan” has the meaning given to it in the recitals.

“Samedan Assets” means the Samedan Group’s aggregate right, title, and interest
in and to the following (but reserving and expressly excluding from the “Samedan
Assets” any and all Excluded Assets):

(a) all Fee Mineral Interests; and

 

-18-



--------------------------------------------------------------------------------

(b) all Overriding Royalty Interests.

“Samedan Group” means Samedan and the Samedan Subsidiaries.

“Samedan Subsidiaries” means (a) Comin-Temin, (b) Comin and (c) Temin.

“Securities” means (a) any equity interests or other security of any class, any
option, warrant, convertible or exchangeable security (including any stock,
membership interest, equity unit, partnership interest, trust interest), (b)
other right, however denominated, to subscribe for, purchase or otherwise
acquire any equity interest or other security of any class, with or without
payment of additional consideration in cash or property, either immediately or
upon the occurrence of a specified date or a specified event or the satisfaction
or happening of any other condition or contingency and (c) any other interest or
participation that confers on a Person the right to (i) vote with respect to any
action of the issuing entity, or (ii) manage or control the issuing entity, or
vote with respect to any action of the issuing entity or the right to vote or
control an entity, including in all cases any options, warrants or other
derivative instrument relating thereto; provided, however, “Securities”
expressly exclude any real property interests or interests in any Leases, fee
minerals, reversionary interests, non-participating royalty interests, executive
rights, non-executive rights, royalties and any other similar interests in
minerals, overriding royalties, reversionary interests, net profit interests,
production payments, and other royalty burdens and other interests payable out
of production of Hydrocarbons.

“Seller” is defined in the introductory paragraph hereof.

“Seller Group” is defined in Section 11.2.

“Severance Taxes” means all extraction, production, excise, net proceeds,
severance, windfall profit and all other similar Taxes, and any penalties,
additions to such Taxes, and interest levied or assessed thereon, with respect
to the Assets that are based upon or measured by the production of Hydrocarbons
or the receipt of proceeds therefrom, but not including Property Taxes, Income
Taxes, and Transfer Taxes.

“Special Warranty” means Sellers representation contained in Section 3.19
(including the corresponding representations and warranties given in the
certificates delivered by Sellers at Closing pursuant to Section 8.2(g)) and the
special warranty of Defensible Title contained in the Asset Conveyances.

“Straddle Period” means any Tax period beginning before and ending after the
Effective Time.

“Subject Marks” is defined in Section 6.12.

“Subject Securities” is defined in the recitals hereof.

“Subject Securities Assignment” is defined in Section 8.2(b).

“Subsidiary” means with respect to Samedan, any Affiliate of Samedan that is
controlled by Samedan.

 

-19-



--------------------------------------------------------------------------------

“Surface Interests” is defined in subsection (c) of the definition of “Asset
Seller Assets”.

“Tax Contest” is defined in Section 9.3(b).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

“Taxes” means any taxes, assessments, and other governmental charges in the
nature of a tax imposed by any Governmental Authority, including income,
profits, gross receipts, ad valorem, real property, personal property, transfer,
sales, use, customs, duties, franchise, excise, withholding, severance,
production, estimated, or other tax, including any interest, penalty or addition
thereto.

“Temin” means Temin 1987 Partnership LLLP, an Oklahoma limited liability limited
partnership.

“Temin Co-Ownership Agreement” means that certain Co-Ownership Agreement dated
as of December 31, 2014, between Temin and those certain co-owners listed
therein whereby Temin was appointed by such co-owners to manage the mineral
interests owned by such co-owners.

“Termination Date” is defined in Section 10.1.

“Third Party” means any Person other than Seller, Purchaser, or any of their
respective Affiliates.

“Third Party Claim” is defined in Section 11.6(c).

“Third Party Royalties” means all royalties, overriding royalties, reversionary
interests, net profit interests, production payments, carried interests,
non-participating royalty interests, reversionary interests, and other royalty
burdens and other interests payable out of production of Hydrocarbons from or
allocated to a Mineral Interest or the proceeds thereof to any Person other than
that Seller holding record title to such Mineral Interest (Noble, Wyco, Rosetta,
Samedan or Temin, as applicable).

“Transaction Documents” means (a) this Agreement, (b) the Asset Conveyances,
(c) the Subject Securities Assignment, (d) the Confidentiality Agreement and
(e) each other agreement, document, certificate, or other instrument that is
contemplated to be executed by and between the Parties (or their Affiliates)
pursuant to or in connection with any of the foregoing.

“Transaction Expenses” means the amount payable by any member of the Samedan
Group for all out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation or execution of this Agreement or the other Transaction
Documents or the performance or consummation of the transactions contemplated
hereby or thereby, including, (i) all brokers’ or finders’ fees and all fees and
expenses for legal counsel, investment bankers, consulting firms, accounting
firms, and other professional advisors, (ii) any severance, profits
participation, change of control, retention or similar bonuses or compensatory
amounts payable to any Person as a result of or in connection with the
consummation of the transactions contemplated hereby and (iii) any costs or
expenses incurred by any member of the Samedan Group in connection with an
attempt to cure breaches of this Agreement by any Seller.

 

-20-



--------------------------------------------------------------------------------

“Transfer Taxes” means any sales, use, transfer, stamp, documentary,
registration, or similar Taxes incurred, imposed or payable with respect to the
transactions described in this Agreement.

“Unadjusted Purchase Price” is defined in Section 2.2.

“Undivided Interest” means the specified percentage ownership interest (on an
eight-eighth’s basis) in the applicable properties and assets (whether tangible
or intangible, real or personal).

“VDR” means that certain virtual dataroom maintained by Scotiabank at the
Intralinks website (https://services.intralinks.com).

“Wells” means any and all Hydrocarbon wells described on Schedule 1.1(d).

“Working Capital Assets” means the current assets of the members of the Samedan
Group as of the Effective Time (including all Cash and Cash Equivalents), each
determined in accordance with Accounting Principles but excluding any Income Tax
assets.

“Working Capital Liabilities” means the current liabilities of the Samedan Group
as of the Effective Time (including any Indebtedness of any member of the
Samedan Group, if any), each determined in accordance with Accounting Principles
but excluding any (a) plugging and abandonment or asset retirement obligations
or (b) Income Tax liabilities.

“Working Interest” means, with respect to any Mineral Interest or Lease
burdening or burdened by any Mineral Interest, the percentage of costs and
expenses associated with the exploration, drilling, development, operation,
maintenance, and abandonment on or in connection with such Mineral Interest or
Lease burdening or burdened by any Mineral Interest required to be borne with
respect thereto, but without regard to the effect of any Third Party Royalties.

“Wyco” is defined in the introductory paragraph hereof.

Section 1.2 Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular form includes the plural form and vice versa;
(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity or individually; (c) reference to any gender includes each other
gender; (d) reference to any agreement (including this Agreement), document, or
instrument means, unless specifically provided otherwise, such agreement,
document, or instrument as amended or modified and in effect from time to time
in accordance with the terms thereof; (e) reference to any law means, unless
specifically provided otherwise, such law as amended, modified, codified,
replaced, or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
section or other

 

-21-



--------------------------------------------------------------------------------

provision of any law means, unless specifically provided otherwise, that
provision of such law from time to time in effect and constituting the
substantive amendment, modification, codification, replacement, or reenactment
of such section or other provision; (f) reference in this Agreement to any
Article, Section, Appendix, Schedule, or Exhibit means such Article, or Section
hereof or Appendix, Schedule, or Exhibit hereto; (g) “hereunder”, “hereof”,
“hereto”, and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Article, Section, or other
provision thereof; (h) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding
such term; (i) “or” is not exclusive; (j) relative to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; (k) the Schedules and Exhibits attached to this Agreement shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein; provided that in the event a
word or phrase defined in this Agreement is expressly given a different meaning
in any Schedule or Exhibit, such different definition shall apply only to such
Schedule or Exhibit defining such word or phrase independently, and the meaning
given such word or phrase in this Agreement shall control for purposes of this
Agreement, and such alternative meaning shall have no bearing or effect, on the
interpretation of this Agreement; (l) all references to “Dollars” means United
States Dollars; (m) references to “days” means calendar days, unless the term
“Business Days” is used, and (n) except as otherwise provided herein, all
actions which any Person may take and all determinations which any Person may
make pursuant to this Agreement may be taken and made at the sole and absolute
discretion of such Person.

ARTICLE 2

PURCHASE AND SALE

Section 2.1 Purchase and Sale. On the terms and conditions contained in this
Agreement, Sellers agree to sell to Purchaser, and Purchaser agrees to purchase,
accept, and pay for from Sellers, the Asset Seller Assets and the Subject
Securities.

Section 2.2 Purchase Price. The aggregate purchase price for the Asset Seller
Assets and the Subject Securities shall be Three Hundred Forty Million Dollars
and No/100 ($340,000,000.00) (the “Unadjusted Purchase Price”), adjusted as
provided in Section 2.4 (as adjusted, the “Adjusted Purchase Price”).

Section 2.3 Deposit.

(a) On the Execution Date, Purchaser has deposited with Sellers an amount equal
to Thirty Four Million Dollars and No/100 ($34,000,000.00) (the “Deposit”).

(b) In the event that Closing occurs, on the Closing Date the entirety of the
Deposit shall be applied towards Purchaser’s obligation to pay the Adjusted
Purchase Price.

(c) If for any reason this Agreement is terminated in accordance with
Section 10.1, then the Deposit shall be disbursed to either Noble or Purchaser
as provided in Section 10.2.

 

-22-



--------------------------------------------------------------------------------

Section 2.4 Adjustments to Unadjusted Purchase Price. The Unadjusted Purchase
Price shall be adjusted, without duplication, as follows:

(a) adjusted for Asset Taxes with respect to the Asset Seller Assets as follows:

(i) increased by the amount of all such Asset Taxes allocated to Purchaser in
accordance with Section 9.1(a) but paid or otherwise economically borne by
Sellers (excluding, for the avoidance of doubt, any Asset Taxes that were
withheld or deducted from the gross amount paid or payable to Asset Sellers in
connection with a transaction to which Section 2.4(b)(i) applies, and therefore
were taken into account in determining the Mineral Proceeds received by Asset
Sellers for purposes of applying Section 2.4(b)(i) with respect to such
transaction); and

(ii) decreased by the amount of all such Asset Taxes allocated to Sellers in
accordance with Section 9.1(a) but paid or otherwise economically borne by
Purchaser (excluding, for the avoidance of doubt, any Asset Taxes that were
withheld or deducted from the gross amount paid or payable to Purchaser in
connection with a transaction to which Section 2.4(b)(ii) applies, and therefore
were taken into account in determining the Mineral Proceeds received by
Purchaser for purposes of applying Section 2.4(b)(ii) with respect to such
transaction);

(b) without prejudice to any Party’s rights under Article 11, adjusted for
Mineral Proceeds attributable to the Asset Seller Assets, as follows:

(i) decreased by an amount equal to the aggregate amount of all Mineral Proceeds
received by Asset Sellers attributable to the Asset Seller Assets to the extent
earned or attributable to periods from and after the Effective Time; and

(ii) increased by an amount equal to the aggregate amount of all Mineral
Proceeds received by Purchaser to the extent attributable to the Asset Seller
Assets to the extent earned or attributable to periods prior to the Effective
Time;

(c) increased, to the extent the Effective Time Working Capital is a positive
amount, by an amount equal to the value of the Effective Time Working Capital;

(d) decreased, to the extent the Effective Time Working Capital is a negative
amount, by an amount equal to the absolute value of the Effective Time Working
Capital;

(e) increased, by an amount equal to the aggregate amount, if any, of all cash
or non-cash capital contributions made after the Effective Time to any of the
Samedan Group by any Seller or any Affiliate of any Seller (other than any
member of the Samedan Group) (including any and all Asset Taxes attributable to
the Samedan Assets with respect to (i) any period of time after the Effective
Time or (ii) any period of time prior to the Effective Time that were taken into
account as Working Capital Liabilities paid by any Seller or any Affiliate of
any Seller (other than any member of the Samedan Group) on behalf of any member
of the Samedan Group);

 

-23-



--------------------------------------------------------------------------------

(f) decreased by the amount of any cash or non-cash dividends or distributions
(other than distributions of any Excluded Assets) by any member of the Samedan
Group to any Seller or any Affiliate of any Seller (other than any member of the
Samedan Group) attributable to any Mineral Proceeds attributable to the Samedan
Assets for any periods of time after the Effective Time;

(g) increased by an amount equal to the aggregate Administrative Costs incurred
after the Effective Time by any Seller or any Affiliate of any Seller (other
than any member of the Samedan Group); and

(h) decreased by an amount equal to the aggregate Transaction Expenses of the
members of the Samedan Group that were paid or payable after the Effective Time.

Section 2.5 Closing Payment and Post-Closing Adjustments.

(a) Not later than November 25, 2017, Sellers shall prepare and deliver to
Purchaser, a draft preliminary settlement statement (“Preliminary Settlement
Statement”) setting forth (i) Sellers’ good faith estimate of the Adjusted
Purchase Price as of the Closing Date after giving effect to all adjustments set
forth in Section 2.4, (ii) the Persons, accounts, and amounts of disbursements
that Sellers designate and nominate to receive the Closing Payment, and
(iii) the wiring instructions for all such payments and disbursements. Sellers
shall supply to Purchaser reasonable documentation in the possession of Sellers
or any of their respective Affiliates to support the items for which adjustments
are proposed or made in the Preliminary Settlement Statement delivered by
Sellers and a brief explanation of any such adjustments and the reasons
therefor. On or before November 27, 2017, Purchaser will deliver to Sellers a
written report containing all changes that Purchaser proposes to be made to the
Preliminary Settlement Statement, if any, together with a brief explanation of
any such changes. The Preliminary Settlement Statement, as agreed upon by the
Parties, will be used to adjust the Unadjusted Purchase Price at Closing;
provided that if the Parties cannot agree on all adjustments set forth in the
Preliminary Settlement Statement prior to the Closing for the purpose of
determining the Closing Payment, then any adjustments as set forth in the
Preliminary Settlement Statement as presented by Sellers will be used to adjust
the Unadjusted Purchase Price at Closing.

(b) As soon as reasonably practicable after the Closing, but not later than the
date one hundred twenty (120) days following the Closing Date, Sellers shall
prepare and deliver to Purchaser a draft final settlement statement setting
forth the final calculation of the Adjusted Purchase Price and showing the
calculation of each adjustment under Section 2.4, based on the most recent
actual figures for each adjustment. Sellers shall make reasonable documentation
available to support the final figures. As soon as reasonably practicable, but
not later than thirty (30) days following receipt of Sellers’ statement
hereunder, Purchaser shall deliver to Sellers a written report containing any
changes that Purchaser proposes be made in such statement. Any changes not so
specified in such written report shall be deemed waived and Sellers’
determinations with respect to all such elements of the final settlement
statement that are not addressed specifically in such report shall prevail. If
Purchaser fails to timely deliver a written report to Sellers containing changes
Purchaser proposes to be made to the final settlement statement, the final
settlement statement as delivered by Sellers will be deemed to be correct and
mutually agreed upon by the Parties, and will, without limiting Section 9.1(c)
or Section 11.3, be

 

-24-



--------------------------------------------------------------------------------

final and binding on the Parties and not subject to further audit or
arbitration. Sellers may deliver a written report to Purchaser during the same
thirty-day (30-day) period reflecting any changes that Sellers propose to be
made in such statement as a result of additional information received after the
statement was prepared. The Parties shall undertake to agree on the final
statement of the Adjusted Purchase Price no later than forty-five (45) days
following Purchaser’s receipt of Sellers’ statement delivered hereunder. In the
event that the Parties cannot reach agreement as to the final statement of the
Adjusted Purchase Price within such period of time, any Party may refer the
items of adjustment which are in dispute or the interpretation or effect of this
Section 2.5 to a nationally-recognized independent accounting firm or consulting
firm mutually acceptable to Purchaser and Sellers (the “Accounting Referee”),
for review and final determination by arbitration. The Accounting Referee shall
conduct the arbitration proceedings in Houston, Texas in accordance with the AAA
Rules, to the extent such rules do not conflict with the terms of this
Section 2.5. The Accounting Referee’s determination shall be made within thirty
(30) days after submission of the matters in dispute and shall, without limiting
Section 9.1(c) or Section 11.3, be final and binding on all Parties, without
right of appeal. In determining the amount of any adjustment to the Adjusted
Purchase Price, the Accounting Referee shall be bound by the terms of
Section 2.4 and may not increase the Adjusted Purchase Price more than the
increase proposed by Sellers nor decrease the Adjusted Purchase Price more than
the decrease proposed by Purchaser, as applicable. The Accounting Referee shall
act as an expert for the limited purpose of determining the specific disputed
aspects of Adjusted Purchase Price adjustments submitted by any Party and may
not award damages, interest (except to the extent expressly provided for in this
Section 2.5), or penalties to any Party with respect to any matter. Sellers and
Purchaser shall each bear its own legal fees and other costs of presenting its
case. Sellers shall collectively bear one-half and Purchaser shall bear one-half
of the fees, costs, and expenses of the Accounting Referee. Within five
(5) Business Days after the earlier of (i) the expiration of Purchaser’s
fifteen-day (15-day) review period without delivery of any written report or
(ii) the date on which the Parties or the Accounting Referee finally determine
the Adjusted Purchase Price, (A) Purchaser shall pay to Sellers the amount by
which the Adjusted Purchase Price exceeds the sum of the Closing Payment plus
the Deposit or (B) Sellers shall pay to Purchaser the amount by which the sum of
the Closing Payment plus the Deposit exceeds the Adjusted Purchase Price, as
applicable.

(c) Purchaser shall assist Sellers in preparation of the final statement of the
Adjusted Purchase Price under Section 2.5(b) by furnishing invoices, receipts,
reasonable access to personnel, and such other assistance as may be requested by
Sellers to facilitate such process post-Closing.

(d) All payments made or to be made under this Agreement to Sellers shall be
made by electronic transfer of immediately available funds to such bank and
account as may be specified by Sellers in writing. All payments made or to be
made hereunder to Purchaser shall be by electronic transfer of immediately
available funds to such bank and account as may be specified by Purchaser in
writing.

 

-25-



--------------------------------------------------------------------------------

Section 2.6 Adjustment Procedures.

(a) All adjustments to the Unadjusted Purchase Price described in Section 2.4
shall be made (i) in accordance with the terms of this Agreement and, to the
extent not inconsistent with this Agreement and otherwise applicable, in
accordance with the United States generally accepted accounting principles using
the accrual method of accounting, as consistently applied (the “Accounting
Principles”) except that the Accounting Principles shall not apply to any
adjustments for Taxes and (ii) without duplication. For the avoidance of doubt,
no item that is included in or taken into account in the determination the
calculation of Effective Time Working Capital shall be subject to any other
adjustment to the Unadjusted Purchase Price. When available, actual figures will
be used for the adjustments to the Unadjusted Purchase Price at Closing. To the
extent actual figures are unavailable, estimates will be used subject to final
adjustments in accordance with the terms hereof.

(b) In making the adjustments contemplated under Section 2.4, the following
shall be taken into account to the extent not in conflict or inconsistent with
the definitions of Effective Time Working Capital, Working Capital Assets and
Working Capital Liabilities; provided, the following shall in no way be
construed as a limitation to the definition of any of Effective Time Working
Capital, Working Capital Assets and Working Capital Liabilities:

(i) Except amounts for which the Unadjusted Purchase Price was adjusted under
Section 2.4(b), (A) Asset Sellers shall be entitled to all Mineral Proceeds
attributable to the Asset Seller Assets earned or attributable to periods prior
to the Effective Time, which amounts are received prior to, on or after Closing
Date and (B) should Purchaser receive after Closing any Mineral Proceeds to
which Asset Sellers are entitled hereunder, Purchaser shall fully disclose,
account for, and promptly remit the same to Asset Sellers;

(ii) Except amounts for which the Unadjusted Purchase Price was adjusted under
Section 2.4(b), (A) Purchaser shall be entitled to all Mineral Proceeds earned
or attributable to periods from and after the Effective Time and (B) should
Asset Sellers receive after Closing any Mineral Proceeds to which Purchaser is
entitled hereunder, Asset Sellers shall fully disclose, account for, and
promptly remit the same to Purchaser;

(iii) For purposes of allocating production (and accounts receivable with
respect thereto), under Section 2.4 and Section 2.6, (A) liquid Hydrocarbons
shall be deemed to be “from or attributable to” the Mineral Interests when they
are produced into the tank batteries related to each Mineral Interest and
(B) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Mineral Interests when they pass through the delivery point sales meters or
similar meters at the point of entry into the pipelines through which they are
transported. Sellers shall use reasonable interpolative procedures to arrive at
an allocation of production when exact meter readings, gauging, or strapping
data are not available; and

(iv) “Earned” as used in Section 2.4(b) and Section 2.6, shall be interpreted in
accordance with accounting recognition guidance under the Accounting Principles.

Section 2.7 Allocation of Purchase Price.

(a) The Parties agree that, because each member of the Samedan Group is
classified as an entity disregarded as separate from Noble for U.S. federal
income tax purposes, the sale of the Subject Securities shall be treated as a
sale of the Samedan Assets for U.S. federal income tax purposes.

 

-26-



--------------------------------------------------------------------------------

(b) Purchaser and Sellers shall use commercially reasonable efforts to agree to
an allocation of the Adjusted Purchase Price and any other items properly
treated as consideration for U.S. federal income tax purposes among the Assets
in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder and, to the extent allowed under applicable federal
income tax Law, in a manner consistent with the Allocated Values, within thirty
(30) days after the Cut-Off Date (the “Allocation”). If Sellers and Purchaser
reach an agreement with respect to the Allocation, (i) Purchaser and Sellers
shall use commercially reasonable efforts to update the Allocation in accordance
with Section 1060 of the Code following any adjustment to the Unadjusted
Purchase Price pursuant to this Agreement and (ii) Purchaser and Sellers shall,
and shall cause their respective Affiliates to, report consistently with the
Allocation, as adjusted, on all Tax Returns, including Internal Revenue Service
Form 8594 (Asset Acquisition Statement under Section 1060), and none of Sellers
or Purchaser shall take any position on any Tax Return that is inconsistent with
the Allocation, as adjusted, unless otherwise required by applicable Law;
provided, however, that no Party shall be unreasonably impeded in its ability
and discretion to negotiate, compromise, and/or settle any Tax audit, claim, or
similar proceedings in connection with such allocation.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Subject to the provisions of this Article 3 and the other terms and conditions
of this Agreement and the exceptions and matters set forth on the Disclosure
Schedules, each Seller (except as otherwise specifically noted in this Article
3) severally and not jointly represents and warrants to Purchaser on the
Execution Date the matters set out in this Article 3.

Section 3.1 Existence and Qualification.

(a) Such Seller and each member of the Samedan Group is a corporation, limited
liability company, general partnership or limited partnership, as applicable,
duly formed or organized, validly existing and in good standing under the Laws
of the state where it is formed or organized (as set forth in the introductory
paragraph) and is duly qualified to carry on its business in the states where
the Asset Seller Assets or Subject Securities owned by such Seller are located
and those other states where such Seller is required to do so.

Section 3.2 Power. Such Seller has the power under its Governing Documents to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.

Section 3.3 Authorization and Enforceability. The execution, delivery, and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of such Seller as
required under its Governing Documents. This Agreement has been duly executed
and delivered by such Seller (and all Transaction Documents required to be
executed and delivered by such Seller at Closing shall be duly executed and
delivered by such Seller) and this Agreement constitutes, and at the Closing
such Transaction

 

-27-



--------------------------------------------------------------------------------

Documents shall constitute, the valid and binding obligations of such Seller,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 3.4 No Conflicts or Breach.

(a) Except as set forth on Schedule 3.4 and except for Permitted Encumbrances,
the execution, delivery, and performance of this Agreement and the other
Transaction Documents by such Seller, and the consummation of the transactions
contemplated by this Agreement shall not (i) violate any provision of the
Governing Documents of such Seller or any member of the Samedan Group or any
agreement or instrument to which such Seller or any member of the Samedan Group
is a party or by which it is bound, (ii) result in the creation of any material
Lien on any Asset or Subject Securities, (iii) result in material default (with
due notice or lapse of time or both) or the creation of any material Lien or
give rise to any right of termination, cancellation, or acceleration under any
material note, bond, mortgage, indenture, or other financing instrument to which
such Seller or any member of the Samedan Group is a party or by which it is
bound (which shall not be satisfied, assigned, or terminated on or prior to the
Closing as a result of the transactions contemplated hereunder), (iv) materially
violate any judgment, order, ruling, or decree applicable to such Seller or any
member of the Samedan Group as a party in interest, or (v) materially violate
any Laws applicable to such Seller or any member of the Samedan Group.

(b) Each member of the Samedan Group is in compliance with the terms and
conditions of its own Governing Documents. No Seller or any member of the
Samedan Group has received a notice from a Third Party alleging non-compliance
with respect to the Governing Documents of the Samedan Group.

Section 3.5 Ownership of Subject Securities.

(a) As of the date hereof (and as of the Closing Date), Noble Holdings is the
direct record and beneficial owner of, and has good and valid title to, the
Subject Securities free and clear of all Liens (other than restrictions on
transfer pursuant to applicable securities Laws or the applicable Governing
Documents of Samedan); and

(b) As of the Closing, the delivery by such Noble Holdings to Purchaser of the
Subject Securities Assignment will vest Purchaser with good title to all of the
Subject Securities, free and clear of all Liens (other than restrictions on
transfer pursuant to applicable securities Laws or the applicable Governing
Documents of Samedan and Liens and other matters arising by, through or under
Purchaser or its Affiliates).

Section 3.6 The Samedan Group.

(a) Schedule 3.6(a) sets forth all of the issued and outstanding Securities of
or in Samedan;

 

-28-



--------------------------------------------------------------------------------

(b) Schedule 3.6(b) sets forth (i) the name and state of formation of each
Samedan Subsidiary, (ii) the amount and classification of each Samedan
Subsidiary’s authorized and outstanding Securities, and (iii) the direct record
and beneficial owner of the Securities in and to each Samedan Subsidiary. Except
as set forth on Schedule 3.6(b), no member of the Samedan Group holds (or has
ever held) any Securities in or control of (directly or indirectly, through the
ownership of Securities, by contract, by proxy, alone or in combination with
others, or otherwise) any Person;

(c) As of the date hereof (and as of the Closing Date), the applicable member of
the Samedan Group which is the direct record and beneficial owner of the
Securities in and to each Samedan Subsidiary, as set forth on Schedule 3.6(c),
is the direct record and beneficial owner of, and has good and valid title to,
such Securities free and clear of all Liens (other than restrictions on transfer
pursuant to applicable securities Laws or the applicable Governing Documents of
such member of the Samedan Group);

(d) The Subject Securities and all Securities of the Samedan Subsidiaries have
been duly authorized, are validly issued and outstanding, fully paid, and
non-assessable (except as such non-assessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act), were issued in
compliance with Law and were not issued in violation of any Governing Document
of any member of the Samedan Group or any purchase option, call option, right of
first refusal, preemptive right or other similar right;

(e) Except for the purchase by Purchaser of the Subject Securities as provided
in this Agreement or as expressly set forth in the applicable Governing
Documents of the Samedan Group, (i) there are no outstanding preemptive or other
outstanding rights with respect to the Securities of any member of the Samedan
Group, (ii) there are no appreciation rights, redemption rights, repurchase
rights, agreements, arrangements, calls, subscription agreements, rights of
first offer, rights of first refusal, tag along rights, drag along rights,
subscription rights, or commitments or other rights or contracts of any kind or
character relating to or entitling any Person to purchase or otherwise acquire
any Securities of any member of the Samedan Group or requiring any member of the
Samedan Group to issue, transfer, convey, assign, redeem or otherwise acquire or
sell any Securities, (iii) there are no equity holder agreements, voting
agreements, proxies, or other similar agreements or understandings with respect
to the Subject Securities or any of the Securities of the Samedan Subsidiaries
and (iv) no Securities of any member of the Samedan Group are reserved for
issuance;

(f) No Securities of any member of the Samedan Group have been offered, issued,
sold, or transferred in violation of any applicable Law or preemptive or similar
rights. Neither Samedan nor any Samedan Subsidiary is under any obligation,
contingent or otherwise, by reason of any contract or agreement to register the
offer and sale or resale of any of its Securities under the Securities Act of
1933, as amended or otherwise modified;

(g) Prior to Execution Date, Purchaser has been provided access to complete and
accurate copies of each currently existing Governing Document of each member of
the Samedan Group, including all applicable amendments thereto;

 

-29-



--------------------------------------------------------------------------------

(h) No member of the Samedan Group has, or has ever had, any right, title or
interest in any assets or Securities, except its right, title and interest in
the Samedan Assets;

(i) Except for the Securities in and to the Samedan Subsidiaries, Samedan does
not own, and has not owned, directly or indirectly, any Securities of or in, any
Person (other than the Samedan Subsidiaries) and does not and has not owned any
other Subsidiaries; and

(j) No member of the Samedan Group has engaged in any material respect in any
business other than owning the Samedan Assets.

Section 3.7 Bankruptcy. There are no bankruptcy, reorganization, or receivership
proceedings pending against, being contemplated by, or, to the Knowledge of such
Seller, threatened in writing against, such Seller or any member of the Samedan
Group.

Section 3.8 Litigation. Except as set forth on Schedule 3.8 there are no
actions, suits, or proceedings (including condemnation, expropriation, or
forfeiture proceedings) (a) pending before any Governmental Authority or
arbitrator against, or brought by, such Seller or member of the Samedan Group
(i) relating to any Asset of such Seller or member of the Samedan Group or such
Seller’s ownership thereof or (ii) seeking to prevent the consummation of the
transactions contemplated hereby or (b) to such Seller’s Knowledge there are no
actions, suits, or proceedings (including condemnation, expropriation, or
forfeiture proceedings) expressly threatened in writing with reasonable
specificity by any Third Party or Governmental Authority against such Seller or
any member of the Samedan Group (i) relating to any Asset of such Seller or
member of the Samedan Group or such Seller’s ownership thereof or (ii) seeking
to prevent the consummation of the transactions contemplated hereby.

Section 3.9 Labor and Employee Benefits. Neither Samedan nor any Samedan
Subsidiary:

(a) has or has ever had any employees;

(b) sponsors, maintains or contributes to, or has ever sponsored, maintained, or
contributed to, any “employee benefit plan” within the meaning of Section 3(3)
of ERISA;

(c) is contractually or otherwise obligated (whether or not in writing) to
provide any Person with life insurance or medical benefits upon retirement or
termination of employment; or

(d) is a party or has ever been a party to any collective bargaining agreement
or other contract with a labor union or similar representative of employees.

Section 3.10 Bank Accounts. Schedule 3.10 sets forth a complete and accurate
list of all deposit, demand, savings, passbook, security or similar accounts
maintained by any member of the Samedan Group with any bank or financial
institution, the names and addresses of the banks or financial institutions
maintaining each such account and the authorized signatories on each such
account.

 

-30-



--------------------------------------------------------------------------------

Section 3.11 Books and Records. The minute books of the Samedan Group contain
materially accurate and complete records of all meetings held and action taken
by the members of the Samedan Group. The Samedan Group maintain all books of
account and other business records (including the Records) required by
applicable Law or necessary to conduct the business of Samedan Group in
accordance with the past practices of such Person, consistently applied.

Section 3.12 Asset Seller Taxes. Except as set forth on Schedule 3.12, with
respect to such Asset Seller (a) all Asset Taxes of such Asset Seller that have
become due and payable have been paid, (b) all Tax Returns with respect to Asset
Taxes of such Asset Seller that are required to be filed have been timely filed
and (c) none of the Assets of such Asset Seller is subject to any tax
partnership agreement or is otherwise treated, or required to be treated, as
held in an arrangement requiring a partnership income Tax Return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Code.

Section 3.13 Samedan Group Taxes.

(a) (i) All material Tax Returns required to be filed by or with respect to any
member of the Samedan Group have been duly and timely filed, and each such Tax
Return is true, correct and complete in all material respects, (ii) all material
Taxes owed by any member of the Samedan Group that are or have become due have
been paid in full, (iii) all Tax withholding and deposit requirements imposed on
or with respect to any member of the Samedan Group have been satisfied in all
material respects, and (iv) there are no Liens (other than statutory Liens for
Taxes that are not yet due and payable) on any of the Samedan Assets that arose
in connection with any failure (or alleged failure) to pay any Tax;

(b) There is not in force any extension of time with respect to the due date for
the filing of any material Tax Return of any member of the Samedan Group or any
waiver or agreement for any extension of time for the assessment or payment of
any material Tax by any member of the Samedan Group;

(c) (i) There is no claim against any member of the Samedan Group for any Taxes
and no assessment, deficiency, or adjustment has been asserted, proposed, or
threatened in writing with respect to any Taxes or Tax Returns of or with
respect to any member of the Samedan Group that has not been resolved, (ii) no
Tax audits or administrative or judicial proceedings are being conducted,
pending or threatened in writing with respect to any member of the Samedan
Group, and (iii) no material claim has ever been made by a Governmental
Authority in a jurisdiction where a member of the Samedan Group does not file
Tax Returns that such member of the Samedan Group is or may be subject to
taxation in that jurisdiction;

(d) (i) Each member of the Samedan Group is, and has been, for U.S. federal
income tax purposes classified as an entity disregarded as separate from Noble
since the conversion of Samedan from a C corporation to a disregarded limited
liability company on April 9, 2015, (ii) none of the members of the Samedan
Group has any liability or obligation to pay any Taxes of any other Person as a
result of being a member of a consolidated or combined group of entities prior
to the Closing Date, and (iii) none of the members of the Samedan Group has any
contractual obligation under any tax sharing agreement and any and all tax
sharing agreements between any member of the Samedan Group and any other legal
entity or group has been terminated; and

 

-31-



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision in this Agreement, the representations
and warranties in Section 3.12 and this Section 3.13 are the only
representations and warranties in this Agreement with respect to Tax matters.

Section 3.14 Contracts.

(a) To the Knowledge of such Seller, Schedule 3.14(a) sets forth a complete and
accurate list of all Material Contracts.

(b) Except as set forth on Schedule 3.14(b), no Seller or any member of the
Samedan Group has received any written notice of material default or breach of
any Material Contract, the resolution of which is currently outstanding. The
Material Contracts are in full force and effect and are legal, valid and binding
obligations of the applicable Seller and, to the Knowledge of Sellers, are the
legal, valid and binding obligation of each other party thereto, in each case,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). As of the Closing Date, Sellers have made available to
Purchaser complete and accurate copies of all Material Contracts (including all
amendments thereto).

Section 3.15 Consents and Preferential Purchase Rights. To the Knowledge of such
Seller (a) there are no Required Consents which are required to be obtained,
made, or complied with in connection with the transactions contemplated by this
Agreement and (b) there are no preferential rights applicable to the
transactions contemplated by this Agreement or the sale of the Asset Seller
Assets or the Subject Securities by such Seller as contemplated by this
Agreement.

Section 3.16 Environmental Matters. Except as set forth on Schedule 3.8, to
Seller’s Knowledge, with respect to the Louisiana Assets and Surface Interests
(a) none of the lessees or operators with respect thereto are subject to any
outstanding injunction, judgment, order, decree, ruling or charge under any
Environmental Laws and (b) there are no material violations of Environmental Law
(or notices thereof) which would reasonably be expected to result in any
Environmental Liabilities for which Purchaser or any member of the Samedan Group
would be responsible under applicable Environmental Laws.

Section 3.17 No Cost-Bearing Interests. To the Knowledge of Sellers, the Assets
do not include any unleased mineral interest where a Seller or any member of the
Samedan Group has agreed to, or Purchaser will have to, bear a share of
drilling, operating, or other costs as a participating mineral owner from and
after the Effective Time, other than instances where the Assets have been
force-pooled under applicable Law and such Seller’s or member of the Samedan
Group’s share of drilling, operating, or other costs as a participating mineral
owner in such pooled unit are set off against Seller’s or member of the Samedan
Group’s share of the proceeds of production attributable to such pooled unit.

 

-32-



--------------------------------------------------------------------------------

Section 3.18 Compliance with Law. Neither any Seller nor any member of the
Samedan Group has received a written notice of a violation of any Law that is
applicable to the Assets and that has not been (or will not be prior to Closing)
corrected or settled. Each Seller and member of the Samedan Group has complied
in all respects with all applicable Laws respecting its ownership of the
Properties.

Section 3.19 Special Warranty (Samedan Group). The Samedan Group has Defensible
Title in and to the Samedan Assets as shown on the exhibits to this Agreement
from and against the lawful claims of any Person asserted by, through or under
any member of the Samedan Group and its Affiliates, but not otherwise, subject
and excepting, however, to the Permitted Encumbrances.

Section 3.20 No Indebtedness. Neither Samedan nor any member of the Samedan
Group has any Indebtedness.

Section 3.21 Absence of Certain Changes and Liabilities. Since January 1, 2016
until the date of this Agreement, each member of the Samedan Group has, in all
material respects, conducted its business in the ordinary course consistent with
past practices, and there has been no event that has had, or is likely to have,
a Material Adverse Effect on any member of the Samedan Group. Without limiting
the generality of the foregoing, except as contemplated or required by this
Agreement, from January 1, 2016 through the date of this Agreement, each member
of the Samedan Group has not (i) amended its Governing Documents, (ii) redeemed
or repurchased, or otherwise acquired, any of the Subject Securities or other
equity interests, (iii) split, combined or reclassified any of the Subject
Securities or other equity interests, (iv) made any material change in its
accounting methods, policies or procedures, other than as required by generally
accepted accounting principles or a change in Law, (v) hired any employees or
adopted any employee benefit plan, (vi) entered into a Hedging Transaction or
(vii) agreed or committed to do any of the foregoing.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as of the Execution Date and the
Closing Date the following:

Section 4.1 Existence and Qualification. Purchaser is a limited partnership duly
formed, validly existing and in good standing under the Laws of the State of
Delaware and is duly qualified and in good standing to carry on its business in
states where the Assets are located and those other states where it is required
to do so.

Section 4.2 Power. Purchaser has the limited partnership power to enter into and
perform its obligations under this Agreement and the other Transaction Documents
and to consummate the transactions contemplated by this Agreement and the other
Transaction Documents.

 

-33-



--------------------------------------------------------------------------------

Section 4.3 Authorization and Enforceability. The execution, delivery, and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary limited partnership action on the part
of Purchaser. This Agreement has been duly executed and delivered by Purchaser
(and all documents required to be executed and delivered by Purchaser at Closing
shall be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at the Closing such documents shall constitute, the valid and
binding obligations of Purchaser, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4.4 No Conflicts. The execution, delivery, and performance of this
Agreement and the other Transaction Documents by Purchaser, and the consummation
of the transactions contemplated by this Agreement, shall not (a) violate any
provision of the Governing Documents of Purchaser or any agreement or instrument
to which it is a party or by which it is bound, (b) result in a material default
(with due notice or lapse of time or both) or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which Purchaser is a party
or by which it is bound, (c) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest or (d) violate any Law applicable
to Purchaser.

Section 4.5 Consents, Approvals or Waivers. The execution, delivery, and
performance of this Agreement and the other Transaction Documents by Purchaser
shall not be subject to any consent, approval, notice or waiver from any
Governmental Authority or other Third Party.

Section 4.6 Defense Production Act. Purchaser is not a foreign person and the
transactions contemplated by this agreement are not a covered transaction as
those terms are defined in Section 721 of the Defense Production Act of 1950, as
amended, 50 U.S.C. App. 2170, and the regulations promulgated thereunder, 31
C.F.R. Part 800.

Section 4.7 Litigation. There are no actions, suits, or proceedings (including
condemnation, expropriation, or forfeiture proceedings) (a) pending before any
Governmental Authority or arbitrator against Purchaser or its Affiliates seeking
to prevent the consummation of the transactions contemplated hereby or (b) to
Purchaser’s knowledge, expressly threatened in writing with reasonable
specificity by any Third Party or Governmental Authority against Purchaser or
its Affiliates seeking to prevent the consummation of the transactions
contemplated hereby.

Section 4.8 Bankruptcy. There are no bankruptcy, reorganization, or receivership
proceedings pending against, being contemplated by or, to the knowledge of
Purchaser, threatened against Purchaser or any Affiliate thereof (whether by
Purchaser or any Third Party).

Section 4.9 Financing. Purchaser has sufficient cash (in United States Dollars)
on hand and/or lines of credit or other sources of financing to enable Purchaser
to (a) fund the Deposit on the Execution Date, (b) pay the Closing Payment on
the Closing Date to or on behalf of Sellers and (c) perform all other
obligations of Purchaser hereunder and the other agreements delivered hereunder
by Purchaser.

 

-34-



--------------------------------------------------------------------------------

Section 4.10 Investment Intent. Purchaser is acquiring the Assets and Subject
Securities for its own account and not with a view to their sale or distribution
in violation of the Securities Act of 1933, as amended, the rules and
regulations thereunder, any applicable state blue sky laws, or any other
applicable securities laws.

Section 4.11 Qualification. Purchaser is, or as of the Closing will be,
qualified under all applicable Laws to own the Assets.

Section 4.12 Independent Evaluation. Purchaser is a sophisticated, experienced,
and knowledgeable investor in the oil and gas business. In entering into this
Agreement, Purchaser has relied solely upon Purchaser’s own expertise in legal,
tax, reservoir engineering, and other professional counsel concerning this
transaction, the Assets, the Subject Securities and the value thereof. Purchaser
acknowledges and affirms that (a) it has completed such independent
investigation, verification, analysis, and evaluation of the Assets and Subject
Securities and has made all such reviews and inspections of the Assets as it has
deemed necessary or appropriate to enter into this Agreement, (b) Purchaser
shall be deemed to have knowledge of all facts, materials and documents
described, contained or set forth in the VDR on or prior to the Execution Date
and (c) Purchaser shall have completed, or caused to be completed, its
independent investigation, verification, analysis, and evaluation of the Assets
and Subject Securities and made all such reviews and inspections of the Assets
and Subject Securities as Purchaser has deemed necessary or appropriate to
consummate the transaction. Except for the representations and warranties
expressly made by Sellers in Article 3 of this Agreement or the special warranty
of Defensible Title set forth in the Asset Conveyances, Purchaser acknowledges
that no member of the Seller Group or any other Person has made, and Purchaser
has not relied upon, any representations or warranties, express or implied, as
to Sellers, the Assets and Subject Securities or any other matters, including
the financial condition, physical condition, environmental conditions,
liabilities, operations, business, prospects of, or title to the Assets.
Purchaser specifically disclaims any obligation or duty by Sellers or any member
of the Seller Group to make any disclosures of fact not required to be disclosed
pursuant to the express representations and warranties set forth herein and in
the Asset Conveyances. Purchaser understands and acknowledges that neither the
United States Securities and Exchange Commission nor any federal, state, or
foreign agency has passed upon the Assets and Subject Securities or made any
finding or determination as to the fairness of an investment in the Assets and
Subject Securities or the accuracy or adequacy of the disclosures made to
Purchaser.

ARTICLE 5

DISCLAIMERS AND ACKNOWLEDGEMENTS

Section 5.1 General Disclaimer of Title Warranties and Representations. Subject
to and except for Section 3.19, Section 5.2(b) and the special warranty of
Defensible Title as set forth in the Asset Conveyances, SELLERS DO NOT MAKE, AND
PURCHASER, ON BEHALF OF ITSELF AND EACH MEMBER OF THE PURCHASER GROUP, HEREBY
WAIVES, RELEASES, AND DISCHARGES EACH MEMBER OF THE SELLER GROUP FROM ANY AND
ALL SUITS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, COSTS,
LIABILITIES, LOSSES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN
EQUITY,

 

-35-



--------------------------------------------------------------------------------

KNOWN OR UNKNOWN, ATTRIBUTABLE TO ANY PERIODS OF TIME WHICH ANY MEMBER OF THE
PURCHASER GROUP MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED ON, RELATING TO OR
ARISING OUT OF, ANY WARRANTY OR REPRESENTATION OF ANY MEMBER OF THE SELLER
GROUP, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, WITH RESPECT TO SELLERS’ OR
ANY OTHER PERSON’S TITLE TO, OR DEFICIENCY IN TITLE TO, ANY OF THE ASSETS OR ANY
OTHER PROPERTY OR ASSET.

Section 5.2 Special Warranties.

(a) Sellers shall have a reasonable opportunity, but not the obligation, to cure
any breach of the Special Warranties prior to the date six (6) months after
Sellers’ receipt of any notice furnished by Purchaser with respect to such
breach. Purchaser agrees to reasonably cooperate with any attempt by Sellers to
cure any breach of the Special Warranties, and the amount of Damages resulting
from any breach of any Special Warranty shall (i) be calculated and be based on
the Defect Amount attributable to such breach and (ii) not exceed the Defect
Amount attributable to the applicable affected Assets.

(b) For purposes of the special warranties of Defensible Title contained in the
Asset Conveyances and Section 3.19, the value of the Assets set forth in the
exhibits thereto, as applicable, shall be deemed to be the Allocated Value
thereof, as adjusted herein.

Section 5.3 General Disclaimers. EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE 3, THE CERTIFICATES OF EACH SELLER TO BE DELIVERED AT THE CLOSING
PURSUANT TO SECTION 8.2(G)) AND EXCEPT FOR SELLERS’ SPECIAL WARRANTY OF
DEFENSIBLE TITLE IN THE ASSET CONVEYANCES, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, (a) SELLERS DO NOT MAKE, SELLERS EXPRESSLY DISCLAIM, AND
PURCHASER WAIVES AND REPRESENTS AND WARRANTS THAT PURCHASER HAS NOT RELIED UPON,
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN THIS OR ANY OTHER
INSTRUMENT, AGREEMENT, OR CONTRACT DELIVERED HEREUNDER OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, INCLUDING ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED AS TO (i) TITLE TO ANY OF THE ASSETS OR
OWNERSHIP OF THE SUBJECT SECURITIES, (ii) THE CONTENTS, CHARACTER, OR NATURE OF
ANY DESCRIPTIVE MEMORANDUM, ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT,
OR ANY GEOLOGICAL DATA, SEISMIC DATA, RESERVE DATA, RESERVE REPORTS, RESERVE
INFORMATION (ANY ANALYSIS OR INTERPRETATION THEREOF) RELATING TO THE ASSETS,
(iii) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE
ASSETS, (iv) THE EXISTENCE OF ANY PROSPECT, RECOMPLETION, INFILL OR STEP-OUT
DRILLING OPPORTUNITIES, (v) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR THE
SUBJECT SECURITIES OR FUTURE REVENUES GENERATED BY THE ASSETS, (vi) THE
PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, OR WHETHER PRODUCTION HAS
BEEN CONTINUOUS OR IN PAYING QUANTITIES, OR ANY PRODUCTION OR DECLINE RATES,
(vii) THE

 

-36-



--------------------------------------------------------------------------------

MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN, OR MARKETABILITY
OF THE ASSETS, (viii) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OR
(ix) ANY OTHER RECORD, FILES OR MATERIALS, OR INFORMATION (INCLUDING AS TO THE
ACCURACY, COMPLETENESS OR CONTENTS OF THE RECORDS) THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES, OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (b) SELLERS FURTHER DISCLAIM, AND PURCHASER
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES HERETO THAT EXCEPT AS SET FORTH ABOVE THE ASSETS ARE BEING TRANSFERRED
“AS IS, WHERE IS,” WITH ALL FAULTS AND DEFECTS, AND THAT PURCHASER HAS MADE OR
CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE. PURCHASER
SPECIFICALLY DISCLAIMS ANY OBLIGATION OR DUTY BY SELLERS OR ANY MEMBER OF THE
SELLER GROUP TO MAKE ANY DISCLOSURES OF FACT NOT REQUIRED TO BE DISCLOSED
PURSUANT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN
THE ASSET CONVEYANCES, AND PURCHASER EXPRESSLY ACKNOWLEDGES AND COVENANTS THAT
PURCHASER DOES NOT HAVE AND WILL NOT HAVE AND WILL NOT ASSERT ANY CLAIM,
DAMAGES, OR EQUITABLE REMEDIES WHATSOEVER AGAINST ANY MEMBER OF THE SELLER GROUP
EXCEPT FOR CLAIMS, DAMAGES, AND EQUITABLE REMEDIES AGAINST SELLERS FOR BREACH OF
AN EXPRESS REPRESENTATION, WARRANTY OR COVENANT OF SELLERS UNDER THIS AGREEMENT,
OR SELLERS’ SPECIAL WARRANTY OF DEFENSIBLE TITLE IN THE ASSET CONVEYANCES.

Section 5.4 Environmental Disclaimers. Purchaser acknowledges that the Assets
have been used for exploration, development, production, gathering, and
transportation of oil and gas and there may be petroleum, produced water,
wastes, scale, NORM, hazardous substances, or other substances or materials
located in, on, or under the Assets or associated with the Assets. Equipment and
sites included in the Assets may contain asbestos, NORM, or other hazardous
substances. NORM may affix or attach itself to the inside of wells, pipelines,
materials, and equipment as scale, or in other forms. The wells, materials, and
equipment located on the Assets or included in the Assets may contain NORM and
other wastes or hazardous substances. NORM containing material or other wastes
or hazardous substances may have come in contact with various environmental
media, including water, soils, or sediment. Special procedures may be required
for the assessment, remediation, removal, transportation, or disposal of
environmental media, wastes, asbestos, NORM, and other hazardous substances from
the Assets. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT DELIVERED HEREUNDER, EXCEPT FOR PURCHASER’S RIGHTS
TO INDEMNIFICATION UNDER SECTION 11.3, FOR BREACHES OF THE REPRESENTATIONS SET
FORTH IN SECTION 3.8,

 

-37-



--------------------------------------------------------------------------------

SECTION 3.16, SECTION 3.19, SELLERS DO NOT MAKE, SELLERS EXPRESSLY DISCLAIM, AND
PURCHASER WAIVES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY MATTERS WITH RESPECT TO THE EXISTENCE OF ANY ENVIRONMENTAL
LIABILITIES, RELEASE OF HAZARDOUS SUBSTANCES, OR ANY OTHER ENVIRONMENTAL
CONDITION WITH RESPECT TO THE OWNERSHIP OR OPERATION OF ASSETS OR THE PRESENCE
OR ABSENCE OF ASBESTOS OR NORM IN OR ON THE ASSETS IN QUANTITIES TYPICAL FOR
OILFIELD OPERATIONS IN THE AREAS WHERE THE ASSETS ARE LOCATED. PURCHASER SHALL
HAVE INSPECTED, OR WAIVED (AND UPON CLOSING SHALL BE DEEMED TO HAVE WAIVED) ITS
RIGHT TO INSPECT, THE ASSETS FOR ALL PURPOSES, AND SATISFIED ITSELF AS TO THEIR
PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING
CONDITIONS SPECIFICALLY RELATING TO THE PRESENCE, RELEASE, OR DISPOSAL OF
HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS, OTHER MAN-MADE FIBERS, AND NORM.
AS OF CLOSING, PURCHASER HAS MADE ALL SUCH REVIEWS AND INSPECTIONS OF THE ASSETS
AND THE RECORDS AS PURCHASER HAS DEEMED NECESSARY OR APPROPRIATE TO CONSUMMATE
THE TRANSACTION AND THAT, AT CLOSING, PURCHASER SHALL BE DEEMED TO HAVE
KNOWLEDGE OF ALL FACTS CONTAINED IN THE RECORDS OR THAT WOULD HAVE BEEN
DISCOVERED BY PURCHASER’S AND PURCHASER’S REPRESENTATIVES’ EXERCISE OF
REASONABLE CARE AND DUE DILIGENCE IN THE COURSE OF SUCH INVESTIGATION,
VERIFICATION, ANALYSIS, AND EVALUATION.

Section 5.5 Calculations, Reporting, and Payments. PURCHASER ACKNOWLEDGES AND
AGREES THAT CLAIMS OR PROCEEDINGS AGAINST SELLERS OR TO WHICH ANY SELLER IS OR
MAY BECOME A PARTY BEFORE, ON, OR AFTER THE CLOSING MAY HAVE AN EFFECT ON THE
CALCULATION OF, AND LIABILITY WITH RESPECT TO, TAXES, ROYALTIES, AND OTHER
PAYMENT OBLIGATIONS OF PURCHASER ARISING AFTER THE EFFECTIVE TIME RELATING TO
THE ASSETS AND THE ASSUMED OBLIGATIONS AND THE NET REVENUE INTEREST OR WORKING
INTEREST WITH RESPECT TO THE ASSETS. NOTWITHSTANDING THAT SELLERS HAVE RETAINED
ANY LIABILITY OR RESPONSIBILITY UNDER THIS AGREEMENT FOR THE PAYMENT OF ANY
DAMAGES, LOSSES OR CLAIMS WITH RESPECT TO ANY OF THE FOREGOING, AND OTHER
LIABILITIES OF SELLERS HEREUNDER SHALL NOT INCLUDE, AND PURCHASER HEREBY
EXPRESSLY RELEASES THE MEMBERS OF THE SELLER GROUP FROM, ANY LIABILITY OR
RESPONSIBILITY ARISING OUT OF OR RELATING TO ANY EFFECT THAT THE OUTCOME OR
SETTLEMENT OF ANY SUCH CLAIMS OR PROCEEDINGS MAY HAVE ON THE CALCULATION OF
TAXES, ROYALTIES, AND OTHER PAYMENT OBLIGATIONS OF PURCHASER ARISING AFTER THE
EFFECTIVE TIME OR THE NET REVENUE INTEREST OR WORKING INTEREST WITH RESPECT TO
THE ASSETS. FOR THE AVOIDANCE OF DOUBT, PURCHASER ACKNOWLEDGES AND AGREES THAT
PURCHASER CANNOT RELY ON OR FORM ANY CONCLUSIONS FROM SELLERS’ METHODOLOGIES FOR
(I) THE CALCULATION AND REPORTING OF PRODUCTION AND ROYALTIES ATTRIBUTABLE TO
PRODUCTION PRIOR TO

 

-38-



--------------------------------------------------------------------------------

THE EFFECTIVE TIME AND (II) THE DETERMINATION AND REPORTING OF ASSET TAXES THAT
WERE UTILIZED FOR ANY TAX PERIOD (OR PORTION THEREOF) BEGINNING PRIOR TO THE
CLOSING DATE FOR PURPOSES OF CALCULATING AND REPORTING ASSET TAXES ATTRIBUTABLE
TO ANY TAX PERIOD (OR PORTION THEREOF) BEGINNING AFTER THE CLOSING DATE, IT
BEING UNDERSTOOD THAT PURCHASER MUST MAKE ITS OWN DETERMINATION AS TO THE PROPER
METHODOLOGIES THAT CAN OR SHOULD BE USED FOR ANY SUCH LATER REPORTING.

Section 5.6 Changes in Prices; Well Events. PURCHASER ACKNOWLEDGES THAT IT SHALL
ASSUME ALL RISK OF LOSS WITH RESPECT TO: (a) CHANGES IN COMMODITY OR PRODUCT
PRICES AND ANY OTHER MARKET FACTORS OR CONDITIONS FROM AND AFTER THE EFFECTIVE
TIME; (b) PRODUCTION DECLINES OR ANY ADVERSE CHANGE IN THE PRODUCTION
CHARACTERISTICS OR DOWNHOLE CONDITION OF ANY WELL, INCLUDING ANY WELL WATERING
OUT, OR EXPERIENCING A COLLAPSE IN THE CASING OR SAND INFILTRATION, FROM AND
AFTER THE EXECUTION DATE, AND (c) DEPRECIATION OF ANY ASSETS THAT CONSTITUTE
PERSONAL PROPERTY THROUGH ORDINARY WEAR AND TEAR.

Section 5.7 Limited Duties. ANY AND ALL DUTIES AND OBLIGATIONS WHICH EITHER
PARTY MAY HAVE TO THE OTHER PARTY WITH RESPECT TO OR IN CONNECTION WITH THE
ASSETS, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY ARE LIMITED TO
THOSE IN THIS AGREEMENT. THE PARTIES DO NOT INTEND (a) THAT THE DUTIES OR
OBLIGATIONS OF EITHER PARTY, OR THE RIGHTS OF EITHER PARTY, SHALL BE EXPANDED
BEYOND THE TERMS OF THIS AGREEMENT ON THE BASIS OF ANY LEGAL OR EQUITABLE
PRINCIPLE OR ON ANY OTHER BASIS WHATSOEVER OR (b) THAT ANY EQUITABLE OR LEGAL
PRINCIPLE OR ANY IMPLIED OBLIGATION OF GOOD FAITH OR FAIR DEALING OR ANY OTHER
MATTER REQUIRES EITHER PARTY TO INCUR, SUFFER OR PERFORM ANY ACT, CONDITION OR
OBLIGATION CONTRARY TO THE TERMS OF THIS AGREEMENT AND THAT IT WOULD BE UNFAIR,
AND THAT THEY DO NOT INTEND, TO INCREASE ANY OF THE OBLIGATIONS OF ANY PARTY
UNDER THIS AGREEMENT ON THE BASIS OF ANY IMPLIED OBLIGATION OR OTHERWISE.

Section 5.8 Conspicuousness. SELLERS AND PURCHASER AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 5 AND THE REST OF THIS
AGREEMENT ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY APPLICABLE LAW.

 

-39-



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS OF THE PARTIES

Section 6.1 Access.

(a) Upon execution of this Agreement until the Closing Date, Sellers shall give
Purchaser, its Affiliates, and each of their respective officers, employees,
agents, accountants, attorneys, investment bankers, environmental consultants,
and other authorized representatives (“Purchaser’s Representatives”) reasonable
access to the Records in Sellers’ possession during Sellers’ normal business
hours, for the purpose of conducting a confirmatory review of the Assets, but
only to the extent that Sellers may do so without (i) violating applicable Laws,
(ii) waiving any legal privilege of any Seller, any of its Affiliates or its
counselors, attorneys, accountants or consultants, or (iii) violating any
obligations to any Third Party. Such access shall be granted to Purchaser in the
offices of Sellers located in Houston, Texas. All investigations and due
diligence conducted by Purchaser or any of Purchaser’s Representatives shall be
conducted at Purchaser’s sole cost, risk, and expense and any conclusions made
from any examination done by Purchaser or any of Purchaser’s Representatives
shall result from Purchaser’s own independent review and judgment. Sellers or
its designee shall have no rights to conduct any environmental assessment,
sampling or testing of any environmental media on or relating to or on any
Asset. If the Closing does not occur, Purchaser (A) shall promptly return to
Sellers or destroy all copies of the Records, reports, summaries, evaluations,
due diligence memos, and derivative materials related thereto in the possession
or control of Purchaser or any of Purchaser’s Representatives and (B) shall keep
and shall cause each of Purchaser’s Representatives to keep, any and all
information obtained by or on behalf of Purchaser confidential, except, in each
case, as otherwise required by Law.

(b) Purchaser agrees to indemnify, defend, and hold harmless each member of the
Seller Group, the other owners of interests in the Mineral Interests, and all
such Persons’ stockholders, members, managers, officers, directors, employees,
agents, lenders, advisors, representatives, accountants, attorneys, and
consultants from and against any and all Damages (including court costs and
reasonable attorneys’ fees), including Damages attributable to, arising out of,
or relating to access to the Records or any offices of Sellers by Purchaser or
any of Purchaser’s Representatives, EVEN IF SUCH CLAIMS, DAMAGES, LIABILITIES,
OBLIGATIONS, LOSSES, COSTS, AND EXPENSES ARE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF ANY MEMBER OF THE SELLER GROUP.

(c) During all periods that Purchaser or any of Purchaser’s Representatives are
on Sellers’ premises, Purchaser shall maintain, at its sole expense and with
insurers reasonably satisfactory to Sellers, policies of insurance of the types
and in the amounts reasonably requested by Sellers. Coverage under all insurance
required to be carried by Purchaser hereunder shall (i) be primary insurance,
(ii) list the members of the Seller Group as additional insureds, (iii) waive
subrogation against the members of the Seller Group, and (iv) provide for five
(5) days prior notice to Sellers in the event of cancellation or modification of
the policy or reduction in coverage. Upon request by Sellers, Purchaser shall
provide evidence of such insurance to Sellers prior to entering the Assets or
premises of any Seller or its Affiliates.

 

-40-



--------------------------------------------------------------------------------

Section 6.2 Operation of Business.

(a) From the Execution Date until the Closing, except as described on Schedule
6.2 or as permitted under Section 6.11 or required under any Governing Documents
of any member of the Samedan Group,

(i) Sellers shall:

(A) not transfer, sell, hypothecate, encumber, novate, or otherwise dispose of
any of its Assets or the Subject Securities;

(B) not terminate (other than terminations based on the expiration without any
affirmative action by any Seller), materially amend, execute, or extend any
Material Contracts; and

(C) not agree or commit to do any of the foregoing.

(ii) Noble Holdings shall vote its Subject Securities and shall cause each
member of the Samedan Group to:

(A) not transfer, sell, hypothecate, encumber, novate, or otherwise dispose of
any of its Assets;

(B) not terminate (other than terminations based on the expiration without any
affirmative action by any member of the Samedan Group), materially amend,
execute, or extend any Material Contracts;

(C) maintain the books of account and Records relating to the Samedan Group in
the usual, regular and ordinary manner, in accordance with the usual accounting
practices of each such Person;

(D) not grant any Person any right with respect to the Subject Securities or any
Securities of any member of any Samedan Subsidiary;

(E) not incur any Indebtedness;

(F) not hire any employees;

(G) not make a Securities investment in any other Person;

(H) not acquire by merger or consolidation with, or merge or consolidate with,
or purchase substantially all of the assets of or otherwise acquire any business
of, or acquire any Securities in, or make capital contribution to or any
investment in, any Person or division thereof;

 

-41-



--------------------------------------------------------------------------------

(I) not split, combine or reclassify any of its outstanding Securities;

(J) not adopt a plan or agreement of complete or partial liquidation,
dissolution or wind-up any member of the Samedan Group; and

(K) not agree or commit to do any of the foregoing.

(b) Purchaser’s approval of any action restricted by Section 6.2(a) shall not be
unreasonably withheld or delayed and shall be considered granted within five
(5) Business Days (unless a shorter time is reasonably required by the
circumstances and such shorter time is specified in Sellers’ notice) of Sellers’
notice to Purchaser requesting such consent unless Purchaser notifies Sellers to
the contrary during that period. Requests for approval of any action restricted
by this Section 6.2 shall be delivered to either of the following individuals,
each of whom shall have full authority to grant or deny such requests for
approval on behalf of Purchaser:

Black Stone Minerals Company, L.P.

1001 Fannin Street, Suite 2020

Houston, Texas 77002

Attn: Holbrook Dorn

Email: HDorn@blackstoneminerals.com

Section 6.3 Closing Efforts and Further Assurances. Each Party agrees that from
and after the Execution Date it will use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
actions reasonably necessary, proper, or advisable under applicable Laws to
consummate the transaction contemplated hereunder, including (1) using its
commercially reasonable efforts to cooperate with the other Party to cause to be
lifted or rescinded any injunction or restraining order or other order adversely
affecting the ability of the Parties to consummate the transaction contemplated
hereunder, and (2) executing any additional or corrective instruments and
agreements necessary to consummate the transactions contemplated by this
Agreement and to satisfy the recordation requirements of each of the
jurisdictions where the Asset Seller Assets are located.

Section 6.4 Notifications. Purchaser shall notify Sellers promptly after a
discovery by Purchaser that any representation or warranty of any Seller
contained in this Agreement is, becomes or will be untrue in any material
respect on or before the Closing Date. Sellers shall notify Purchaser promptly
after Sellers obtain Knowledge that any representation or warranty of Purchaser
contained in this Agreement is, becomes or will be untrue in any material
respect on or before the Closing Date. It is understood and agreed that the
delivery of any notice required under this Section 6.4 shall not in any manner
constitute a waiver by any Party of any conditions precedent to the Closing
hereunder.

Section 6.5 Amendment of Disclosure Schedules. Purchaser agrees that, with
respect to the representations and warranties of Sellers or any Seller contained
in this Agreement, Sellers shall have the continuing right until the Closing to
add, supplement, or amend the Disclosure Schedules to the representations and
warranties of Sellers or any Seller with respect to any

 

-42-



--------------------------------------------------------------------------------

matter hereafter arising which, if existing at the Execution Date or thereafter,
would have been required to be set forth or described in the Disclosure
Schedules. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Section 7.2 have been fulfilled,
the Disclosure Schedules attached to this Agreement shall be deemed to include
only that information contained therein on the Execution Date and shall be
deemed to exclude all information contained in any addition, supplement or
amendment thereto; provided, however, that if any matters disclosed pursuant to
any such addition, supplement, or amendment (together with any other breaches of
Sellers’ representations and warranties set forth in Article 3 that Purchaser
has knowledge of) result in a failure of the conditions set forth in Section 7.2
and Purchaser elects to proceed with the Closing, then all matters disclosed
pursuant to any such addition, supplement or amendment at or prior to the
Closing shall be waived and Purchaser shall not be entitled to make a claim with
respect thereto pursuant to the terms of this Agreement or otherwise.

Section 6.6 Liability for Brokers’ Fees. Each Party hereby agrees to indemnify,
defend, and hold harmless the other Party, any Affiliate of such other Party,
and all such other Party’s stockholders, members, officers, directors,
employees, agents, lenders, advisors, representatives, accountants, attorneys,
and consultants from and against any and all claims, obligations, damages,
liabilities, losses, costs, and expenses (including court costs and reasonable
attorneys’ fees) arising as a result of undertakings or agreements of any such
indemnifying Party (or any of its Affiliates) prior to Closing, for brokerage
fees, finder’s fees, agent’s commissions, or other similar forms of compensation
to an intermediary in connection with the negotiation, execution, or delivery of
this Agreement or any agreement or document contemplated hereunder.

Section 6.7 Bulk Sales Laws. Purchaser acknowledges that no member of the Seller
Group will comply with the provisions of any bulk sales laws in any jurisdiction
in connection with the transactions contemplated by this Agreement and Purchaser
waives and releases, and shall fully indemnify, defend, and hold harmless each
member of the Seller Group against any claims against any member of the Seller
Group arising from such non-compliance.

Section 6.8 Press Releases. The Parties shall consult with each other with
regard to all press releases and other public announcements concerning this
Agreement. From and after the Execution Date, (a) no Party shall make, and each
Party shall cause each of its Affiliates not to make, any press release or
public disclosure regarding (i) the parties to this Agreement or (ii) the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby, or the identities of any Parties hereto without the prior
written consent of the other Party and (b) prior to making any press release or
public disclosure (i) the disclosing Party shall provide the other Party with
written notice and (ii) the non-disclosing Party shall have the opportunity to
request changes to such press release or public disclosure by providing written
notice to the disclosing Party within three (3) days of receipt of such
disclosing Party’s notice, which the disclosing Party will consider in good
faith; provided, however, the foregoing shall not restrict disclosures by any
Party, or any of its Affiliates (i) to the extent that such disclosures are
required by applicable securities or other Laws or the applicable rules of any
stock exchange having jurisdiction over such Party or Affiliate of such Party or
(ii) to Governmental Authorities or any Third Party holding preferential rights
to purchase, rights of consent, or other rights that may be applicable to the
transactions contemplated by this Agreement, as reasonably necessary to provide
notices, seek waivers, amendments, or terminations of such rights, or seek such
consents. Each Party shall be liable for the compliance of such Party’s
Affiliates with the terms of this Section 6.8.

 

-43-



--------------------------------------------------------------------------------

Section 6.9 Expenses; Filings, Certain Governmental Approvals; and Removal of
Names.

(a) Except as otherwise expressly provided in this Agreement, all expenses
incurred by Sellers in connection with or related to the authorization,
preparation, or execution of this Agreement, and the Exhibits and Schedules
hereto and thereto, and all other matters related to the Closing, including all
fees and expenses of counsel, accountants, and financial advisers employed by
Sellers, shall be borne solely and entirely by Sellers, and all such expenses
incurred by Purchaser shall be borne solely and entirely by Purchaser.

(b) Promptly after the Closing, Purchaser shall (i) record all assignments of
Asset Seller Assets executed at the Closing in the records of the applicable
Governmental Authorities, (ii) if applicable, send notices to the operator of
such Asset Seller Assets of the assignment of such Asset Seller Assets to
Purchaser, and (iii) actively pursue the unconditional approval of all
unobtained Consents, Customary Consents and approval of all applicable
Governmental Authorities of the assignment of the Asset Seller Assets to
Purchaser, that, in each case, shall not have been obtained prior to the
Closing. Subject to Sellers’ obligations under Section 6.3, Purchaser obligates
itself to take any and all action required by any Governmental Authority in
order to obtain such unconditional approval.

Section 6.10 Records.

(a) No later than thirty (30) days after Closing, Sellers shall make available
the Records that are in the possession of Sellers for pickup or copying, as
applicable, during normal business hours, and subject to Section 6.10(b).

(b) Sellers may retain, at Sellers’ sole cost and expense, copies of any and all
Records. Sellers may retain the originals of those Records relating to Asset Tax
and accounting matters and provide Purchaser, at its request, with copies of
such Records (i) that pertain to Asset Tax matters solely related to the Assets
or (ii) if such Records are necessary for Purchaser to adequately prepare Tax
Returns or to contest a legal or administrative proceeding pursuant to Article
9.

(c) Purchaser shall preserve and keep a copy of all Records in Purchaser’s
possession for a period of at least seven (7) years after the Closing Date.
After such seven-year (7-year) period, before Purchaser shall dispose of any
such Records, Purchaser shall give Sellers at least ninety (90) days’ Notice to
such effect, and Sellers shall be given an opportunity, at Sellers’ cost and
expense, to remove and retain all or any part of such Records as Sellers may
select. From and after Closing, Purchaser shall provide to Sellers, at no cost
or expense to Sellers, full access to such books and records as remain in
Purchaser’s possession and full access to the Assets and other properties and
employees of Purchaser in connection with matters relating to the ownership or
operations of the Assets on or before the Closing Date, any claims or disputes
relating to this Agreement or with any Third Parties.

 

-44-



--------------------------------------------------------------------------------

Section 6.11 Non-Solicitation. For the period commencing on the Closing Date and
ending on the date that is two (2) years after (a) the Closing Date in the event
Closing occurs or (b) the Termination Date in the event this Agreement is
terminated in accordance with Article 10, Purchaser shall not, and shall cause
its Affiliates to not, without the prior written consent of Sellers, in any way
to directly or indirectly solicit, induce, hire, retain or attempt to hire or
retain any employee of Sellers or their Affiliates or in any way interfere with
the relationship between Sellers or any of their Affiliates and any of their
respective employees; provided, however, that (i) the foregoing shall not apply
to generalized searches for employees by use of advertisements in the media that
are not targeted at employees of Sellers or any of their Affiliates and
(ii) Purchaser shall not be restrained from hiring employees whose employment at
a Seller or any of its Affiliates has terminated by a Seller or its Affiliates
prior to the commencement of employment discussions.

Section 6.12 Change of Name; Removal of Name. Notwithstanding any other
provision of this Agreement to the contrary, from and after Closing, Purchaser
agrees, on behalf of Purchaser and the Samedan Group, that they (a) shall have
no right to use the names “Noble Energy”, “Noble”, “Rosetta”, “Wyco” , “Samedan”
or any similar name or any Intellectual Property Rights related thereto or
containing or compromising the foregoing, including any name or mark confusingly
similar thereto or a derivative thereof (collectively, the “Subject Marks”), and
(b) will not at any time hold themselves out as having any affiliation with
Asset Sellers or any of their Affiliates. In furtherance thereof, as promptly as
practicable after Closing, (i) Purchaser shall file all documentation reasonably
necessary to change the legal name of each member of the Samedan Group in all
applicable jurisdictions and (ii) no later than thirty (30) days after Closing,
remove, strike over or otherwise obliterate all Subject Marks from all
materials, including, without limitation, any vehicles, business cards,
schedules, stationary, packaging materials, displays, signs, promotional
materials, manuals, forms, computer software and other materials.

Section 6.13 Obligations Regarding Comin and Temin. Beginning on the Closing
Date and continuing through and including the tax year ending on December 31,
2019, Purchaser hereby agrees (a) to perform, or shall cause Comin and Temin to
perform, all obligations under the Co-Ownership Agreements and (b) not to take,
and shall cause Comin and Temin not to take, any action that would terminate or
amend the Co-Ownership Agreements in accordance with the terms thereof. For a
period not to exceed ninety (90) days following the Closing, Sellers will
reasonably cooperate with and assist Purchaser in the transition of various
accounting matters related to the Samedan Assets and the Samedan Group and will
take such actions as may be reasonably requested by Purchaser with respect
thereto; provided, Purchaser shall be responsible for, shall pay, and shall
indemnify, defend, and hold harmless each member of the Seller Group from and
against all obligations, liabilities, claims, causes of action and Damages
caused by, arising out of, attributable to, or resulting therefrom.

Section 6.14 Preferential Right to Purchase. If, after Closing, the holder of a
preferential purchase right binding on the Assets agrees to purchase such Asset
for an amount equal to the Allocated Value of such Asset subject to all other
terms and conditions of this Agreement, then Purchaser shall promptly convey
such Asset to the holder of the preferential purchase right and Purchaser (and
not any Seller) shall be entitled to receive all proceeds of such sale from the
holder of the preferential purchase right.

 

-45-



--------------------------------------------------------------------------------

Section 6.15 Required Consents. If Purchaser discovers any unobtained Required
Consent burdening any Asset Seller Assets within one hundred ten (110) days
after Closing, then Purchaser shall promptly provide Sellers with notice of such
unobtained Required Consent (which such notice shall include a description and
the underlying documents evidencing such Required Consent, identify the Asset
Seller Assets subject thereto, and identify the Allocated Values therefor).
Purchaser shall use commercially reasonable efforts to obtain such Required
Consent from the applicable Third Party. If Purchaser or Sellers are unable to
obtain any such Required Consent within one hundred ten (110) days after
Closing, then Purchaser may elect, by giving written notice to Sellers, to
exclude any Asset Seller Assets subject to any such Required Consent, in which
case (a) the Parties shall promptly simultaneously execute and deliver such
Asset Conveyances, assignments, certificate of non-foreign status, letters in
lieu and other instruments described in Section 8.2 and Section 8.3, mutatis
mutandis, to effect the assignment of such Asset Seller Assets from Purchaser to
the applicable Asset Sellers (which shall include a special warranty of title
by, through and under Purchaser), (b) Sellers shall pay and remit to Purchaser
the Allocated Value of such re-assigned Asset Seller Assets to Purchaser, net of
any post-Effective Time Mineral Proceeds or other revenues attributable to such
Asset Seller Assets, (c) such Asset Seller Assets shall be deemed to be deleted
from Exhibit A-1, Exhibit A-2, Schedule 1.1(c) and Schedule 1.1(d) and (d) such
Asset Seller Assets shall be deemed to constitute Excluded Assets and shall be
deemed to be described on Schedule 1.2. If Purchaser fails to provide any notice
or election required or permitted under this Section 6.15 with respect to any
Required Consent as to any Asset Seller Asset, then Purchaser shall be deemed to
have elected to retain any and all such Asset Seller Assets burdened by any such
Required Consents discovered by Purchaser prior to the date one hundred ten
(110) days after Closing and Purchaser shall be deemed to have waived and
released Sellers for any and all liability and Damages arising out of any
failure to obtain such Required Consents discovered by Sellers prior to such
date.

Section 6.16 Requested Financial Information.

(a) Sellers acknowledge that Purchaser may be required pursuant to Regulation
S-X under the Securities Act of 1933, as amended, to disclose certain
information with respect to Sellers and/or the Samedan Group. Accordingly,
without giving any representations or warranties as to the accuracy or
completeness of any such information, no later than December 31, 2017 Sellers
shall provide Purchaser with access to (i) the audited statements of revenues
and direct expenses attributable to the Assets for the years ended December 31,
2015 and December 31, 2016 (in each case of the foregoing audited by KPMG), (ii)
the unaudited statements of revenues and direct expenses attributable to the
Assets for the nine (9) month period ending September 30, 2017 (in each case of
the foregoing reviewed by KPMG) and (iii) access to financial data applicable to
the Assets for the period of time between October 1, 2017 and the Closing Date
(collectively, all such information described, the “Requested Financial
Information”).

(b) From and after Closing until May 31, 2018, Sellers shall (i) cause the
appropriate personnel of Sellers, and each of Seller’s Affiliates, and shall
request its independent auditors, to reasonably cooperate with Purchaser, to the
extent reasonably requested by Purchaser, in the interpretation, preparation and
disclosure of any Requested Financial Information and (ii) request Sellers’
independent auditors to (A) provide customary “comfort letters” to any
underwriter or purchaser, (B) consent to be named an expert, in any offering

 

-46-



--------------------------------------------------------------------------------

memorandum, private placement memorandum or prospectus by Purchaser in which
Requested Financial Information is required or customary, and (C) provide access
to the work papers of Sellers’ independent auditors related to the Requested
Financial Information, but subject to such firm’s policies and procedures
relating to such work papers.

(c) Purchaser shall reimburse Sellers, within ten (10) Business Days after
receipt of demand in writing therefor, together with such reasonable supporting
documents as may be requested by Purchaser, for its fifty percent (50%) share of
all Third Party costs and expenses actually incurred by any Seller or any
Affiliate of any Seller in connection with any Seller’s compliance with this
Section 6.16. Notwithstanding the foregoing, nothing herein shall expand
Sellers’ representations, warranties, covenants, or agreements set forth in this
Agreement or any other Transaction Document or give Purchaser, its Affiliates,
or any Third Party any rights to which such Person is not expressly entitled
hereunder.

(d) Purchaser agrees to indemnify, defend and hold harmless each member of the
Seller Group from and against any and all Damages (including court costs and
reasonable attorneys’ fees) in connection with Sellers’ performance of any
obligations or assistance provided under this Section 6.16, including Damages
attributable to, arising out of or relating to any Requested Financial
Information, books, records, documents, representation letters or other
information provided by or on behalf of any member of the Seller Group in
connection with this Section 6.16, EVEN IF SUCH CLAIMS, DAMAGES, LIABILITIES,
OBLIGATIONS, LOSSES, COSTS, AND EXPENSES ARE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT), STRICT LIABILITY, OR OTHER
LEGAL FAULT OF ANY MEMBER OF THE SELLER GROUP; provided, however, that the
foregoing shall not apply to the willful misconduct or gross negligence of any
member of the Seller Group. Notwithstanding anything herein to the contrary, in
no event shall Sellers be obligated hereunder to disclose, provide or grant
access to any books, records, information or documents to the extent such
disclosure, provision or access would, in the reasonable discretion of Sellers,
(i) violate applicable Laws, (ii) be likely to result in the waiver any legal
privilege of any Seller, any Seller’s Affiliates or Sellers’ counselors,
attorneys, accountants or consultants, or (iii) violate any obligations to any
Third Party.

ARTICLE 7

CONDITIONS TO CLOSING

Section 7.1 Conditions of Sellers to Closing. The obligations of Sellers to
consummate the transactions contemplated by this Agreement (except for the
obligations of Sellers to be performed prior to the Closing and obligations that
survive termination of this Agreement), including the obligations of Sellers to
consummate the Closing, are subject, at the option of Sellers, to the
satisfaction on or prior to Closing of each of the conditions set forth in this
Section 7.1, unless waived in writing by Sellers:

(a) Representations. The representations and warranties of Purchaser set forth
in Article 4 shall be true and correct in all material respects as of the
Execution Date and as of the Closing Date as though made on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date);

 

-47-



--------------------------------------------------------------------------------

(b) Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by Purchaser
under this Agreement prior to or on the Closing Date;

(c) No Injunction. On the Closing Date, no injunction, order, or award
restraining, enjoining, or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting substantial damages in
connection therewith, shall have been issued and remain in force; and

(d) Closing Deliverables. Purchaser shall (i) have delivered to Sellers the
officer’s certificate described in Section 8.3(g) and (ii) be ready, willing,
and able to deliver to Sellers at the Closing the other documents and items
required to be delivered by Purchaser under Section 8.3.

Section 7.2 Conditions of Purchaser to Closing. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement (except for the
obligations of Purchaser to be performed prior to the Closing and obligations
that survive termination of this Agreement), including the obligations of
Purchaser to consummate the Closing, are subject, at the option of Purchaser, to
the satisfaction on or prior to Closing of each of the conditions set forth in
this Section 7.2, unless waived in writing by Purchaser:

(a) Representations. Each representation and warranty of Sellers set forth in
Article 3 shall be true and correct in all respects (without regard to any
Material Adverse Effect or other materiality qualifier) as of the Execution Date
and as of the Closing Date (other than representations and warranties that refer
to a specified date, which need only be true and correct on and as of such
specified date) except to the extent the failure of any such representation or
warranty to be true and correct does not result in a Material Adverse Effect;

(b) Performance. Sellers shall have performed and observed, in all material
respects, each covenant and agreement to be performed or observed by Sellers
under this Agreement prior to or on the Closing Date;

(c) No Injunction. On the Closing Date, no injunction, order, or award
restraining, enjoining, or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting substantial damages in
connection therewith, shall have been issued and remain in force; and

(d) Closing Deliverables. Each Seller shall (i) have delivered to Purchaser the
officer’s certificate described in Section 8.2(g) and (ii) be ready, willing and
able to deliver to Purchaser at the Closing the other documents and items
required to be delivered by such Seller under Section 8.2

 

-48-



--------------------------------------------------------------------------------

ARTICLE 8

CLOSING

Section 8.1 Time and Place of Closing. The consummation of the purchase and sale
of the Asset Seller Assets and Subject Securities contemplated by this Agreement
(the “Closing”) shall, unless otherwise agreed to in writing by Purchaser and
Sellers, take place at the offices of Vinson & Elkins LLP located at 1001 Fannin
Street, Houston, Texas 77002, at 10:00 a.m., Central Standard Time, on
November 28, 2017, or if all conditions in Article 8 to be satisfied prior to
Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived, subject to the provisions of Article
10. The date on which the Closing occurs is referred to herein as the “Closing
Date.” All actions to be taken and all documents and instruments to be executed
and delivered at Closing shall be deemed to have been taken, executed, and
delivered simultaneously and, except as permitted hereunder, no actions shall be
deemed taken nor any document and instruments executed or delivered until all
actions have been taken and all documents and instruments have been executed and
delivered.

Section 8.2 Obligations of Sellers at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 8.3, each Seller
shall deliver or cause to be delivered to Purchaser, among other things, the
following:

(a) The Preliminary Settlement Statement, executed by such Seller;

(b) An Assignment of the Subject Securities in the form attached hereto as
Exhibit B (“Subject Securities Assignment”), duly executed by Noble Holdings;

(c) Conveyances of the Asset Seller Assets in the forms attached hereto as
Exhibit C (the “Asset Conveyances”), duly executed by such Seller, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;

(d) Assignments in the forms required by federal, state, or tribal agencies for
the assignment of any federal, state, or tribal Mineral Interests, duly executed
by such Seller, in sufficient duplicate originals to allow recording in all
appropriate offices;

(e) Executed certificate of non-foreign status that meets the requirements set
forth in Treasury Regulation § 1.1445-2(b)(2) in the form attached hereto as
Exhibit D;

(f) Letters-in-lieu of transfer orders with respect to the Mineral Interests and
Wells duly executed by such Seller in the form attached hereto as Exhibit E;

(g) A certificate duly executed by an authorized officer of each Seller, dated
as of the Closing, certifying on behalf of such Seller that the conditions set
forth in Section 7.2(a) and Section 7.2(b) have been fulfilled;

(h) Letters of resignation of each member of the board of managers of Samedan
and each officer of the Samedan Group, duly executed by such manager or officer,
as applicable; and

(i) All other documents and instruments reasonably requested by Purchaser from
Sellers that are necessary to transfer the Asset Seller Assets and Subject
Securities to Purchaser or the Subject Securities to Purchaser or to consummate
any other transactions contemplated by this Agreement.

 

-49-



--------------------------------------------------------------------------------

Section 8.3 Obligations of Purchaser at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Sellers of its obligations pursuant to Section 8.2, Purchaser
shall deliver or cause to be delivered to Sellers, among other things, the
following:

(a) The Preliminary Settlement Statement, executed by Purchaser;

(b) A wire transfer of the Closing Payment in same-day funds to the Persons and
accounts designated in the Preliminary Settlement Statement described in
Section 2.5(a);

(c) A Subject Securities Assignment, duly executed by Purchaser;

(d) Asset Conveyances, duly executed by Purchaser, in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices;

(e) Assignments, duly executed by Purchaser, in the forms required by federal,
state, or tribal agencies for the assignment of any federal, state, or tribal
Mineral Interests, duly executed by Purchaser, in sufficient duplicate originals
to allow recording in all appropriate offices;

(f) Subject to Section 6.3, letters-in-lieu of transfer orders with respect to
the Mineral Interests or Wells duly executed by Purchaser in the form attached
hereto as Exhibit D;

(g) A certificate, duly executed by an authorized officer of Purchaser, dated as
of the Closing, certifying on behalf of Purchaser that the conditions set forth
in Section 7.1(a) and Section 7.1(b) have been fulfilled; and

(h) All other documents and instruments reasonably requested by Sellers from
Purchaser that are necessary to transfer the Asset Seller Assets and Subject
Securities to Purchaser.

ARTICLE 9

TAX MATTERS

Section 9.1 Asset Taxes.

(a) Sellers shall be allocated and bear all Asset Taxes (ignoring, for purposes
of this Section 9.1, that such Asset Taxes with respect to the Samedan Assets
may be imposed on the Samedan Group rather than on the Parties directly)
attributable to (i) any Tax period ending prior to the Effective Time and
(ii) the portion of any Straddle Period ending immediately prior to the
Effective Time, and Purchaser shall be allocated and bear all Asset Taxes
attributable to (x) any Tax period beginning at or after the Effective Time and
(y) the portion of any Straddle Period beginning at the Effective Time.

(b) For purposes of determining the allocations described in Section 9.1(a):

 

-50-



--------------------------------------------------------------------------------

(i) The Parties acknowledge that the State of Colorado and the State of Wyoming
determine the assessed value for Property Taxes with respect to certain of the
Assets based on the production of Hydrocarbons (“Oil and Gas Property Taxes”).
Notwithstanding the forgoing, however, Oil and Gas Property Taxes shall be
apportioned between the Parties in accordance with the relative ownership
periods during the year such Oil and Gas Property Taxes are assessed. For
example, 2017 Oil and Gas Property Taxes for the State of Colorado, payable in
2018, are measured by the value of 2016 production of Hydrocarbons but shall be
allocated between Sellers and Purchaser in accordance with their proportionate
ownership periods during 2017 before and after the Effective Time
(notwithstanding the fact that such Oil and Gas Property Taxes are measured by
the value of 2016 production of Hydrocarbons). Similarly, 2017 Oil and Gas
Property Taxes for the State of Wyoming, payable in 2018, are measured by the
value of 2017 production of Hydrocarbons but shall be allocated between Sellers
and Purchaser in accordance with their proportionate ownership periods during
2017 before and after the Effective Time (regardless of the amount of production
of Hydrocarbons occurring before and after the Effective Time);

(ii) Property Taxes other than those described in clause (i) (“Other Property
Taxes”) shall be deemed attributable to the period during which ownership of the
applicable Assets gives rise to liability for such Other Property Taxes, and
liability therefor allocated to Sellers for all periods ending prior to the
Effective Time and to Purchaser for all periods beginning on or after the
Effective Time. Other Property Taxes pertaining to a Straddle Period shall be
allocated between the portion of such Straddle Period ending prior to the
Effective Time and the portion of such Straddle Period beginning on or after the
Effective Time by prorating each such Other Property Tax based on the number of
days in the applicable Straddle Period that occur before the day on which the
Effective Time occurs, on the one hand, and the number of days in such Straddle
Period that occur on and after the day on which the Effective Time occurs, on
the other hand. For purposes of the preceding sentence, the period for such
Other Property Tax shall begin on the date on which ownership of the applicable
Assets gives rise to liability for the particular Other Property Tax and shall
end on the day before the next such date; and

(iii) Severance Taxes shall be deemed attributable to the period during which
the production of the Hydrocarbons with respect to such Severance Taxes
occurred, and liability therefor shall be allocated to Sellers for Severance
Taxes that relate to production of Hydrocarbons prior to the Effective Time and
to Purchaser for Severance Taxes that relate to production of Hydrocarbons on or
after the Effective Time.

(c) To the extent the actual amount of an Asset Tax is not known at the time an
adjustment is to be made with respect to such Asset Tax pursuant to Section 2.4
or Section 2.5, as applicable, the Parties shall utilize the most recent
information available in estimating the amount of such Asset Tax for purposes of
such adjustment. To the extent the actual amount of an Asset Tax (or the amount
thereof paid or economically borne by a Party) is ultimately determined to be
different than the amount (if any) that was taken into account in the final
settlement statement as finally determined pursuant to Section 2.5(b), timely
payments will be made from one Party to the other to the extent necessary to
cause each Party to bear the amount of such Asset Tax that is allocable to such
Party under this Section 9.1.

 

-51-



--------------------------------------------------------------------------------

Section 9.2 Transfer Taxes and Recording Fees. To the extent that any Transfer
Taxes are incurred, imposed or payable on the purchase and sale of the Asset
Seller Assets or the Subject Securities pursuant to this Agreement, Purchaser
shall bear such Transfer Taxes. Purchaser shall pay all required filing and
recording fees and expenses in connection with the filing and recording of the
Asset Conveyances, assignments and/or other instruments required to convey title
to the Assets to Purchaser. Sellers and Purchaser shall reasonably cooperate in
good faith to minimize, reduce or eliminate, to the extent permissible under
applicable Law, the amount of any such Transfer Taxes.

Section 9.3 Cooperation.

(a) The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of Tax Returns and any audit,
litigation, or other proceeding with respect to Taxes relating to the Assets.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are relevant to any such
Tax Return or audit, litigation, or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided under this Agreement. Sellers and Purchaser
agree to retain all books and records with respect to Tax matters pertinent to
the Assets relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the respective taxable
periods and to abide by all record retention agreements entered into with any
Governmental Authority.

(b) Notwithstanding anything to the contrary in Section 11.6, Sellers shall have
the right, at their own expense, to control and settle the portion of any audit,
examination, or other administrative or judicial proceeding, contest,
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for which a Seller may be required to indemnify
Purchaser under Section 11.3 (a “Tax Contest”). Purchaser shall have the right
to participate at its own expense in any proceeding which Sellers control
pursuant to the preceding sentence. Purchaser shall give prompt written notice
of any Tax Contest to Sellers and shall execute appropriate powers of attorney
so as to allow Sellers to control and settle any such Tax Contest as described
above; provided that the failure to provide such notice shall not release
Sellers from any indemnification obligation under this Agreement except to the
extent that Sellers are actually prejudiced by such failure. If Sellers elect to
assume the defense of any Tax Contest, Sellers shall (x) keep Purchaser
reasonably informed of all material developments and events relating to such Tax
Contest (including promptly forwarding copies to Purchaser of any related
correspondence), (y) consult with Purchaser in connection with the defense or
prosecution of any such Tax Contest and (z) provide such cooperation and
information as Purchaser shall reasonably request.

Section 9.4 Tax Returns. Subject to Purchaser’s indemnification rights under
Section 11.3, after the Closing Date, Purchaser shall (a) be responsible for
paying any Asset Taxes relating to any Tax period that ends before or includes
the Effective Time that become due and payable after the Closing Date and shall
file with the appropriate Governmental Authority any and all Tax Returns
required to be filed after the Closing Date with respect to such Asset Taxes,
(b) submit each such Tax Return to Sellers for their review and comment no fewer
than fifteen (15) days prior to the due date therefor, and (c) timely file any
such Tax Return, incorporating any comments received from Sellers prior to the
due date therefor.

 

-52-



--------------------------------------------------------------------------------

ARTICLE 10

TERMINATION

Section 10.1 Termination. This Agreement may be terminated at any time prior to
Closing (the date of any permitted termination of this Agreement under this
Section 10.1, the “Termination Date”):

(a) by the mutual, prior written consent of Sellers and Purchaser; or

(b) by Sellers or Purchaser upon written notice to the other Party, if Closing
has not occurred on or before December 1, 2017;

provided, however, that no Party shall be entitled to terminate this Agreement
under Section 10.1(b) if (i) the Closing has failed to occur as a result of the
breach or failure of any such Party’s representations, warranties, or covenants
hereunder, including, if and when required, such Party’s obligations to
consummate the transactions contemplated hereunder at Closing or (ii) a Party is
entitled to and is enforcing its right to specific performance of this Agreement
under Section 10.2(b), Section 10.2(c) or Section 10.2(d).

Section 10.2 Effect of Termination.

(a) If this Agreement is terminated pursuant to Section 10.1, this Agreement
shall become void and of no further force or effect (except for the provisions
of Article 1, Section 2.3, Section 4.12, Section 6.1(b), Section 6.1(c),
Section 6.8, Section 6.9, Section 6.11, this Article 10, and Section 12.1
through Section 12.14, all of which shall survive and continue in full force and
effect indefinitely). The Confidentiality Agreement shall survive any
termination of this Agreement.

(b) In the event that (i) all conditions precedent to the obligations of Sellers
set forth in Section 7.1 have been satisfied or waived in writing by Sellers (or
would have been satisfied except for the breach or failure of any of Sellers’
representations, warranties or covenants hereunder) and (ii) the Closing has not
occurred solely as a result of the material breach or material failure of
Sellers’ representations, warranties or covenants hereunder, including, if and
when required, Sellers’ obligations to consummate the transactions contemplated
hereunder at Closing, then Purchaser shall, at Purchaser’s option, be entitled
to (1) terminate this Agreement and receive the Deposit (and all interest having
accrued thereon), free and clear of any claims thereof by Sellers or
(2) exercise any rights at law or in equity to enforce the specific performance
of this Agreement.

(c) In the event that (i) all conditions precedent to the obligations of
Purchaser set forth in Section 7.2 have been satisfied or waived in writing by
Purchaser (or would have been satisfied except for the breach or failure of any
of Purchaser’s representations, warranties or covenants hereunder) and (ii) the
Closing has not occurred solely as a result of the material breach or material
failure of Purchaser’s representations, warranties or covenants hereunder,

 

-53-



--------------------------------------------------------------------------------

including, if and when required, Purchaser’s obligations to consummate the
transactions contemplated hereunder at Closing, then Sellers shall, at Sellers’
option, be entitled to (1) terminate this Agreement and retain the entirety of
the Deposit for the sole account and use of Sellers as liquidated damages
hereunder or (2) exercise any rights at law or in equity and the rights of
specific performance of this Agreement. Sellers and Purchaser acknowledge and
agree that in the event Sellers elect to terminate and retain the Deposit
(x) Sellers’ actual damages upon the event of such a termination are difficult
to ascertain with any certainty, (y) the Deposit is a fair and reasonable
estimate by the Parties of such aggregate actual damages of Sellers, and
(z) such liquidated damages do not constitute a penalty.

(d) In the event that this Agreement is terminated and Purchaser does not
exercise its rights in Section 10.2(b)(2) and Sellers are not entitled or
required to retain the Deposit under Section 10.2(c), Purchaser shall be
entitled to receive the entirety of the Deposit from Sellers for the account of
Purchaser.

(e) Each Party acknowledges that as express consideration for the Parties
entering into this Agreement and such Party’s representations, warranties and
covenants set forth herein, each Party covenants and agrees that solely with
respect to each Party’s rights to exercise any rights at law or in equity and
the rights of specific performance, (i) such Party would be irreparably harmed
by any breaches by the other Party of its obligations to consummate the
transactions hereunder as and when required by such Party hereunder,
(ii) monetary damages would not be a sufficient remedy for any violation of the
terms of this Agreement, (iii) such Party shall be entitled to equitable relief,
including injunction (without the posting of any bond and without proof of
actual damages) and specific performance, in the event of any breach of the
provisions of this Agreement with respect to such Party’s rights under
Section 10.2, and (iv) neither the other Party, nor its representatives shall
oppose the granting of specific performance or any such relief as a remedy.

ARTICLE 11

INDEMNIFICATION; LIMITATIONS

Section 11.1 Assumption and Retention. Without limiting Purchaser’s rights to
indemnity under this Article 11, from and after the Closing Date, Purchaser
assumes and hereby agrees to fulfill, perform, pay, and discharge (or cause to
be fulfilled, performed, paid, or discharged) all of the obligations,
liabilities, and Damages, known or unknown, with respect to the ownership, use,
and operation of the Asset Seller Assets and Subject Securities, regardless of
whether such obligations or liabilities arise out of, are attributable to, or
incurred prior to, on, or after the Effective Time or the Closing Date (the
“Assumed Obligations”); provided, that notwithstanding the foregoing, from and
after the Closing, Sellers shall retain and hereby agree to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid or discharged) the
Retained Liabilities.

Section 11.2 Sellers’ Indemnification Rights. Subject to the terms hereof, from
and after the Closing Date, Purchaser shall be responsible for, shall pay, and
shall indemnify, defend, and hold harmless each Seller, each Affiliate of such
Seller, and each of such Person’s respective shareholders, members, officers,
directors, employees, agents, lenders, advisors, representatives, accountants,
attorneys, and consultants (“Seller Group”) from and against all obligations,
liabilities, claims, causes of action, and Damages caused by, arising out of,
attributable to, or resulting from:

 

-54-



--------------------------------------------------------------------------------

(a) any failure or breach of any of Purchaser’s covenants or agreements
contained in this Agreement or in any Transaction Document;

(b) any failure or breach of any representation or warranty made by Purchaser
contained in Article 4 of this Agreement, in the certificate delivered by
Purchaser at Closing pursuant to Section 8.3(g) or in any Transaction Document;
and/or

(c) any of the Assumed Obligations.

EVEN IF ANY SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE, OR CONCURRENT),
STRICT LIABILITY, OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PERSON, INVITEE, OR
THIRD PARTY, but excepting and excluding in the case of Section 11.2(a),
Section 11.2(b) and Section 11.2(c), any Damages against which Purchaser is
entitled to indemnity from any Seller under Section 11.3 at the time the
applicable Claim Notice is presented by Purchaser (but such exception and
exclusion only applying to the extent and for the periods Sellers are obligated
hereunder to provide such indemnity under this Article 11).

Section 11.3 Purchaser’s Indemnification Rights. Subject to the terms hereof,
from and after the Closing Date, Sellers shall be responsible for, shall pay,
and shall indemnify, defend, and hold harmless Purchaser, the Affiliates of
Purchaser, and each of their respective shareholders, members, officers,
directors, employees, agents, advisors, representatives, accountants, attorneys,
and consultants (“Purchaser Group”) against and from all obligations,
liabilities, claims, causes of action, and Damages that are caused by, arising
out of, attributable to, or resulting from:

(a) any failure or breach of any Seller’s covenants or agreements contained in
this Agreement;

(b) any failure or breach of any representation or warranty made by any Seller
contained in Article 3 of this Agreement or in the certificate delivered by
Sellers at Closing pursuant to Section 8.2(g); and/or

(c) any of the Retained Liabilities.

Section 11.4 Survival; Limitation on Actions.

(a) Subject to Section 11.4(b) and Section 11.4(c): (i) the Non-Fundamental
Representations of Sellers (other than the Special Warranties, which shall
survive until four (4) years after the Closing Date) shall survive Closing and
terminate on the date twelve (12) months after the Closing Date; (ii) the
Fundamental Representations in Section 3.4(b) shall survive the Closing
indefinitely and all other Fundamental Representations shall survive the Closing
and terminate on the expiration of the applicable statute of limitation;
(iii) the covenants and

 

-55-



--------------------------------------------------------------------------------

agreements of Sellers to be performed on or prior to Closing shall each survive
the Closing and terminate on the date six (6) months after the Closing Date;
(iv) the covenants and agreements of Sellers to be performed after Closing shall
survive the Closing and terminate on the date twenty-four (24) months after the
Closing Date; provided, the covenants and agreements of Sellers contained in
Section 2.6, Section 6.3, Section 9.1 shall survive the Closing and terminate on
the expiration of the applicable statute of limitations; (v) the indemnification
or reimbursement rights of the Purchaser Group in Section 11.3 shall survive the
Closing and terminate on the termination date of each respective representation,
warranty, covenant, or agreement of Sellers that is subject to indemnification
thereunder; (vi) the covenants, representations, and warranties of Purchaser set
forth in this Agreement and the other Transaction Documents shall survive the
Closing indefinitely, and (vii) the representations, warranties, covenants, and
agreements of Sellers set forth in this Agreement and the other Transaction
Documents shall be of no further force and effect, and Sellers shall not have
any obligations hereunder, after the applicable date of their expiration;
provided, however, there shall be no expiration or termination of any bona fide
claim validly asserted pursuant to a valid Claim Notice pursuant to this
Agreement with respect to such a representation, warranty, covenant, or
agreement prior to the expiration or termination date of the applicable survival
period thereof.

(b) As a condition to making any claims for indemnification, defense, or to be
held harmless under this Article 11, Purchaser must deliver a valid Claim Notice
pursuant to this Agreement prior to the expiration or termination date of the
applicable survival period (if any) thereof or the date otherwise required to be
delivered hereunder. All rights of each member of the Purchaser Group to
indemnification and reimbursement under Section 11.3(b) with respect to
Non-Fundamental Representations and under Section 11.3(a) with respect to the
covenants and agreements of Seller to be performed on or prior to Closing shall
terminate and expire on the earlier to occur of (i) the termination date of each
respective representation or warranty of Sellers for which Purchaser is entitled
to indemnification or reimbursement hereunder, except in each case as to matters
for which a specific written Claim Notice has been validly delivered to Sellers
on or before the earlier of such termination date or the date otherwise required
to be delivered hereunder or (ii) the date the Purchaser Group has received
indemnification and/or reimbursement from Sellers in an aggregate amount equal
to the amount set forth in Section 11.4(c). All rights of each member of the
Purchaser Group to indemnification under Section 11.3(b) with respect to
Fundamental Representations not contained in Section 3.4(b) or Section 3.19 and
Section 11.3(a) with respect to the covenants and agreements of Sellers to be
performed after the Closing Date shall survive the Closing and terminate on the
earlier to occur of (A) (w) with respect to Section 3.19, four (4) years after
the Closing Date, (x) with respect to the other Fundamental Representations, the
expiration of the applicable statute of limitations and (y) with respect to the
covenants and agreements of Sellers be performed after Closing, other than those
contained in Section 2.6, Section 6.3, Section 9.1, twenty-four (24) months
after the Closing Date (B) the date the Purchaser Group has received
indemnification and/or reimbursement from Sellers in an aggregate amount equal
to the amounts set forth in Section 11.4(c).

(c) Subject to Section 5.2 and Section 12.11 and notwithstanding anything to the
contrary contained elsewhere in this Agreement, Sellers shall not have any
liability or be required to indemnify Purchaser (i) under Section 11.3(b) with
respect to Non-Fundamental Representations (other than the Special Warranties)
Damages relating to or arising out of any

 

-56-



--------------------------------------------------------------------------------

individual event, matter or occurrence for which a Claim Notice is delivered by
Purchaser and for which Sellers admit (or it is otherwise finally determined)
that Sellers have an obligation to indemnify Purchaser pursuant to
Section 11.3(b) unless and until the amount of such Damages exceeds the
Indemnity Threshold (it being agreed that the Indemnity Threshold represents a
threshold and not a deductible), (ii) under Section 11.3(b) with respect to
Non-Fundamental Representations (other than the Special Warranties) for Damages
that exceed the Indemnity Threshold for which Claim Notices are delivered by
Purchaser and for which Sellers admit (or it is otherwise finally determined)
that Sellers have an obligation to indemnify Purchaser pursuant to
Section 11.3(b) unless the aggregate amount of all such Damages exceeds two
percent (2%) of the Unadjusted Purchase Price and then only to the extent such
liability exceeds two percent (2%) of the Unadjusted Purchase Price (it being
agreed that such amount represents a deductible and not a threshold), (iii)
under Section 11.3(b) for aggregate Damages in excess of ten percent (10%) of
the Unadjusted Purchase Price relating to breaches of Non-Fundamental
Representations (other than the Special Warranties) and (iv) under this
Agreement or any of the agreements, instruments, or documents delivered in
connection with the transactions contemplated hereunder for aggregate Damages in
excess of one hundred percent (100%) of the Unadjusted Purchase Price. Subject
to Section 12.11, the liability of Purchaser pursuant to Section 11.2 shall be
without limit.

(d) No Party or Person is asserting the accuracy, completeness, or truth of any
representation and warranty set forth in this Agreement; rather the Parties have
agreed that should any representation or warranty of any Party prove inaccurate,
incomplete or untrue, the other Party shall have the specific rights and
remedies herein specified as the exclusive remedy therefor, but that no other
rights, remedies or causes of action (whether in law or in equity or whether in
contract or in tort or otherwise) are permitted to any Party as a result of the
failure, breach, inaccuracy, incompleteness or untruth of any such
representation and warranty. Sellers and Purchaser each acknowledge and agree
that (i) the payment of money, as limited by the terms of this Agreement, shall
be adequate compensation for breach of any representation, warranty, covenant,
or agreement contained herein or for any other claim arising in connection with
or with respect to the transactions contemplated by this Agreement and
(ii) Purchaser and Sellers hereby waive any and all rights to rescind, reform,
cancel, terminate, revoke, or void this Agreement or any of the transactions
contemplated hereby; provided, however, Sellers shall have the right to specific
performance and other equitable remedies available at law or equity (including
injunctive relief) for the breach or failure of Purchaser to perform its
obligations required to be performed after Closing.

(e) Sellers shall not be required to indemnify Purchaser under Section 11.3(b)
for any Asset Tax (or portion thereof) allocable to Purchaser under Section 9.1
as a result of a breach by Seller of any representation or warranty set forth in
Section 3.12 or Section 3.13, except to the extent the amount of such Asset Tax
(or portion thereof) exceeds the amount that would have been due absent such
breach.

Section 11.5 Exclusive Remedy and Certain Limitations.

(a) Notwithstanding anything to the contrary contained in this Agreement, from
and after Closing, Purchaser’s and Purchaser Group’s sole exclusive remedy
against any member of the Seller Group with respect to the negotiation,
performance, and consummation of

 

-57-



--------------------------------------------------------------------------------

the transactions contemplated hereunder, any breach of the representations,
warranties, covenants, and agreements of any member of the Seller Group
contained herein, the affirmations of such representations, warranties,
covenants, and agreements contained in the certificates delivered by any member
of the Seller Group at Closing pursuant to Section 8.2(g) or contained in any
other Transaction Document delivered hereunder by or on behalf of any member of
the Seller Group are the rights set forth in Section 11.3, as limited by the
terms of this Article 11. Except for the remedies contained in this Article 11,
upon Closing, Purchaser waives, releases, remises, and forever discharges, and
shall cause each member of the Purchaser Group to waive, release, remise, and
forever discharge, each member of the Seller Group from any and all Damages,
suits, legal or administrative proceedings, claims, demands, losses, costs,
obligations, liabilities, interest, charges, or causes of action whatsoever, in
law or in equity, known or unknown, which any member of the Purchaser Group
might now or subsequently may have, based on, relating to, or arising out of the
negotiation, performance, and consummation of this Agreement or the transactions
contemplated hereunder or any member of the Seller Group’s ownership, use or
operation of the Assets and Subject Securities, or the condition, quality,
status, or nature of the Assets or Subject Securities, INCLUDING RIGHTS TO
CONTRIBUTION UNDER CERCLA OR ANY OTHER ENVIRONMENTAL LAW, BREACHES OF STATUTORY
AND IMPLIED WARRANTIES, NUISANCE OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE
DAMAGES, COMMON LAW RIGHTS OF CONTRIBUTION, ANY RIGHTS UNDER INSURANCE POLICIES
ISSUED OR UNDERWRITTEN BY ANY MEMBER OF THE PURCHASER GROUP, AND ANY RIGHTS
UNDER AGREEMENTS AMONG ANY MEMBERS OF THE SELLER GROUP, EVEN IF CAUSED IN WHOLE
OR IN PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE,
COMPARATIVE, OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY
RELEASED PERSON, INVITEE, OR THIRD PARTY. Without limiting the generality of the
immediately preceding sentence, Purchaser agrees, and shall cause each member of
the Purchaser Group to agree, that from and after Closing the sole and exclusive
remedies of the Purchaser Group with respect to any member of the Seller Group’s
breach of representations, warranties, covenants, and agreements herein or in
the other Transaction Document shall be the rights to indemnity under
Section 11.3, as limited by the terms of this Article 11. No Party or Person is
asserting the accuracy, completeness, or truth of any representation and
warranty set forth in this Agreement; rather the Parties have agreed that should
any representation or warranty of any Party prove inaccurate, incomplete, or
untrue, the other Party shall have the specific rights and remedies herein
specified as the exclusive remedy therefor, but that no other rights, remedies,
or causes of action (whether in law or in equity or whether in contract or in
tort or otherwise) are permitted to any Party hereto as a result of the failure,
breach, inaccuracy, incompleteness, or untruth of any such representation and
warranty.

(b) Any claim for indemnity under this Article 11 by any current or former
Affiliate, stockholder, member, officer, director, employee, agent, lender,
advisor, representative, accountant, attorney, and consultant of any Party must
be brought and administered by the applicable Party to this Agreement. No
Indemnified Person other than Sellers and Purchaser shall have any rights
against Sellers or Purchaser under the terms of this Article 11 except as may be
exercised on its behalf by Purchaser or Sellers, as applicable, pursuant to this
Article 11. Sellers and Purchaser may elect to exercise or not exercise
indemnification rights under this Section on behalf of the other Indemnified
Persons affiliated with it in its sole discretion and shall have no liability to
any such other Indemnified Person for any action or inaction under this Section.

 

-58-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, if the Closing
occurs, in no event shall any member of the Purchaser Group be entitled to
assert the breach or failure of any representation, warranty, or covenant of any
member of the Seller Group or any condition precedent of Purchaser in this
Agreement or any related document or any certificate delivered pursuant hereto
or thereto as a basis for a claim for indemnification or defense under this
Article 11 to the extent that any member of the Purchaser Group had knowledge of
such breach or failure prior to the Closing Date, and the members of the
Purchaser Group shall be deemed to have waived any claim for breach of a
covenant, representation, or warranty or for indemnity hereunder related
thereto.

(d) The amount of any Damages for which Purchaser or any member of the Purchaser
Group is entitled to indemnity under this Article 11 shall be reduced by the
amount of insurance or other Third Party proceeds, reimbursements, or claims
realized or that could reasonably be expected to be realized by Purchaser or
applicable members of the Purchaser Group if a claim were properly pursued under
the relevant insurance arrangements with respect to such Damages. Purchaser
shall use commercially reasonable efforts to pursue and prosecute any and all
claims against Third Parties for which Purchaser or any member of the Purchaser
Group is entitled to indemnity from Sellers under this Article 11. In the event
that any member of the Purchaser Group receives funds or proceeds from any
insurance carrier or any other Third Party with respect to any Damages,
Purchaser shall, regardless of when received by such member of the Purchaser
Group, promptly pay to the Sellers such funds or proceeds to the extent of any
funds previously paid by Sellers or any of its Affiliates with respect to such
Damages.

(e) Subject to the terms hereof, each Indemnified Person shall use commercially
reasonable efforts to mitigate or minimize all Damages upon and after becoming
aware of any event or condition which would reasonably be expected to give rise
to any Damages that are indemnifiable hereunder. If an Indemnified Person fails
to so mitigate any indemnifiable Damages under the preceding sentence, such
Indemnified Person shall have no right to indemnity hereunder with respect to
such Damages and the Indemnifying Party shall have no liability for any portion
of such Damages that reasonably could have been avoided, reduced, or mitigated
had the Indemnified Person made such reasonable efforts.

(f) The Parties shall treat, for U.S. federal and applicable state and local
income tax purposes, any amounts paid or received under this Article 11 as an
adjustment to the Adjusted Purchase Price, unless otherwise required by
applicable Laws.

(g) To the extent of the indemnification obligations in this Agreement,
Purchaser and Sellers hereby waive for themselves and their respective
successors and assigns, including any insurers, any rights to subrogation for
Damages for which such Party is liable or against which such Party indemnifies
any other Person under this Agreement. If required by applicable insurance
policies, each Party shall obtain a waiver of such subrogation from its
insurers.

 

-59-



--------------------------------------------------------------------------------

(h) Notwithstanding anything herein or in any Transaction Document to the
contrary, the obligations and the rights of the Parties hereunder, and the
amount of any Damages for which any Party is obligated to indemnify, or any
member of the Seller Group or any member of the Purchaser Group, as applicable,
is entitled to indemnity under Section 11.2 or Section 11.3 as applicable, shall
be calculated by excluding and without giving effect to any qualifiers as to
materiality or Material Adverse Effect set forth in any representation or
warranty of Sellers or Purchaser; provided, however, this subpart (h) shall not
apply in connection with the determination of any breaches of any such
representations or warranties.

Section 11.6 Indemnification Actions. All claims for indemnification under
Article 11 shall be asserted and resolved as follows:

(a) For purposes of this Article 11, the term “Indemnifying Party” when used in
connection with particular Damages means (i) Sellers in the event any member of
the Purchaser Group is entitled to indemnity from Sellers under Section 11.3 and
(ii) Purchaser in the event any member of the Seller Group is entitled to
indemnification under this Agreement. For purposes of this Article 11, the term
“Indemnified Person” when used in connection with particular Damages means
(A) Purchaser in the event any member of the Purchaser Group is entitled to
indemnity from Sellers under Section 11.3 and (B) Sellers in the event any
member of the Seller Group is entitled to indemnification under this Agreement.

(b) To make a claim for indemnification, defense, or reimbursement under this
Article 11, an Indemnified Person shall notify the Indemnifying Party of its
claim, including the specific details (including supporting documentation of the
alleged Damages in such Indemnified Person’s possession and control and such
Indemnified Person’s good faith estimate of the applicable claim) of and
specific basis under this Agreement for its claim (the “Claim Notice”).

(c) In the event that any claim for indemnification set forth in any Claim
Notice is based upon a claim by a Third Party against the Indemnified Person (a
“Third Party Claim”), the Indemnified Person shall provide its Claim Notice
promptly after the Indemnified Person has actual knowledge of the Third Party
Claim and shall enclose a copy of all papers (if any) served with respect to the
Third Party Claim in such Indemnified Person’s possession and control; provided
that the failure of any Indemnified Person to give notice of any Third Party
Claim as provided in this Section 11.6 shall not relieve the Indemnifying Party
of its obligations under this Article 11 except to the extent such failure
results in insufficient time being available to permit the Indemnifying Party to
effectively defend against the Third Party Claim or otherwise prejudices the
Indemnifying Party’s ability to defend against the Third Party Claim. In the
event that the claim for indemnification is based upon an alleged inaccuracy or
breach of a representation, warranty, covenant, or agreement, the Claim Notice
shall specify the representation, warranty, covenant, or agreement that was
allegedly inaccurate or breached.

(d) In the case of a claim for indemnification based upon any Third Party Claim,
the Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies (i) in the
case of Sellers, Purchaser’s right to indemnity from Sellers in respect of such
Third Party Claim as provided in this Article 11 or (ii) in the case of
Purchaser, its obligation to defend the Indemnified Person against

 

-60-



--------------------------------------------------------------------------------

such Third Party Claim under this Article 11. The Indemnified Person is
authorized, prior to and during such thirty (30) day period, to file any motion,
answer, or other pleading that it shall deem necessary or appropriate to protect
its interests or those of the Indemnifying Party and that is not prejudicial to
the Indemnifying Party. If the Indemnifying Party fails to notify the
Indemnified Person within such thirty (30) day period regarding whether the
Indemnifying Party admits or denies (A) in the case of Sellers, Purchaser’s
right to indemnity from Sellers in respect of such Third Party Claim as provided
in this Article 11 or (B) in the case of Purchaser, its obligation to defend the
Indemnified Person against such Third Party Claim under this Article 11, then
until such date as the Indemnifying Party admits or it is finally determined by
a non-appealable judgment that such right or obligation exists, the Indemnified
Person may file any motion, answer, or other pleading, settle any Third Party
Claim or take any other action that the Indemnified Person deems necessary or
appropriate to protect its interest, regardless of whether the Indemnifying
Party is prejudiced or adversely impacted by any such actions.

(e) If (i) Sellers admit Purchaser’s right to indemnity from Sellers in respect
of such Third Party Claim as provided in this Article 11 or (ii) Purchaser
admits its obligation to defend the Indemnified Person against such Third Party
Claim under this Article 11, as applicable, then the applicable Indemnifying
Party shall have (x) the right and obligation to diligently prosecute and
control the defense of such Third Party Claim, if Purchaser is the Indemnifying
Party, at the sole cost and expense of Purchaser, and if Sellers are the
Indemnifying Party, at the sole cost and expense of Sellers, and (y) full
control of such defense and proceedings, including any compromise or settlement
thereof unless the compromise or settlement includes the payment of any amount
by, the performance of any obligation by, or the limitation of any right or
benefit of, the Indemnifying Party, in which event such settlement or compromise
shall not be effective without the consent of the Indemnified Person, which
shall not be unreasonably withheld or delayed. If requested by the Indemnifying
Party, the Indemnified Person agrees at the cost and expense of the Indemnifying
Party to cooperate in contesting any Third Party Claim which the Indemnifying
Party elects to contest; provided, however, that the Indemnified Person shall
not be required to bring any counterclaim or cross-complaint against any Person.
The Indemnified Person may participate in, but not control, any defense or
settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this Section 11.6(e), provided that the Indemnified Person may file
initial pleadings as described in the last sentence of Section 11.6(d) if
required by court or procedural rules to do so within the thirty (30) day period
in Section 11.6(d). An Indemnifying Party shall not, without the written consent
of the Indemnified Person, settle any Third Party Claim or consent to the entry
of any judgment with respect thereto that (A) does not result in a final
resolution of the Indemnified Person’s liability with respect to the Third Party
Claim (including, in the case of a settlement, an unconditional written release
of the Indemnified Person from all further liability in respect of such Third
Party Claim) or (B) may materially and adversely affect the Indemnified Person
(other than as a result of money damages covered by the indemnity).

(f) If (i) Sellers do not admit Purchaser’s right to indemnity from Sellers in
respect of such Third Party Claim as provided in this Article 11 or admit such
right but thereafter fail to diligently defend or settle the Third Party Claim
or (ii) Purchaser admits its obligation to defend the Indemnified Person against
such Third Party Claim under this Article 11 or admits its obligation but
thereafter fails to diligently defend or settle the Third Party Claim, as
applicable, then the Indemnified Person shall have the right, but not the
obligation, to defend and control the

 

-61-



--------------------------------------------------------------------------------

defense against the Third Party Claim (if Purchaser is the Indemnifying Party,
at the sole cost and expense of Purchaser, and if Sellers are the Indemnifying
Party, at the sole cost and expense of Sellers, and in either case if the
Indemnified Person is entitled to indemnification hereunder), with counsel of
the Indemnified Person’s choosing, subject to the right of (x) Sellers as the
Indemnifying Party to admit Purchaser’s right to indemnity from Sellers in
respect of such Third Party Claim as provided in this Article 11 or
(y) Purchaser as the Indemnifying Party to admit its obligation to defend the
Indemnified Person against such Third Party Claim under this Article 11, as
applicable, at any time prior to settlement or final determination thereof. If
(A) Sellers have not yet admitted Purchaser’s right to indemnity from Sellers in
respect of such Third Party Claim as provided in this Article 11 or
(B) Purchaser has not yet admitted its obligation to defend the Indemnified
Person against such Third Party Claim under this Article 11, as applicable, the
Indemnified Person shall send written notice to the Indemnifying Party of any
proposed settlement and the Indemnifying Party shall have the option for ten
(10) days following receipt of such notice to (i)(1) in the case of Sellers,
admit Purchaser’s right to indemnity from Sellers in respect of such Third Party
Claim as provided in this Article 11 or (2) in the case of Purchaser, admit its
obligation to defend the Indemnified Person against such Third Party Claim under
this Article 11, as applicable, and (ii) if such right or obligation is so
admitted, assume the defense of the Third Party Claim, including the power to
reject the proposed settlement. If the Indemnified Person settles any Third
Party Claim over the objection of the Indemnifying Party after the Indemnifying
Party has timely admitted such right or obligation for indemnification in
writing and assumed the defense of the Third Party Claim, the Indemnified Person
shall be deemed to have waived any right to indemnity with respect to the Third
Party Claim.

(g) In the case of a claim for indemnification not based upon an Third Party
Claim (a “Direct Claim”), such Direct Claim shall be asserted by giving the
Indemnifying Party a reasonably prompt Claim Notice thereof, but in any event
not later than thirty (30) days after the Indemnified Person becomes aware of
the events that gave rise to such Direct Claim. Such Claim Notice by the
Indemnified Person shall describe the Direct Claim in reasonable detail, shall
include copies of all available material written evidence in such Indemnified
Person’s possession or control thereof and shall indicate the estimated amount,
if reasonably practicable, of Damages that have been or may be sustained by the
Indemnified Person. The Indemnifying Party shall have sixty (60) days from its
receipt of the Claim Notice to (i) cure the Damages complained of, (ii)(x) in
the case of Sellers, admit Purchaser’s right to indemnity from Sellers in
respect of such Direct Claim as provided in this Article 11 or (y) in the case
of Purchaser, admits its obligation to defend the Indemnified Person against
such Direct Claim under this Article 11, as applicable, or (iii) dispute the
claim for such Damages. If the Indemnifying Party does not notify the
Indemnified Person within such sixty (60) day period that it has cured the
Damages or that it disputes the claim for such Damages, the Indemnifying Party
shall be conclusively deemed (1) in the case of Sellers, to have admitted
Purchaser’s right to indemnity from Sellers in respect of such Direct Claim as
provided in this Article 11 or (2) in the case of Purchaser, to have admitted
its obligation to defend the Indemnified Person against such Direct Claim under
this Article 11, as applicable.

Section 11.7 Express Negligence/Conspicuous Manner. WITH RESPECT TO THIS
AGREEMENT, BOTH PARTIES AGREE THAT THE PROVISIONS SET OUT IN THIS ARTICLE 11 AND
ELSEWHERE IN THIS AGREEMENT COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS
NEGLIGENCE RULE, TO EXPRESSLY

 

-62-



--------------------------------------------------------------------------------

STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS
AGREEMENT HAS PROVISIONS REQUIRING PURCHASER TO BE RESPONSIBLE FOR THE
NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE, OR
CONCURRENT), STRICT LIABILITY, OR OTHER FAULT OF MEMBERS OF THE SELLER GROUP AND
PURCHASER GROUP. PURCHASER REPRESENTS TO SELLER GROUP (A) THAT PURCHASER HAS
CONSULTED AN ATTORNEY CONCERNING THIS AGREEMENT OR, IF IT HAS NOT CONSULTED AN
ATTORNEY, THAT PURCHASER WAS PROVIDED THE OPPORTUNITY AND HAD THE ABILITY TO SO
CONSULT, BUT MADE AN INFORMED DECISION NOT TO DO SO AND (B) THAT PURCHASER FULLY
UNDERSTANDS ITS OBLIGATIONS UNDER THIS AGREEMENT.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Notices. Any notice, request, instruction, correspondence, or other
document to be given hereunder by any Party to another (herein collectively
called “Notice”) shall be in writing and delivered in person or by courier
service requiring acknowledgement of receipt or mailed by certified mail,
postage prepaid and return receipt requested, facsimile transmission or other
e-mail transmission following appropriate confirmation of receipt by return
e-mail, including an automated confirmation of receipt, as follows:

 

To Sellers:   

Noble Energy, Inc.

1001 Noble Energy Way

Houston, Texas 77070

  

Attn: Chris Klawinski, Vice President,


         Business Development

   Email: chris.klawinski@nblenergy.com with a copy (that shall not constitute
   Noble Energy, Inc. Notice) to:    1001 Noble Energy Way    Houston, Texas
77070    Attn: John P. Zabaneh, Sr. Attorney    Email:
john.zabaneh@nblenergy.com with a copy (that shall not constitute    Vinson &
Elkins LLP Notice) to:    1001 Fannin, Suite 2500    Houston, Texas 77002-6760
   Attn: Bryan Edward Loocke    Email: bloocke@velaw.com To Purchaser:    Black
Stone Minerals Company, L.P.    1001 Fannin Street, Suite 2020    Houston, Texas
77002    Attn: Holbrook Dorn    Email: HDorn@blackstoneminerals.com

 

-63-



--------------------------------------------------------------------------------

with a copy (that shall not constitute    Porter Hedges LLP Notice) to:    1000
Main Street, 36th Floor    Houston, Texas 77002    Attn: James T. Thompson   
Email: jthompson@porterhedges.com

Notice given by personal delivery or courier shall be effective upon actual
receipt. Notice given by mail shall be effective upon actual receipt. Any Party
may change any address to which Notice is to be given to it by giving Notice as
provided above of such change of address.

Section 12.2 Governing Law. This Agreement and the documents delivered pursuant
hereto and the legal relations between the Parties shall be governed by,
construed, and enforced in accordance with the Laws of the State of Texas,
without regard to principles of conflicts of Laws that would direct the
application of the Laws of another jurisdiction; provided, however, with respect
to conveyancing matters as to any Mineral Interest or Surface Interest, the Laws
of the state where such Mineral Interest or Surface Interest is located shall
control.

Section 12.3 Venue and Waiver of Jury Trial.

(a) Except as to any dispute, controversy, matters, or claim arising out of or
in relation to or in connection with the calculation or determination of the
Adjusted Purchase Price pursuant to Section 2.4, Section 2.4, Section 2.6 or
Section 2.7 (which shall be resolved exclusively in accordance with
Section 2.5(b)), or the scope, interpretation, and effect of this Article 12,
any dispute, controversy, matter or claim between the Parties (each, subject to
such exceptions, a “Dispute”), that cannot be resolved among the Parties, will
be instituted exclusively in the courts of the State of Texas in and for Harris
County or the United States District Court or the Texas State District Court
located in Houston, Texas and each Party hereby irrevocably consents to the
exclusive jurisdiction in connection with any Dispute, litigation or proceeding
arising out of this Agreement or any of the transactions contemplated thereby.
All Disputes between the Parties to this Agreement and the transactions
contemplated hereby shall have exclusive jurisdiction and venue only in the
courts of the State of Texas in and for Harris County or the United States
District Court or the Texas State District Court located in Houston, Texas. Each
Party waives any objection which it may have pertaining to improper venue or
forum non-conveniens to the conduct of any litigation or proceeding in the
foregoing courts. Each Party agrees that any and all process directed to it in
any such proceeding or litigation may be served upon it outside of the State of
Texas with the same force and effect as if such service had been made within the
State of Texas in and for Harris County or the United States District Court or
the Texas State District Court located in Houston, Texas.

(b) EACH OF THE PARTIES HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY LITIGATION, ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS
AGREEMENT.

Section 12.4 Headings and Construction. The headings and captions herein are
inserted for convenience of reference only and are not intended to govern,
limit, or aid in the construction of any term or provision hereof. The rights
and obligations of each Party shall be determined pursuant to this Agreement.
Sellers and Purchaser have each had the opportunity to

 

-64-



--------------------------------------------------------------------------------

exercise business discretion in relation to the negotiation of the details and
terms of the transaction contemplated hereby. This Agreement is the result of
arm’s length negotiations from equal bargaining positions. It is the intention
of the Parties that every covenant, term, and provision of this Agreement shall
be construed simply according to its fair meaning and not strictly for or
against any Party (notwithstanding any rule of law requiring an agreement to be
strictly construed against the drafting Party), and no consideration shall be
given or presumption made, on the basis of who drafted this Agreement or any
particular provision thereof, it being understood that the Parties to this
Agreement are sophisticated and have had adequate opportunity and means to
exercise business discretion in relation to the negotiation of the details of
the transaction contemplated hereby and to retain counsel to represent their
interests and to otherwise negotiate the provisions of this Agreement.

Section 12.5 Waivers. Any failure by any Party to comply with any of its
obligations, agreements, or conditions herein contained may be waived by the
Party to whom such compliance is owed by the application of the express terms
hereof by an instrument signed by the Party to whom compliance is owed and
expressly identified as a waiver, but not in any other manner. No course of
dealing on the part of any Party or its respective officers, employees, agents,
or representatives and no failure by any Party to exercise any of its rights
under this Agreement shall, in each case, operate as a waiver thereof or affect
in any way the right of such Party at a later time to enforce the performance of
such provision. Except as otherwise expressly provided herein, no waiver of, or
consent to a change in or modification of, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in or modification of, other provisions hereof (whether or not similar),
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided herein. The rights of each Party under this Agreement shall be
cumulative and the exercise or partial exercise of any such right shall not
preclude the exercise by such Party of any other right.

Section 12.6 Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable and should any terms or
provisions, in whole or in part, be held invalid, illegal, or incapable of being
enforced as a matter of law, such holding shall not affect the other portions of
this Agreement, and such portions that are not invalid shall be given effect
without the invalid portion. Upon such determination that any term or provision
is invalid, illegal, or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 12.7 Assignment. No Party shall assign or otherwise transfer all or any
part of this Agreement, nor shall any Party delegate any of its rights or duties
hereunder, without the prior written consent of the other Party and any transfer
or delegation made without such consent shall be null and void. Unless expressly
agreed to in writing by the Parties, no permitted assignment of any Party’s
rights or duties that is subject to the consent of the other Party shall relieve
or release the assigning Party from the performance of such Party’s rights or
obligations hereunder and such assigning Party shall be fully liable to the
other Party for the performance of all such rights and duties. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective permitted successors and assigns.

 

-65-



--------------------------------------------------------------------------------

Section 12.8 Entire Agreement. This Agreement, the exhibits and schedules
attached hereto and the other Transaction Documents constitute the entire
agreement among the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations, and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND THE TERMS AND PROVISIONS OF ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED, HOWEVER THAT
THE INCLUSION IN ANY OF THE SCHEDULES AND EXHIBITS HERETO OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 12.8.

Section 12.9 Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Purchaser and each Seller and expressly
identified as an amendment or modification.

Section 12.10 No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Sellers to any claim, cause of
action, remedy, or right of any kind, except the rights expressly provided to
the Persons described in Section 6.3, Section 6.7, and Section 11.5(b), in each
case, only to the extent such rights are exercised or pursued, if at all, by
Sellers or Purchaser acting on behalf of such Person (which rights may be
exercised in the sole discretion of the applicable Party hereunder).
Notwithstanding the foregoing: (a) the Parties reserve the right to amend,
modify, terminate, supplement, or waive any provision of this Agreement or this
entire Agreement without the consent or approval of any other Person (including
any Indemnified Person) and (b) no Party hereunder shall have any direct
liability to any permitted Third Party beneficiary, nor shall any permitted
Third Party beneficiary have any right to exercise any rights hereunder for such
Third Party beneficiary’s benefit except to the extent such rights are brought,
exercised, and administered by a Party or its successors and permitted assigns
hereto in accordance with Section 11.5(b).

Section 12.11 Limitation on Damages. Notwithstanding anything to the contrary
contained herein, NO PERSON SHALL BE ENTITLED TO LOST PROFITS, INDIRECT,
CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF PURCHASER AND SELLERS, FOR
ITSELF AND ON BEHALF OF THEIR RESPECTIVE MEMBERS OF THE PURCHASER GROUP AND
SELLER GROUP, RESPECTIVELY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO LOST PROFITS,
INDIRECT, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN LOSS OF PROFITS,
CONSEQUENTIAL DAMAGES, OR PUNITIVE DAMAGES SUFFERED BY ANY THIRD PARTY FOR WHICH
RESPONSIBILITY IS ALLOCATED AMONG THE PARTIES UNDER THE TERMS HEREOF.

 

-66-



--------------------------------------------------------------------------------

Section 12.12 Deceptive Trade Practices Act. Purchaser certifies that it is not
a “consumer” within the meaning of the Texas Deceptive Trade Practices Consumer
Protection Act, Subchapter E of Chapter 17, Sections 17.41, et seq., of the
Texas Business and Commerce Code, (as amended, the “DTPA”). Purchaser covenants,
for itself and for and on behalf of any successor or assignee, that if the DTPA
is applicable to this Agreement, (a) Purchaser is a “business consumer” as that
term is defined in the DTPA, (b) AFTER CONSULTATION WITH ATTORNEYS OF
PURCHASER’S OWN SELECTION, PURCHASER HEREBY VOLUNTARILY WAIVES AND RELEASES ALL
OF PURCHASER’S RIGHTS AND REMEDIES UNDER THE DTPA AS APPLICABLE TO SELLERS AND
SELLERS’ SUCCESSORS AND ASSIGNS AND (c) PURCHASER SHALL DEFEND AND INDEMNIFY THE
SELLER GROUP FROM, AND AGAINST ANY AND ALL CLAIMS OF OR BY ANY MEMBER OF THE
PURCHASER GROUP OR ANY OF THEIR SUCCESSORS AND ASSIGNS OR ANY OF ITS OR THEIR
AFFILIATES BASED IN WHOLE OR IN PART ON THE DTPA ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.

Section 12.13 Time of the Essence; Calculation of Time. Time is of the essence
in this Agreement. If the date specified in this Agreement for giving any notice
or taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date that is not
a Business Day), then the date for giving such notice or taking such action (and
the expiration date of such period during which notice is required to be given
or action taken) shall be the next day that is a Business Day.

Section 12.14 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile, .pdf, or other
electronic transmission of copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the Execution Date.

 

SELLERS:   NOBLE ENERGY, INC. By:  

/s/ Chris Klawinski

Name:   Chris Klawinski Title:   Vice President NOBLE ENERGY US HOLDINGS, LLC
By:  

/s/ Chris Klawinski

Name:   Chris Klawinski Title:   Vice President NOBLE ENERGY WYCO, LLC By:  

/s/ Chris Klawinski

Name:   Chris Klawinski Title:   Vice President ROSETTA RESOURCES OPERATING LP
By: Rosetta Resources Operating GP, LLC, Its General Partner By:  

/s/ Chris Klawinski

Name:   Chris Klawinski Title:   Vice President

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

PURCHASER: BLACK STONE MINERALS COMPANY, L.P. By: BSMC GP, L.L.C., its general
partner By:  

/s/ Holbrook Dorn

Name:   Holbrook Dorn Title:   Senior Vice President, Business   Development

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit E

FORM OF VCOC Letter

Exhibit E-1



--------------------------------------------------------------------------------

VCOC Management Rights Letter

BLACK STONE MINERALS, L.P.

1001 Fannin Street, Suite 2020

Houston, Texas 77002

November [•], 2017

Mineral Royalties One, L.L.C.

520 Madison Avenue

41st floor

New York, New York 10022

Dear Sir/Madam:

Reference is made to the First Amended and Restated Agreement of Limited
Partnership of Black Stone Minerals, L.P. (the “Partnership”), dated as of
May 6, 2015, as amended on April 15, 2016 and November [•], 2017 (the
“Partnership Agreement”). All capitalized terms used but not defined herein
shall have the meanings given to them in the Partnership Agreement.

The Partnership hereby agrees that for so long as Minerals Royalties One, L.L.C.
(the “VCOC Investor”), directly or through one or more subsidiaries, continues
to hold Partnership Interests, without limitation or prejudice of any the rights
provided to the VCOC Investor under the Partnership Agreement, the Partnership
shall:

 

  •   provide the VCOC Investor or its designated representative with:

 

  (i) the right to visit and inspect any of the offices and properties of the
Partnership and its subsidiaries and inspect and copy the books and records of
the Partnership and its subsidiaries, all upon reasonable notice and at such
reasonable times during normal business hours as the VCOC Investor shall
reasonably request; and

 

  (ii) to the extent consistent with applicable law (and with respect to events
which require public disclosure, only following the Partnership’s public
disclosure thereof through applicable securities law filings or otherwise) and
if requested, copies of all materials provided to the Partnership’s Board of
Directors and copies of all materials provided to the board of directors of the
Partnership’s subsidiaries;

 

  •  

make appropriate officers and directors of the Partnership, and its
subsidiaries, available periodically and at such times during normal business
hours as reasonably requested by the VCOC Investor for consultation with the
VCOC Investor or its designated representative with respect to matters relating
to the business and affairs of the Partnership and



--------------------------------------------------------------------------------

 

its subsidiaries, including, without limitation, significant changes in
management personnel and compensation of employees, introduction of new products
or new lines of business, important acquisitions or dispositions of plants and
equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation; and

 

  •   provide the VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine to be
reasonably necessary under applicable legal authorities promulgated after the
date hereof to qualify its investment in the Partnership as a “venture capital
investment” for purposes of the United States Department of Labor Regulation
published at 29 C.F.R. Section 2510.3-101 (the “Plan Asset Regulation”).

Notwithstanding any provision herein, in no event shall the Partnership be
required to provide copies of, or access to, any materials or information if the
Partnership determines, upon advice of counsel, that doing so could create a
conflict of interest, have an adverse effect on the attorney-client privilege,
result in a breach of confidentiality obligations to third parties or otherwise
have a detrimental effect on the Partnership or any of its affiliates.

The Partnership agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Partnership.

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to (i) hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants; provided that such
VCOC Investor shall be responsible for assuring such legal counsel’s or
accountants’ compliance with the terms hereof) any confidential information
provided to or learned by such party in connection with the VCOC Investor’s
rights under this letter agreement except as may otherwise be required by law or
legal, judicial or regulatory process, provided that the VCOC Investor takes
reasonable steps to minimize the extent of any such required disclosure and
(ii) comply with the restrictions of any trading blackout periods instituted by
the Partnership with respect to its officers and directors that, in the
reasonable judgement of the Partnership, relate to any confidential information
provided to or learned by such party in connection with the VCOC Investor’s
rights under this letter agreement.

In the event the VCOC Investor transfers all or any portion of its investment in
the Partnership to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the opportunity to enter into an agreement
with the Partnership providing such affiliated entity, while it is an affiliated
entity, the same rights and subject to the same obligations with respect to the
Partnership afforded to and required of the VCOC Investor hereunder if and to
the extent necessary for such affiliated entity to qualify its investment in the
Partnership as a “venture capital investment” for purposes of the Plan Asset
Regulation.

 

2



--------------------------------------------------------------------------------

In the event the VCOC Investor reasonably determines that the above-mentioned
rights do not satisfy the requirement of the management rights for the purpose
of qualifying the VCOC Investor’s ownership of an interest in the Partnership as
a venture capital investment for the purposes of the Plan Asset Regulation, the
Partnership and the VCOC Investor shall reasonably cooperate in good faith to
agree upon mutually satisfactory consultation rights that satisfy such
regulation. The VCOC Investor acknowledges and agrees that it has made (and
shall make) its own determination as to the satisfaction of requirements related
to the Plan Asset Regulations and that it is not (and will not be) relying on
the Partnership or any of its affiliates in making such determination.

The VCOC Investor’s rights under this letter agreement will expire upon such
time as the VCOC Investor ceases to hold directly or indirectly (i) at least
$25 million (based on the Series B Issue Price) of Series B Preferred Units
acquired from the Partnership or (ii) at least $25 million (based on the fair
market value of the Common Units) of Series B Conversion Units acquired upon
conversion of Series B Preferred Units.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

PARTNERSHIP:

BLACK STONE MINERALS, L.P.

By: Black Stone Minerals GP, L.L.C. its general partner

By:

 

 

Name:

 

Title:

 

[Signature Page to VCOC Management Rights Letter]



--------------------------------------------------------------------------------

Agreed and acknowledged as of the date first above written:

 

VCOC INVESTOR: MINERAL ROYALTIES ONE, L.L.C.

By:  

 

Name:   Title:  

[Signature Page to VCOC Management Rights Letter]